Exhibit 10.8

AMENDMENT NO. 7 TO FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
This Amendment No. 7 to Fourth Amended and Restated Credit and Security
Agreement (this “Amendment”) is entered into as of December 6, 2013 (the
“Effective Date”), by and among:
(1) QUEST DIAGNOSTICS RECEIVABLES INC., a Delaware corporation (together with
its successors and permitted assigns, the “Borrower”),
(2) QUEST DIAGNOSTICS INCORPORATED, a Delaware corporation (together with its
successors, “Quest Diagnostics”), as initial servicer (in such capacity,
together with any successor servicer or sub-servicer, the “Servicer”),
(3) PNC BANK, NATIONAL ASSOCIATION, in its individual capacity as a Lender
(together with its successors, “PNC” or the “PNC Group”),
(4) GOTHAM FUNDING CORPORATION, a Delaware corporation (together with its
successors, “Gotham”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, in its capacity as a Liquidity Bank to Gotham (together with its
successors, “BTMU” and, together with Gotham, the “Gotham Group”),
(5) ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited liability company
(together with its successors, “Atlantic”), and CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, in its capacity as a Liquidity Bank to Atlantic (together with
its successors, “CACIB” and, together with Atlantic, the “Atlantic Group”),
(6) PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for the PNC Group
(together with its successors in such capacity, the “PNC Group Agent” or a
“Co-Agent”), CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, in its capacity as
agent for the Atlantic Group (together with its successors in such capacity, the
“Atlantic Group Agent” or a “Co-Agent”), and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH, in its capacity as agent for the Gotham Group (together
with its successors in such capacity, the “Gotham Agent” or a “Co-Agent”), and
(7) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as administrative
agent for the Atlantic Group, the PNC Group,

Quest Amend. No. 7to 4th A&R CSA
1



--------------------------------------------------------------------------------




the Gotham Group and the Co-Agents (in such capacity, together with any
successors thereto in such capacity, the “Administrative Agent” and together
with each of the Co-Agents, the “Agents”).
RECITALS:
A.    The Borrower, the Servicer, the PNC Group, the Gotham Group, the PNC Group
Agent, the Gotham Group Agent and the Administrative Agent are parties to that
certain Fourth Amended and Restated Credit and Security Agreement, dated as of
June 11, 2008 (as amended, restated or otherwise modified from time to time, the
“Credit and Security Agreement”; capitalized terms used and not otherwise
defined herein are used with the meanings attributed to this in the Credit and
Security Agreement).
B.    As of the Effective Date, Atlantic wishes to become a Conduit party to the
Credit and Security Agreement, CACIB wishes to become a Liquidity Bank for
Atlantic and a Co-Agent party to the Credit and Security Agreement, and the
remaining parties desire that Atlantic and CACIB join the Credit and Security
Agreement in such respective capacities.
C.    Each of the parties hereto desires to amend the Credit and Security
Agreement as hereinafter set forth.
D.    Concurrently herewith, each of the Co-Agents and the Borrower are entering
into a Fee Letter, and the relevant parties wish such new Fee Letter to
supersede and replace the PNC Group Fee Letter and the Gotham Group Fee Letter
from and after the Effective Date.
NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
SECTION 1. Reduction of PNC’s Commitment. The Commitment of PNC under the Credit
and Security Agreement is hereby reduced to $125,000,000.
SECTION 2.    Joinders. On the terms and subject to the conditions hereinafter
set forth, as of the Effective Date:
(a)    Joinder of Atlantic. Atlantic hereby joins the Credit and Security
Agreement as a Lender and hereby assumes all related rights and agrees to be
bound by all of the terms and provisions applicable to the Lenders under the
Credit and Security Agreement as amended hereby.
(b)    Joinder of CACIB. CACIB hereby joins the Credit and Security Agreement as
a Liquidity Bank for Atlantic with a Commitment of $125,000,000 and hereby
assumes



2



--------------------------------------------------------------------------------




all related rights and agrees to be bound by all of the terms and provisions
applicable to Liquidity Banks under the Credit and Security Agreement as amended
hereby.
(c)    Joinder and Appointment of the Atlantic Group Agent. Each of Atlantic and
CACIB (collectively, the “Atlantic Group”) hereby designates CACIB as, and CACIB
hereby agrees to perform the duties and obligations of, the Co-Agent for the
Atlantic Group. From and after the Effective Date, CACIB shall be a Co-Agent
party to the Credit and Security Agreement as amended hereby, and assumes all
related rights and agrees to be bound by all of the terms and provisions
applicable to the Co-Agents under the Credit and Security Agreement as amended
hereby.
(d)    Consent to Joinders. Each of the parties hereto consents to the foregoing
joinders of CACIB, individually and as Co-Agent for the Atlantic Group, and
Atlantic and agrees that any otherwise applicable conditions precedent to such
joinders under the Credit and Security Agreement and the other Transactions
Documents (other than as expressly set forth herein) are hereby waived.
(e)    Re-balancing of Outstandings on the Effective Date. On the Effective
Date, upon satisfaction of each of the conditions precedent in Section 4 of this
Amendment and in Section 5.2 of the Credit and Security Agreement, the Borrower
will borrow from Atlantic $0 (i.e., an amount equal to 50% of the outstanding
principal balance of PNC’s Loans on such date) and pay the proceeds thereof to
PNC in reduction of the outstanding principal of PNC’s Loans. The Borrower
hereby authorizes Atlantic to pay the proceeds of such Loans on the Effective
Date directly to PNC in immediately available funds to the following account:
Name of Destination Bank:
PNC Bank, N.A.
ABA # of Destination Bank:
043-000-096
Acct Name for Wire Transfers:
PNC Bank, N.A.
Acct # for Wire Transfers:
130760016803
Reference:
Quest Diagnostics Receivables Inc.
Attention:
Commercial Loan Department
 
 



 






3



--------------------------------------------------------------------------------




SECTION 3.    Amendments to the Credit and Security Agreement. The Credit and
Security Agreement is hereby amended in accordance with Exhibit A hereto: (a) by
deleting each term thereof which is lined-out and (b) by inserting each term
thereof which is double underlined, in each case in the place where such term
appears therein. For the avoidance of doubt, notwithstanding anything to the
contrary contained in any prior amendment or amendments to the Credit and
Security Agreement, the Credit and Security Agreement set forth in Exhibit A
hereto reflects the current agreement of the parties hereto as to all of the
terms and provisions of the Credit and Security Agreement as of the Effective
Date.
SECTION 4.    Conditions to Effectiveness. This Amendment shall become effective
as of the Effective Date provided that each of the following conditions
precedent is satisfied:
(a)    The Administrative Agent shall have received counterparts of this
Amendment (whether by facsimile or otherwise) duly executed by each of the
parties hereto;
(b)    The Administrative Agent shall have received counterparts of a Fee Letter
dated as of the date hereof, duly executed by the Borrower and each of the
Co-Agents, and each of the Co-Agents shall have received payment of the
Amendment Fees (under and as defined therein);
(c)    The Atlantic Group Agent shall have received counterparts of the Atlantic
Liquidity Agreement (as defined in Exhibit A hereto), duly executed by each of
the parties thereto;
(d)    The Atlantic Group Agent shall have received a Borrowing Notice for the
amount specified in Section 2(e) of this Amendment (if such amount is > $0);
(e)    Each of the representations and warranties set forth in Section 5 of this
Amendment is true and correct as of the Effective Date; and
(f)    The Administrative Agent’s counsel shall have received payment of its
reasonable fees and disbursements in connection with this Amendment and the
documents to be delivered hereunder.
SECTION 5.    Representations and Warranties.
The Borrower hereby represents and warrants to the Agents and the Lenders as of
the Effective Date as follows:
(a)    Representations and Warranties. The representations and warranties
contained in Article VI of the Credit and Security Agreement are true and
correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations or warranties were true and correct as
of such earlier date).



4



--------------------------------------------------------------------------------




(b)    Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Credit and Security Agreement, as amended hereby, are
within each of its organizational powers and have been duly authorized by all
necessary action on each of its parts. This Amendment and the Credit and
Security Agreement, as amended hereby, are each of the Seller’s and the
Servicer’s valid and legally binding obligations, enforceable in accordance with
its terms.
(c)    No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Event of Default or Unmatured Default
exists or shall exist.
SECTION 6. Further Assurances. Each of the Seller and the Servicer hereby agrees
to do all such things and execute all such documents and instruments, at the
Seller’s sole expense, as the Assignee may reasonably consider necessary or
desirable to give full effect to the assignment and assumption set forth in
Section 1 of this Amendment.
SECTION 7. No Proceedings. Each of the parties hereto hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, any Conduit any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and one day after the latest
maturing Commercial Paper Note issued by such Conduit is paid in full. The
provisions of this Section 7 shall survive any termination of the Credit and
Security Agreement.
SECTION 8. Effect of Amendment; Ratification. Except as specifically amended
hereby, the Credit and Security Agreement is hereby ratified and confirmed in
all respects, and all of its provisions shall remain in full force and effect.
After this Amendment becomes effective, all references in the Credit and
Security Agreement (or in any other Transaction Document) to “the Credit and
Security Agreement”, “this Agreement”, “hereof”, “herein”, or words of similar
effect, in each case referring to the Credit and Security Agreement, shall be
deemed to be references to the Credit and Security Agreement as amended hereby.
This Amendment shall not be deemed to expressly or impliedly waive, amend, or
supplement any provision of the Credit and Security Agreement other than as
specifically set forth herein.
SECTION 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
SECTION 10. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable conflicts of law principles (other than Sections 5-1401
and 5-1402 of the New York General Obligations Law which shall apply hereto).



5



--------------------------------------------------------------------------------




SECTION 11. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Credit and Security Agreement or any provision hereof
or thereof.
SECTION 12. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
SECTION 13. Severability. If any one or more of the provisions or terms of this
Amendment shall for any reason whatsoever be held invalid or unenforceable, then
such agreements, provisions or terms shall be deemed severable from the
remaining agreements, provisions and terms of this Amendment and shall in no way
affect the validity or enforceability of the provisions of this Amendment or the
Credit and Security Agreement.
[SIGNATURE PAGES FOLLOW]







6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
QUEST DIAGNOSTICS RECEIVABLES INC.



By: /s/ Teresa L. Cinco                    
Name: Teresa L. Cinco            
Title: Treasurer                




QUEST DIAGNOSTICS INCORPORATED, as Servicer



By: /s/ Teresa L. Cinco                    
Name: Teresa L. Cinco            
Title: VP & Treasurer            



7



--------------------------------------------------------------------------------






ATLANTIC ASSET SECURITIZATION LLC, as a Conduit




By: /s/ Kostantina Kourmpetis                    
Name: Kostantina Kourmpetis            
Title: Managing Director            




By: /s/ Sam Pilcer                        
Name: Sam Pilcer                
Title: Managing Director            


Address for notices:

Atlantic Asset Securitization LLC
c/o Crédit Agricole CIB
1301 Avenue of the Americas – 17th Floor
DCM Securitization – Americas
New York, NY 10019
Attention: David R. Nunez
Tel. No.:    (212) 261-3807
Facsimile No.:    (212) 459-3258
Email: david.nunez@ca-cib.com
In each of the foregoing cases, with a copy to:
Conduitsec@ca-cib.com and
Conduit.funding@ca-cib.com









8



--------------------------------------------------------------------------------






CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, individually as a Liquidity Bank
for Atlantic and as Atlantic Group Agent


By: /s/ Sam Pilcer                        
Name: Sam Pilcer                
Title: Managing Director            


 
By: /s/ Kostantina Kourmpetis                    
Name: Kostantina Kourmpetis            
Title: Managing Director            


Address for notices:

Crédit Agricole CIB
1301 Avenue of the Americas – 17th Floor
DCM Securitization – Americas
New York, NY 10019
Attention: David R. Nunez
Tel. No.:    (212) 261-3807
Facsimile No.:    (212) 459-3258
Email: david.nunez@ca-cib.com
In each of the foregoing cases, with a copy to:

Conduitsec@ca-cib.com and
Conduit.funding@ca-cib.com











9



--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
individually as a Lender and as PNC Group Agent


By: /s/ Jason Rising    
Name: Jason Rising    
Title: Senior Vice President    





10



--------------------------------------------------------------------------------






GOTHAM FUNDING CORPORATION, as a
Conduit




By: /s/ David V. DeAngelis            
Name: David V. DeAngelis    
Title: Vice President    





11



--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK     BRANCH, individually as a
Liquidity Bank for Gotham




By: /s/ Jaime Sussman            
Name: Jaime Sussman    
Title: Vice President    
 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK     BRANCH, as Gotham Agent




By:             
Name:     
Title:     




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK     BRANCH, individually as
Administrative Agent




By:             
Name:     
Title:     







12



--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK     BRANCH, individually as a
Liquidity Bank for Gotham




By:             
Name:     
Title:     
 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK     BRANCH, as Gotham Agent




By: /s/ Luna Mills            
Name: Luna Mills    
Title: Director    




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK     BRANCH, individually as
Administrative Agent




By: /s/ Luna Mills            
Name: Luna Mills    
Title: Director    







13



--------------------------------------------------------------------------------




EXHIBIT A TO AMENDMENT NO. 7












FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
dated as of June 11, 2008
among
QUEST DIAGNOSTICS RECEIVABLES INC., as Borrower,
QUEST DIAGNOSTICS INCORPORATED, as initial Servicer,
GOTHAM FUNDING CORPORATION,
PNC BANK, NATIONAL ASSOCIATION,
individually and as PNC Group Agent,


and
THE BANK OF TOKYO-MITSUBISHI, UFJ, LTD., NEW YORK BRANCH,
individually, as Gotham Agent and as Administrative Agent



--------------------------------------------------------------------------------




Table of Contents
ARTICLE I. THE CREDIT………………………………………………………………………..
2
 
 
 
Section 1.1
The Facility…………………………………………………………………….......
2
Section 1.2
Funding Mechanics; Liquidity Fundings……………………………………..........
3
Section 1.3
Interest Rates………………………………………………………..……………..
4
Section 1.4
Payment Dates; Absence of Notes to Evidence Loans……………...……………..
5
Section 1.5
Prepayments………………………………………………………..………............
5
Section 1.6
Reductions in Aggregate Commitment……………………………...……………..
7
Section 1.7
Distribution of Certain Notices; Notification of Interest Rates……..……………..
7
 
 
 
ARTICLE II. BORROWING AND PAYMENT MECHANICS; CERTAIN
          COMPUTATIONS…………………………………….....…………………………………..
7
 
 
 
Section 2.1
Method of Borrowing…………………………………………………..……….....
7
Section 2.2
Selection of CP Tranche Periods and Interest Periods……………...……………...
7
Section 2.3
Computation of Concentration Limits and Unpaid Net Balance…..………………
9
Section 2.4
Maximum Interest Rate……………………………………………..……………..
9
Section 2.5
Payments and Computations, Etc…………………………………..……………...
9
            (a)
Payments……….............................................................................................................
9
            (b) Late
Payments…………….............................................................................................
9
            (c) Method of
Computation……………………………………………..............................
9
            (d) Avoidance or Rescission of
Payments……………………………................................
9
            (e) No
Deduction………………………………………………..........................................
9
            (f) Gross
Up……………………………………………………..........................................
9
Section 2.6
Non-Receipt of Funds by the Co-Agents…………………………..………….......
10
 
 
 
ARTICLE III. SETTLEMENTS……………………………………...………………………….....
10
 
 
 
Section 3.1
Reporting………………………..…………………………………………………
10
             (a) Monthly
Reports………………………………………………....................................
10
             (b) Weekly Reports; Right to Request Cash Collateral
Payment........................................
10
             (c) Interest; Other Amounts
Due….……………....................……………………………
10
Section 3.2
Turnover of Collections…………………………………………..………………..
11
Section 3.3
Non-Distribution of Servicer’s Fee…………………………..……………………
12
Section 3.4
Deemed Collections………………………………………..………………………
12
 
 
 
ARTICLE IV. FEES AND YIELD PROTECTION………………...……………………………...
13
 
 
 
Section 4.1
Fees………………………………………………..……………………………….
13
Section 4.2
Yield Protection……………………………………..……………………………..
13
Section 4.3
Funding Losses……………………………………………………..……………...
16
Section 4.4
Suspension of the Eurodollar Rate (Reserve Adjusted) or LMIR……..…………..
16


i

--------------------------------------------------------------------------------




 
 
 
ARTICLE V. CONDITIONS OF ADVANCES…………....……………………………………….
17
 
 
 
Section 5.1
[Intentionally deleted]…………………………………..………………………….
17
Section 5.2
Conditions Precedent to All Advances…………………..………………………...
17
 
 
ARTICLE VI. REPRESENTATIONS AND WARRANTIES……………....……………………...
17
 
 
 
Section 6.1
Representations and Warranties of Loan Parties…………..………………………
17
             (a) Ownership of the
Borrower….....……………....................…………………………..
18
             (b) Existence; Due Qualification;
Permits…........................……………………………..
18
             (c) Action…….....…………………………….....................……………………………...
18
             (d) Absence of Default……………………………………....................…………………
18
             (e) Noncontravention………………………...………………....................………………
19
             (f) No Proceedings………………………………………....................…………………...
19
             (g) Taxes……………………………………………………………………......................
20
             (h) Government
Approvals………………………………....................……………..........
20
             (i) Financial Statements and Absence of Certain Material Adverse
Changes…….............
20
             (j) Nature of
Receivables…………………………………....................…………….........
21
             (k) Margin Regulations…………………………………………....................…………....
21
             (l) Title to Purchased Assets and Quality of
Title………….....................…………….......
21
             (m) Accurate
Reports………………………………………….....................………….......
22
             (n) Jurisdiction of Organization;
Offices………………………....................………….....
22
             (o) Lockboxes and Collection of
Accounts……………………....................……….........
22
             (p) Eligible
Receivables………………………………………....................………….......
23
             (q) ERISA…………………………………………………….....................……………...
23
             (r) Names………………………………………………………....................………….....
23
             (s) Credit and Collection
Policy………………………………....................…………......
23
             (t) Payments to Applicable
Originator………………………….....................…………....
24
             (u) Investment Company Act; Other
Restrictions………………....................…………...
24
             (v) Borrowing Base;
Solvency………………………………....................……………....
24
             (w) Transaction
Information…………………………………....................……………....
24
 
 
 
ARTICLE VII. GENERAL COVENANTS OF LOAN PARTIES………..………………………
24
 
 
 
Section 7.1
Affirmative Covenants of Loan Parties………………………………..…………..
24
             (a) Compliance with Laws,
Etc………………………………………...............................
24
             (b) Preservation of
Existence………………………………………....................…….......
24
             (c) Audits…………………………………………………………….................................
25
             (d) Keeping of Records and Books of
Account………………………...............................
25
             (e) Performance and Compliance with Receivables, Invoices and
Contracts………….....
25
             (f) Jurisdiction of Organization; Location of
Records…………....................……….........
25
             (g) Credit and Collection
Policies…………………………....................…………...........
26
             (h) Sale Agreement…………………………………………………....................……......
26
             (i) Collections……………………………………………………....................………......
26
             (j) Further
Assurances………………………………………………....................……......
26


ii

--------------------------------------------------------------------------------




Section 7.2
Reporting Requirements of Loan Parties………………………..…………………
26
             (a) Quarterly Financial
Statements…………………………………...................………...
26
             (b) Annual Financial
Statements…………………………....................………………......
27
             (c) Reports to SEC and
Exchanges………………………....................…………………..
27
             (d) ERISA…………………………………………………....................…………………
27
             (e) Events of Default, etc…………………………………....................………………….
27
             (f) Litigation……………………………………………...................………………….....
27
             (g) Reviews of Receivables………………………………....................………………….
27
             (h) Change in Business or Credit and Collection
Policy…....................……………….....
28
             (i) Downgrade……...……………………………………………………...........................
28
             (j) Other…………………………………………………....................…………………...
28
Section 7.3
Negative Covenants of Loan Parties…………………..…………………………..
28
             (a) Sales, Liens, etc………………………………………....................…………………..
28
             (b) Extension or Amendment of
Receivables……………....................…………………...
28
             (c) Change in Business or Credit and Collection
Policy....................…………………….
28
             (d) Change in Payment Instructions to
Obligors…………....................………………….
29
             (e) Deposits to Accounts…………………………………....................…………………..
29
             (f) Changes to Other
Documents…………………………………………....................….
29
             (g) Restricted Payments by the
Borrower……………....................………………………
29
             (h) Borrower Indebtedness…………………………….....................…………………….
29
             (i) Prohibition on Additional Negative
Pledges…………....................…………………...
29
             (j) Name Change, Offices, Records and Books of
Accounts……………….......................
30
             (k) Mergers, Consolidations and
Acquisitions……………....................……………….....
30
             (l) Disposition of Purchased Assets and Related
Assets…….....................……………….
30
             (m) Borrowing Base…………………………………………....................……………….
30
Section 7.4
Separate Existence of the Borrower………………………..……………………...
30
 
 
 
ARTICLE VIII. ADMINISTRATION AND COLLECTION………………....…………………..
33
 
 
 
Section 8.1
Designation of Servicer……………………………………..……………………..
33
             (a) Quest Diagnostics as Initial
Servicer………………………....................………….....
33
             (b) Successor Notice; Servicer Transfer
Events…………………………………..............
33
             (c)
Subcontracts……….....................……………………………....................…………..
33
             (d) Expense Indemnity after a Servicer Transfer
Event………………...............................
34
Section 8.2
Duties of Servicer……………………………………………..…………………...
34
             (a) Appointment; Duties in
General……………………………....................…………….
34
             (b) Segregation of
Collections…………………………………....................…………….
34
             (c) Modification of
Receivables……………………………………....................………..
34
             (d) Contracts and Records…………………………………………....................………...
34
             (d) Certain Duties of the
Borrower………………………………...................…………...
34
             (e) Termination…………………………………………………....................……………
35
 Power of Attorney…………………………………………….....................………………………
35
Section 8.3
Rights of the Agents……………………………………………..………………...
35
             (a) Notice to Obligors……………………………………………...................………..….
35
             (b) Notice to Collection
Banks…………………………………....................……………
35


iii

--------------------------------------------------------------------------------




             (c) Rights on Servicer Transfer
Event……………………………....................………….
35
Section 8.4
Responsibilities of Loan Parties……………………………..…………………….
36
              (a) Contracts……………………………………………………………………………...
36
              (b) Limitation of Liability………………………………………………………………..
36
Section 8.5
Further Action Evidencing the Security Interest……………………………..……
36
Section 8.6
Application of Collections………………..………………………………………..
37
 
 
 
ARTICLE IX. SECURITY INTEREST……...……………………………………………………
37
 
 
 
Section 9.1
Grant of Security Interest……………………..…………………………………...
37
Section 9.2
Termination after Final Payout Date………………..……………………………..
37
Section 9.3
Limitation on Rights to Collateral Proceeds………..……………………………...
37
 
 
 
ARTICLE X. EVENTS OF DEFAULT………...………………………………………………….
37
 
 
 
Section 10.1
Events of Default…………..………………………………………………………
37
Section 10.2
Remedies……………………..……………………………………………………
40
             (a) Optional Acceleration..………………………………………………………………...
40
             (b) Automatic Acceleration………………..………………………………………………
40
             (c) Additional Remedies…………………..………………………………………………
40
 
 
 
ARTICLE XI. THE AGENTS………………………………..……………………………………
41
 
 
 
Section 11.1
Appointment………………………….………………………………………….
41
Section 11.2
Delegation of Duties………………….………………………………………….
42
Section 11.3
Exculpatory Provisions……………….………………………………………….
42
Section 11.4
Reliance by Agents…………………….………………………………………...
42
Section 11.5
Notice of Events of Default………….…………………………………………..
43
Section 11.6
Non-Reliance on Other Agents and Lenders.……………………………………
43
Section 11.7
Indemnification of Agents………………..………………………………………
44
Section 11.8
Agents in their Individual Capacities……..……………………………………...
44
Section 11.9
[Reserved]…………………………………..……………………………………
44
Section 11.10
Conflict Waivers…………………………….…………………………………...
44
Section 11.11
UCC Filings……………………………….……………………………………..
45
 
 
 
ARTICLE XII. ASSIGNMENTS AND PARTICIPATIONS…………....…………………………
45
 
 
 
Section 12.1
Restrictions on Assignments, etc……………………………………..……………
45
Section 12.2
Rights of Assignees and Participants………………………………..……………..
46
Section 12.3
Terms of Evidence of Assignment……………………………………...………….
46
 
 
 
ARTICLE XIII. INDEMNIFICATION……………………………………………..……………..
47
 
 
 
Section 13.1
Indemnities by the Borrower………………………………………..……………..
47
             (a) General Indemnity……………………………………………............………………..
47
             (b) Contest of Tax Claim; After-Tax Basis……..…………………………………………
49


iv

--------------------------------------------------------------------------------




             (c) Contribution……………….…………………………………………………………..
50
Section 13.2
Indemnities by Servicer…………..………………………………………………..
50
 
 
 
ARTICLE XIV. MISCELLANEOUS……………...………………………………………………
50
 
 
 
Section 14.1
Amendments, Etc…………………………………..………………………………
50
Section 14.2
Notices, Etc………………………………………..……………………………….
51
Section 14.3
No Waiver; Remedies……………………………..……………………………….
51
Section 14.4
Binding Effect; Survival………………………………..………………………….
52
Section 14.5
Costs, Expenses and Stamp Taxes……………………..…………………………..
52
Section 14.6
No Proceedings………………………………………..…………………………...
53
Section 14.7
Confidentiality of Borrower Information……………..…………………………...
53
Section 14.8
Confidentiality of Program Information……………..…………………………….
54
            (c) Confidential Information…………………..…………………………………………...
54
            (d) Availability of Confidential Information………..……………………………………..
55
            (e) Legal Compulsion to Disclose…………………..……………………………………..
55
            (f) Survival…………………………………………...…………………………………….
55
Section 14.9
Captions and Cross References……………………………….…………………..
55
Section 14.10
Integration……………………………………………………….………………..
55
Section 14.11
Governing Law…………………………………………..………………………..
55
Section 14.12
Waiver of Jury Trial………………………………………..……………………...
56
Section 14.13
Consent to Jurisdiction; Waiver Of Immunities………..…………………………
56
Section 14.14
Business Associate Agreement; Health Care Data Privacy and
 
             Security Requirements….………………………………………………………………….
56
             (a) Definitions……..………………………………………………………………………
56
             (b) Privacy……….………………………………………………………………………..
57
             (c) Security….…………………………………………………………………………….
58
             (d) EDI…….………………………………………………………………………………
58
             (e) Benefit….……………………………………………………………………………...
57
             (f) Mitigation………………..…………………………………………………………….
58
             (g) Amendment……………...……………………………………………………………..
58
             (h) Survival..……………………………………………………………………………….
58
             (i) Interpretation…………..……………………………………………………………….
58
             (j) Several Liability of Business Associates………...……………………………………..
58
Section 14.5
Execution in Counterparts………………..………………………………………..
59
Section 14.6
No Recourse Against Other Parties………..………………………………………
59






v

--------------------------------------------------------------------------------




FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
THIS FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT is entered into
as of June 11, 2008, by and among:
(1) QUEST DIAGNOSTICS RECEIVABLES INC., a Delaware corporation (together with
its successors and permitted assigns, the “Borrower”),
(2) QUEST DIAGNOSTICS INCORPORATED, a Delaware corporation (together with its
successors, “Quest Diagnostics”), as initial servicer hereunder (in such
capacity, together with any successor servicer or sub-servicer appointed
pursuant to Section 8.1, the “Servicer”),
(3) PNC BANK, NATIONAL ASSOCIATION, in its individual capacity as a Lender
(together with its successors, “PNC” or the “PNC Group”),
(4) Gotham Funding Corporation, a Delaware corporation (together with its
successors, “Gotham”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, in its capacity as a Liquidity Bank to Gotham (together with its
successors, “BTMU” and, together with Gotham, the “Gotham Group”),
(5) Atlantic Asset Securitization LLC, a Delaware limited liability company
(together with its successors, “Atlantic”), and Crédit Agricole Corporate and
Investment Bank, in its capacity as a Liquidity Bank to Atlantic (together with
its successors, “CACIB” and, together with Atlantic, the “Atlantic Group”),
(6) PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for the PNC Group
(together with its successors in such capacity, the “PNC Group Agent” or a
“Co-Agent”), Crédit Agricole Corporate and Investment Bank, in its capacity as
agent for the Atlantic Group (together with its successors in such capacity, the
“Atlantic Group Agent” or a “Co-Agent”), and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH, in its capacity as agent for the Gotham Group (together
with its successors in such capacity, the “Gotham Agent” or a “Co-Agent”), and
(7) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as administrative
agent for the Atlantic Group, the PNC Group, the Gotham Group and the Co-Agents
(in such capacity, together with any successors thereto in such capacity, the
“Administrative Agent” and together with each of the Co-Agents, the “Agents”),
and amends and restates in its entirety that certain Third Amended and Restated
Credit and Security Agreement dated as of April 20, 2004 originally by and among
the Borrower, the Servicer, Atlantic, Calyon New York Branch, individually and
as a co-agent, Variable Funding

1

--------------------------------------------------------------------------------




Capital Company LLC, and Wachovia Bank, National Association, individually, as a
co-agent and as administrative agent, as amended from time to time prior to the
date hereof (the “Existing Agreement”).
Unless otherwise indicated, capitalized terms used in this Agreement are defined
in Annex A.
W I T N E S S E T H :
WHEREAS, the Borrower is a wholly-owned direct subsidiary of Quest Diagnostics;
WHEREAS, Quest Diagnostics and certain of its Subsidiaries as Originators and
the Borrower have entered into the Sale Agreement pursuant to which each of the
Originators has sold and/or contributed, and hereafter will sell to the
Borrower, Participation Interests in all of such Originator’s right title and
interest in and to its Specified Government Receivables, all of such
Originator’s right, title and interest in and to its Private Receivables and
certain related rights;  
WHEREAS, pursuant to the Existing Agreement, the Groups committed to make loans
to the Borrower from time to time, secured by the Collateral, and Quest
Diagnostics agreed to act as Servicer; and
WHEREAS, the parties wish to amend and restate the Existing Agreement in its
entirety, on the terms and subject to the conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:
ARTICLE I.

THE CREDIT


Section 1.1    The Facility. On the terms and subject to the conditions set
forth in this Agreement, the Borrower (or the Servicer on the Borrower’s behalf)
may from time to time during the Revolving Period for each Group request
Advances by delivering a Borrowing Request to the applicable Co-Agent(s) in
accordance with Section 2.1. Upon receipt of a copy of each Borrowing Request
from the Borrower or Servicer during a Group’s Revolving Period, each applicable
Co-Agent shall determine whether its Conduit will fund a Loan in an amount equal
to the portion of the requested Advance specified in such Borrowing Request, and


(a)PNC severally agrees to make its Ratable Share of such Loan to the Borrower,
on the terms and subject to the conditions hereof, provided that at no time may
the aggregate principal amount of PNC’s Loans at any one time outstanding exceed
the lesser of (i) the amount of PNC’s Commitment, and (ii) the PNC Group’s
Percentage of the Borrowing Base (such lesser amount, the “PNC Allocation
Limit”);


(b)in the event that Gotham elects not to make any such Loan to the Borrower,
the Gotham Agent shall promptly notify the Borrower and, unless the

2

--------------------------------------------------------------------------------




Borrower cancels its Borrowing Request, each of the Liquidity Banks of Gotham
severally agrees to make its Ratable Share of such Loan to the Borrower, on the
terms and subject to the conditions hereof, provided that at no time may the
aggregate principal amount of Gotham’s and its Liquidity Banks’ Loans at any one
time outstanding exceed the lesser of (i) the aggregate amount of the Gotham
Liquidity Banks’ Commitments, and (ii) the Gotham Group’s Percentage of the
Borrowing Base (such lesser amount, the “Gotham Allocation Limit”); and


(c)in the event that Atlantic elects not to make any such Loan to the Borrower,
the Atlantic Agent shall promptly notify the Borrower and, unless the Borrower
cancels its Borrowing Request, each of the Liquidity Banks of Atlantic severally
agrees to make its Ratable Share of such Loan to the Borrower, on the terms and
subject to the conditions hereof, provided that at no time may the aggregate
principal amount of Atlantic’s and its Liquidity Banks’ Loans at any one time
outstanding exceed the lesser of (i) the aggregate amount of the Atlantic
Liquidity Banks’ Commitments, and (ii) the Atlantic Group’s Percentage of the
Borrowing Base (such lesser amount, the “Atlantic Allocation Limit”).


Each Loan shall be in the minimum amount of $1,000,000 or a larger integral
multiple of $500,000. In no event may the aggregate principal amount of the
Advances hereunder exceed the lesser of (x) the Aggregate Commitment, or (y) the
Borrowing Base. Each Liquidity Bank’s Commitment under this Agreement shall
terminate on the earlier to occur of such Liquidity Bank’s Scheduled Termination
Date and the Termination Date. Each of the Loans, and all other Obligations of
the Borrower, shall be secured by the Collateral as provided in Article IX.
Section 1.2    Funding Mechanics; Liquidity Fundings.


(a)    Prior to any Group’s Termination Date, each Advance hereunder shall
consist of Loans made by (i) Gotham and/or its Liquidity Banks, (ii) Atlantic
and/or its Liquidity Banks, and (iii) PNC, and (except for any Advance which
does not increase the aggregate principal amount of the Loans outstanding) shall
be made in such proportions by each Group such that, after giving effect
thereto, the aggregate outstanding principal balance of the Loans outstanding
from each Group shall be in proportion to such Group’s Commitment Percentage.
Any Advance which does not increase the aggregate principal amount outstanding
may be funded solely by one or more of the members of each Group. From and after
any Group’s Termination Date, each Advance hereunder shall consist of Loans made
by the above-specified Lender or Lenders in each of the remaining Groups.


(b)    Each Lender funding any Loan (or portion thereof) shall wire transfer the
principal amount thereof to its applicable Co-Agent in immediately available
funds not later than 12:00 noon (New York City time) on the applicable Borrowing
Date and, subject to its receipt of such Loan proceeds, such Co-Agent shall wire
transfer such funds to the account specified by the Borrower in its Borrowing
Request not later than 2:00 p.m. (New York City time) on such Borrowing Date.



3

--------------------------------------------------------------------------------




(c)    While it is the intent of each of the Conduits to fund its respective
Loans through the issuance of Commercial Paper Notes, the parties acknowledge
that if any Conduit is unable, or determines that it is undesirable, to issue
Commercial Paper Notes to fund all or any portion of its Loans at a CP Rate, or
is unable to repay such Commercial Paper Notes upon the maturity thereof, such
Conduit may sell all or any portion of its Loans (or interests therein) to its
Liquidity Banks at any time pursuant to its Liquidity Agreement to finance or
refinance the necessary portion of its Loans through a Liquidity Funding to the
extent available. The Liquidity Fundings may be Alternate Base Rate Loans or
Eurodollar Loans, or a combination thereof, selected by the Borrower in
accordance with Article II. In addition, the parties acknowledge that Commercial
Paper Notes are issued at a discount and at varying discount rates; accordingly,
it may not be possible for all CP Rate Loans to be made in amounts precisely
equal to the amounts specified in a Borrowing Request. Regardless of whether a
Liquidity Funding constitutes an assignment of a Loan or the sale of one or more
participations therein, each Liquidity Bank participating in a Liquidity Funding
shall have the rights of a “Lender” hereunder with the same force and effect as
if it had directly made a Loan to the Borrower in the amount of its Liquidity
Funding.


(d)Nothing herein shall be deemed to commit any Lender to make CP Rate Loans.


Section 1.3    Interest Rates.


(a)    Each CP Rate Loan shall bear interest on the outstanding principal amount
thereof from and including the first day of the CP Tranche Period applicable
thereto selected in accordance with Article II of this Agreement to (but not
including) the last day of such CP Tranche Period at the applicable CP Rate. On
the 5th Business Day immediately preceding each Settlement Date, each Pool
Funded Conduit shall calculate the aggregate amount of CP Costs for the
applicable Accrual Period and shall notify the Borrower of its aggregate amount
of such CP Costs which shall be payable on such Settlement Date. At any time
while Gotham is not acting as Pool Funded Conduit, on the 5th Business Day
immediately preceding each Settlement Date, the Gotham Agent shall calculate
Gotham’s CP Rate and each shall notify Borrower of the aggregate amount of CP
Costs which shall be payable on such Settlement Date.


(b)    Each Eurodollar Loan shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto selected in accordance with Article II of this Agreement to
(but not including) the last day of such Interest Period at a rate per annum
equal to the sum of (i) the applicable Eurodollar Rate (Reserve Adjusted) for
such Interest Period plus (ii) the Applicable Percentage per annum.


(c)    Each Alternate Base Rate Loan and each LMIR Loan, respectively, shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Loan is made to but excluding the date it is paid at a
rate per annum equal to the Alternate Base Rate or LMIR, respectively, for such
day. Changes in the rate of

4

--------------------------------------------------------------------------------




interest on Alternate Base Rate Loans and LMIR Loans, respectively, will take
effect simultaneously with each change in the Alternate Base Rate or LMIR,
respectively.


(d)    Notwithstanding anything to the contrary contained in Sections 1.3(a),
(b) or (c), upon the occurrence of an Event of Default, and during the
continuance thereof, all Obligations shall bear interest, payable upon demand,
at the Default Rate.


(e)    Interest shall be payable for the day a Loan is made but not for the day
of any payment on the amount paid if payment is received prior to 1:00 p.m.
(local time) at the place of payment. If any payment of principal of or interest
on a Loan shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.


Section 1.4    Payment Dates; Absence of Notes to Evidence Loans.


(a)    The Borrower promises to pay the principal of each CP Rate Loan
outstanding from each of the Conduits on the applicable Termination Date.


(b)    The Borrower promises to pay the principal of each Eurodollar Loan (if
any) outstanding from each of the Liquidity Banks on or before the earliest to
occur of (i) the applicable Termination Date, (ii) such Liquidity Bank’s
Scheduled Termination Date, and (iii) the refinancing of such Loan with a CP
Rate Loan or an Alternative Base Rate Loan.


(c)    In addition to the foregoing, on each Business Day occurring on or after
the last day of a Group’s Revolving Period, the Borrower promises to pay a
portion of the principal of the Loans outstanding from such Group equal to such
Group’s Percentage of the Collections.


(d)    The Borrower promises to pay the principal of each Alternate Base Rate
Loan (if any) outstanding from each of the Liquidity Banks on or before the
earliest to occur of (i) the Termination Date, (ii) such Liquidity Bank’s
Scheduled Termination Date, and (iii) the refinancing of such Loan with a CP
Rate Loan or a Eurodollar Rate Loan.


(e)    The Borrower promises to pay all accrued and unpaid interest on each Loan
on its applicable Interest Payment Date.


(f)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder. Upon request of the Borrower, such Lender’s Co-Agent or the
Administrative Agent, such Lender will confirm the outstanding principal
balances of its Loans and the amount of any accrued and unpaid interest thereon.
The entries maintained in the accounts maintained pursuant to this Section shall
be prima facie evidence of the existence and

5

--------------------------------------------------------------------------------




amounts of the Obligations therein recorded; provided, however, that the failure
of any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.


Section 1.5     Prepayments. Subject, in the case of CP Rate Loans and
Eurodollar Loans, to the funding indemnification provisions of Section 4.3:


(a)    The Borrower may from time to time voluntarily prepay, without penalty or
premium, all outstanding Advances, or, in a minimum aggregate amount of
$2,000,000 (or a larger integral multiple of $1,000,000), any portion of the
outstanding Advances by giving prior written notice to the Co-Agents: (i) given
within the Required Notice Period with respect to each Pool Funded Conduit’s
Loans so prepaid and (ii) at any time while Gotham is not a Pool Funded Conduit,
providing for such prepayment to occur on the last day of the CP Tranche Period
with respect to Gotham’s CP Rate Loans so prepaid (each, a “Prepayment Notice”);
provided that each such prepayment of principal is accompanied by a payment of
all accrued and unpaid interest on the amount prepaid, together with all amounts
(if any) due under Section 4.3, and except as provided in Section 14.1(c) and in
the definitions of “Approved Amendment” and “Termination Date,” is made among
the Groups in such proportions so that after giving effect thereto, the
aggregate outstanding principal balance of the Loans outstanding from each Group
shall be in proportion to the Groups’ respective Commitment Percentages.


(b)    If, on any Business Day, the aggregate outstanding principal amount of
the Loans from the PNC Group exceeds the PNC Group Allocation Limit, the
Borrower shall prepay such Loans by wire transfer to the PNC Group Agent
received not later than 12:00 noon (New York City time) on the first Business
Day thereafter of an amount sufficient to eliminate such excess, together with
accrued and unpaid interest on the amount prepaid.


(c) (i) If, on any Business Day, the aggregate outstanding principal amount of
the Loans from the Gotham Group exceeds the Gotham Allocation Limit, or the
aggregate principal amount of the Loans outstanding from Gotham exceeds the
Gotham Liquidity Banks’ aggregate Liquidity Commitments divided by 102%, the
Borrower shall prepay such Loans by wire transfer to the Gotham Agent received
not later than 12:00 noon (New York City time) on the first Business Day
thereafter of an amount sufficient to eliminate such excess, together with
accrued and unpaid interest on the amount prepaid.


(ii)     If, on any Business Day, the aggregate outstanding principal amount of
the Loans from the Atlantic Group exceeds the Atlantic Allocation Limit, or the
aggregate principal amount of the Loans outstanding from Atlantic exceeds the
Atlantic Liquidity Banks’ aggregate Liquidity Commitments divided by 102%, the
Borrower shall prepay such Loans by wire transfer to the Atlantic Agent received
not later than 12:00 noon (New York City time) on the first Business Day
thereafter of an amount sufficient to eliminate such excess, together with
accrued and unpaid interest on the amount prepaid.


(d)    Upon receipt of any wire transfer pursuant to Section 1.5(a), (b) or (c),
the applicable Co-Agent shall wire transfer to each of its Constituent Lenders
their

6

--------------------------------------------------------------------------------




respective shares thereof not later than 1:00 p.m. (New York City time) on the
date when received. Any prepayment required pursuant to Section 1.5(b) or (c)
shall be applied first, to the ratable reduction of the applicable Group’s
Alternate Base Rate Loans outstanding, second, to the ratable reduction of the
applicable Group’s Eurodollar Loans outstanding, and lastly, to the reduction of
the applicable Group’s CP Rate Loans selected by the Borrower (or the Servicer,
on the Borrower’s behalf).


(e)Unless each of the Co-Agents in its sole discretion shall otherwise agree,
not more than three (3) Advances and/or prepayments pursuant to Section 1.5(a)
may occur, in the aggregate, in any calendar week.


Section 1.6    Reductions in Aggregate Commitment. The Borrower may permanently
reduce the Aggregate Commitment in whole, or ratably among the Groups in part,
in a minimum amount of $10,000,000 (or a larger integral multiple of
$1,000,000), upon at least fifteen (15) Business Days’ written notice to the
Co-Agents (each, a “Commitment Reduction Notice”), which notice shall specify
the aggregate amount of any such reduction and PNC’s, the Atlantic Liquidity
Banks’ and the Gotham Liquidity Banks’ respective Commitment Percentages
thereof, provided, however, that (a) the amount of the Aggregate Commitment may
not be reduced below the aggregate principal amount of the outstanding Advances,
and (b) the amount of the Aggregate Commitment may not be reduced below
$100,000,000 unless the Aggregate Commitment is terminated in full. All accrued
and unpaid fees shall be payable on the effective date of any termination of the
Aggregate Commitment. Each Commitment Reduction Notice shall be irrevocable once
delivered to the Co-Agents.
    
Section 1.7    Distribution of Certain Notices; Notification of Interest Rates.
Promptly after receipt thereof, the PNC Group Agent will notify the PNC Group,
the Atlantic Agent will notify the Atlantic Group and the Gotham Agent will
notify the Gotham Group, of the contents of each Monthly Report, Weekly Report,
Borrowing Request, Commitment Reduction Notice, Prepayment Notice or notice of
default received by it from the Borrower or the Servicer hereunder. In addition,
each of the Co-Agents shall promptly notify its Constituent Lenders and the
Borrower of each determination of and change in Interest Rates.


ARTICLE II
BORROWING AND PAYMENT MECHANICS; CERTAIN COMPUTATIONS


Section 2.1     Method of Borrowing. The Borrower (or the Servicer, on the
Borrower’s behalf) shall give the Co-Agents irrevocable notice in the form of
Exhibit 2.1 hereto (each, a “Borrowing Request”) not later than 12:00 noon (New
York City time) at least one (1) Business Day before the Borrowing Date of each
Advance. On each Borrowing Date, each applicable Lender shall make available its
Loan or Loans in immediately available funds to its Co-Agent by wire transfer of
such amount received not later than 1:00 p.m. (New York City time). Subject to
its receipt of such wire transfers, each Co-Agent will wire transfer the funds
so received from its Constituent Lenders to the Borrower at the account
specified in its Borrowing Request not later than 2:00 p.m. (New York City time)
on the applicable Borrowing Date. Unless each of the Co-Agents in its sole
discretion shall otherwise agree, not more than three (3) Advances and/or
prepayments pursuant to Section 1.5 may occur, in the aggregate, in any calendar
week.



7

--------------------------------------------------------------------------------




Section 2.2:     Selection of CP Tranche Periods and Interest Periods.


(a)    Except upon the occurrence and during the continuance of an Event of
Default or when Gotham is a Pool Funded Conduit, the Borrower (or the Servicer,
on the Borrower’s behalf) in its Borrowing Request may request CP Tranche
Periods from time to time to apply to Gotham’s CP Rate Loans; provided, however,
that (i) at any time while Gotham has CP Rate Loans outstanding, at least one CP
Tranche Period of Gotham shall mature on each Settlement Date and (ii) no CP
Tranche Period of Gotham may extend beyond the latest Scheduled Termination Date
of any Gotham Liquidity Bank. In addition to the foregoing, except upon the
occurrence and during the continuance of an Event of Default, the Borrower (or
the Servicer, on the Borrower’s behalf) in its Borrowing Request may request
Interest Periods from time to time to apply to the Eurodollar Loans; provided,
however, that (x) at any time while any Lender has Eurodollar Loans outstanding,
at least one Interest Period of such Lender shall mature on each Settlement Date
and (y) no Interest Period of any Lender which began prior to its Scheduled
Termination Date shall extend beyond such Scheduled Termination Date.


(b)    While the Gotham Agent will use reasonable efforts to accommodate the
Borrower’s or the Servicer’s requests for CP Tranche Periods except during the
continuance of an Event of Default or when Gotham is acting as Pool Funded
Conduit, the Gotham Agent shall have the right to subdivide any requested CP
Rate Loan into one or more CP Rate Loans of different CP Tranche Periods, or, if
the requested period is not feasible, to suggest an alternative CP Tranche
Period. While each of the Co-Agents will use reasonable efforts to accommodate
the Borrower’s or the Servicer’s requests for Interest Periods for Eurodollar
Loans except during the continuance of an Event of Default, each of the
Co-Agents shall have the right to subdivide any requested Eurodollar Loan into
one or more Eurodollar Loans with different Interest Periods, or, if the
requested period is not feasible, to suggest an alternative Interest Period.
Notwithstanding the foregoing, not less than $1,000,000 of principal may be
allocated to any CP Tranche Period or Interest Period of any Lender, and no
Alternate Base Rate Loan may have a principal amount of less than $1,000,000.


(c)    The Borrower (or the Servicer, on the Borrower’s behalf) may not request
an Interest Period for a Eurodollar Loan unless it shall have given each of the
applicable Co-Agent(s) written notice of its desire therefor not later than
12:00 noon (New York City time) at least three (3) Business Days prior to the
first day of the desired Interest Period. Accordingly, all Liquidity Fundings
shall initially be Alternate Base Rate Loans.


(d)    Unless each Co-Agent shall have received written notice by 12:00 noon
(New York City time) on the Required Day prior to the last day of a CP Tranche
Period that the Borrower intends to reduce the aggregate principal amount of the
CP Rate Loans outstanding, each of the Co-Agents and the Conduits shall be
entitled to assume that the Borrower desires to refinance the principal and
interest of each maturing CP Rate Loan on the last day of its CP Tranche Period
with new CP Rate Loans having substantially similar CP Tranche Periods;
provided, however, that the Borrower shall remain liable to pay in cash any
portion of the principal or interest on the maturing CP Rate Loan when due to
the extent that the applicable Conduit cannot issue Commercial Paper Notes

8

--------------------------------------------------------------------------------




or avail itself of a Liquidity Funding, in either case, in the precise amount
necessary to refinance the maturing CP Rate Loan and the accrued and unpaid
interest thereon.


(e)    Unless the Co-Agents shall have received written notice by 12:00 noon
(New York City time) on the third (3rd) Business Day prior to the last day of an
Interest Period that the Borrower intends to reduce the aggregate principal
amount of the Eurodollar Loans outstanding from the Liquidity Banks, each of the
Liquidity Banks shall be entitled to assume that the Borrower desires to
refinance its maturing Eurodollar Loans on the last day of such Interest Period
with Alternate Base Rate Loans.


Section 2.3    Computation of Concentration Limits and Unpaid Net Balance. The
Obligor Concentration Limits and the aggregate Unpaid Net Balance of Private
Receivables (as defined in the Sale Agreement) of each Obligor and its
Affiliated Obligors (if any) shall be calculated as if each such Obligor and its
Affiliated Obligors were one Obligor.


Section 2.4    Maximum Interest Rate. No provision of this Agreement shall
require the payment or permit the collection of interest in excess of the
maximum permitted by applicable law.


Section 2.5    Payments and Computations, Etc.


(a) Payments. All amounts to be paid or deposited by the Borrower or the
Servicer (on the Borrower’s behalf) to any of the Agents or Lenders (other than
amounts payable under Section 4.2) shall be paid by wire or electronic transfer
of immediately available funds received not later than 1:00 p.m. (New York City
time) on the day when due in lawful money of the United States of America to the
applicable Co-Agent at its address specified in Schedule 14.2, and, to the
extent such payment is for the account of any Lender, the applicable Co-Agent
shall promptly disburse such funds to the appropriate Lender(s) in its Group.


(b) Late Payments. To the extent permitted by law, upon demand, the Borrower or
the Servicer (on the Borrower’s behalf), as applicable, shall pay to the
applicable Co-Agent for the account of each Person in its Group to whom payment
of any Obligation is due, interest on all amounts not paid or deposited by 1:00
p.m. (New York City time) on the date when due (without taking into account any
applicable grace period) at the Default Rate.


(c) Method of Computation. All computations of interest at the Alternate Base
Rate or the Default Rate shall be made on the basis of a year of 365 (or, when
appropriate, 366) days for the actual number of days (including the first day
but excluding the last day) elapsed. All other computations of interest, and all
computations of Servicer’s Fee, any per annum fees payable under Section 4.1 and
any other per annum fees payable by the Borrower to the Lenders, the Servicer or
any of the Agents under the Loan Documents shall be made on the basis of a year
of 360 days for the actual number of days (including the first day but excluding
the last day) elapsed.



9

--------------------------------------------------------------------------------




(d) Avoidance or Rescission of Payments. To the maximum extent permitted by
applicable law, no payment of any Obligation shall be considered to have been
paid if at any time such payment is rescinded or must be returned for any
reason.


(e) No Deduction. All payments to be made by a Loan Party hereunder shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff.


(f) Gross Up. If a Loan Party shall be required by any Requirement of Law to
deduct any Taxes from or in respect of any sum payable under any Loan Document
to any Agent or any Lender, (i) the sum payable shall be increased as necessary
so that after making all required deductions, such Agent or such Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions,
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other Governmental Authority in accordance with applicable
Requirements of Law, and (iv) within 30 days after the date of such payment,
such Loan Party shall furnish to the Administrative Agent (which shall forward
the same to such Agent or such Lender) the original or a certified copy of a
receipt evidencing payment thereof, to the extent such receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.


Section 2.6    Non-Receipt of Funds by the Co-Agents. Unless a Lender notifies
its Co-Agent prior to the date and time on which it is scheduled to fund a Loan
that it does not intend to fund, such Co-Agent may assume that such funding will
be made and may, but shall not be obligated to, make the amount of such Loan
available to the intended recipient in reliance upon such assumption. If such
Lender has not in fact funded its Loan proceeds to the applicable Co-Agent, the
recipient of such payment shall, on demand by such Co-Agent, repay to such
Co-Agent the amount so made available together with interest thereon in respect
of each day during the period commencing on the date such amount was so made
available by such Co-Agent until the date such Co-Agent recovers such amount at
a rate per annum equal to the Federal Funds Rate for such day.


ARTIICLE III
SETTLEMENTS


Section 3.1    Reporting.


(a) Monthly Reports. Not later than the Monthly Reporting Date in each calendar
month hereafter, the Servicer shall deliver to each of the Co-Agents, a Monthly
Report accompanied by an electronic file in a form reasonably satisfactory to
each of the Co-Agents; provided, however, that if an Unmatured Default or an
Event of Default shall exist and be continuing, each of the Co-Agents may
request that a computation of the Borrowing Base also be made on a date that is
not a Monthly Reporting Date and, so long as such request is not made on or
within 5 Business Days prior to the last day of any calendar month, the Servicer
agrees to provide such computation within 3 Business Days after such request.



10

--------------------------------------------------------------------------------




(b) Weekly Reports; Right to Request Cash Collateral Payment. Upon written
request of the Administrative Agent, not later than each Weekly Reporting Date
occurring at least 14 days after the Servicer’s receipt of such request and
continuing until the Administrative Agent gives written notice that it no longer
desires Weekly Reports, the Servicer shall deliver to each of the Co-Agents, a
Weekly Report of the dollar amount of cash collections and the number of
requisitions, in each case, for the second preceding week (the “Report Week”).
If the dollar amount of cash Collections or the number of requisitions for the
Report Week is less than 50% of the arithmetic average of the corresponding
figures for the four immediately preceding Report Weeks, upon request of any of
the Co-Agents, the Servicer shall provide a written computation of the Cash
Collateral Payment within 3 Business Days after such request.


(c) Interest; Other Amounts Due. At or before 12:00 noon (New York City time) on
the Business Day before each Settlement Date, each of the Co-Agents shall notify
the Borrower and the Servicer of (i) the aggregate principal balance of all
Loans that are then outstanding from its Constituents, and (ii) the aggregate
amount of all principal, interest and fees that will be due and payable by the
Borrower to such Co-Agent for the account of such Co-Agent or its Constituents
on such Settlement Date.


Section 3.2    Turnover of Collections. Without limiting any Agent’s or Lender’s
recourse to the Borrower for payment of any and all Obligations:


(a) If any Monthly Report reveals that a mandatory prepayment is required under
Section 1.5(b), (c) or (d), not later than the 1:00 p.m. (New York City time) on
the next succeeding Settlement Date, the Servicer shall turn over to each
applicable Co-Agent, for distribution to its Constituents, a portion of the
Collections equal to the amount of such required mandatory prepayment;


(b) If, on any Settlement Date, any Loans are to be voluntarily prepaid in
accordance with Section 1.5(a), or if the aggregate principal amount of the
Advances outstanding is to be reduced, the Servicer shall turn over to each of
the Co-Agents, for distribution to its Constituents, a portion of the
Collections equal to the Groups’ respective Percentages of the aggregate amount
of such voluntary prepayment or reduction; and


(c) In addition to, but without duplication of, the foregoing, on (i) each
Settlement Date and (ii) each other date on which any principal of or interest
on any of the Loans becomes due (whether by acceleration or otherwise) and, in
the case of principal, has not been reborrowed pursuant to Section 1.1 (if
permitted), the Servicer shall turn over to each of the Co-Agents, for
distribution to their respective Constituents, the Groups’ respective
Percentages of a portion of the Collections equal to the aggregate amount of all
other Obligations that are due and owing on such date. If the Collections and
proceeds of new Loans are insufficient to make all payments required under
clauses (a), (b) and (c) and to pay the Servicer’s Fees and, if applicable, all
expenses due and owing to any replacement Servicer under Section 8.1(d) (all of
the foregoing, collectively, the “Required Amounts”) and the Borrower has made
any Demand Advances, the Borrower shall make demand upon Quest Diagnostics for
payment of the Demand Advances in an amount equal to the lesser of the Required
Amounts or the aggregate outstanding

11

--------------------------------------------------------------------------------




principal balance of such Demand Advances (plus any accrued and unpaid interest
thereon) and, upon receipt of any such amounts, the Borrower shall pay them to
each of the Co-Agents, ratably in accordance with their respective Groups’
Percentages, for distribution in accordance with this Section 3.2.


(d) If the aggregate amount of Collections and payments on Demand Advances
received by the Co-Agents on any Settlement Date are insufficient to pay all
Required Amounts, the aggregate amount received shall be applied to the items
specified in the subclauses below, in the order of priority of such subclauses:


(i) to any accrued and unpaid interest on the Loans that is then due and owing,
including any previously accrued interest which was not paid on its applicable
due date;


(ii) if the Servicer is not the Borrower or an Affiliate thereof, to any accrued
and unpaid Servicer’s Fee that is then due and owing to such Servicer, together
with any invoiced expenses of the Servicer due and owing pursuant to Section
8.1(d);


(iii) to the Unused Fee and the Usage Fee accrued during such Settlement Period,
plus any previously accrued Unused Fee and Usage Fee not paid on a prior
Settlement Date;


(iv) to the payment of the principal of any Loans that are then due and owing;
        
(v) to other Obligations that are then due and owing;


(vi) if the Servicer is the Borrower, Quest Diagnostics or one of their
respective Affiliates, to the accrued and unpaid Servicer’s Fee; and
        
(vii) the balance, if any, to the Borrower.


(e) If the Servicer is ever required to deliver a computation of the Cash
Collateral Payment pursuant to Section 3.1(b), not later than one (1) Business
Day after delivery of such computation, the Borrower shall pay to the applicable
Co-Agent an amount equal to its Group’s Percentage of the Cash Collateral
Payment to be invested in Permitted Investments selected by such Co-Agent but
held as Collateral for the Obligations until the next Settlement Date pending
distribution in accordance with Section 3.2(d). If the Borrower lacks sufficient
funds to make any such Cash Collateral Payment, in whole or in part, the
Borrower shall make immediate demand upon Quest Diagnostics for payment of any
Demand Advances that are then outstanding, and, upon receipt of any such
shortfall amount, the Borrower shall pay each Group’s Percentage of such
shortfall amount to the applicable Co-Agent for deposit into a cash collateral
account to be invested in Permitted Investments selected by the applicable
Co-Agent but held as Collateral for the Obligations until the next Settlement
Date pending distribution in accordance with Section 3.2(d).


(f) In addition to, but without duplication of, the foregoing, on (i) each
Settlement Date and (ii) each other date on which any principal of or interest
on any of the Loans becomes due (whether by acceleration pursuant to Section
10.2(a) or 10.2(b) or

12

--------------------------------------------------------------------------------




otherwise), the Servicer shall turn over to each of the Co-Agents, for
distribution to the Lenders, a portion of the Collections equal to the aggregate
amount of all Obligations that are due and owing on such date.


Section 3.3    Non-Distribution of Servicer’s Fee. Each of the Agents and the
other Secured Parties hereby consents to the retention by the Servicer of a
portion of the Collections equal to the Servicer’s Fee (and, if applicable, any
invoiced expenses of such Servicer that are due and owing pursuant to Section
8.1(d)) so long as the Collections received by the Servicer are sufficient to
pay all amounts pursuant to Section 3.2 of a higher priority as specified in
such Section.


Section 3.4    Deemed Collections. If as of the last day of any Settlement
Period:


(a) the outstanding aggregate balance of the Net Receivables as reflected in the
preceding Monthly Report (net of any positive adjustments) has been reduced for
any of the following reasons:


(i)as a result of any rejected services, any cash discount or any other
adjustment by the applicable Originator or any Affiliate thereof (regardless of
whether the same is treated by such Originator or Affiliate as a write-off), or
as a result of any surcharge or other governmental or regulatory action, or


(ii)as a result of any setoff or breach of the underlying agreement in respect
of any claim by the Obligor thereof (whether such claim arises out of the same
or a related or an unrelated transaction), or


(iii)on account of the obligation of the applicable Originator or any Affiliate
thereof to pay to the related Obligor any rebate or refund, or


(iv)the Unpaid Net Balance of any Receivable is less than the amount included in
calculating the Net Pool Balance for purposes of any Monthly Report (for any
reason other than such Receivable becoming a Defaulted Receivable), or


(b)    any of the representations or warranties of the Borrower set forth in
Section 6.1(j), (l) or (p) was not true when made with respect to any
Receivable, or any of the representations or warranties of the Borrower set
forth in Section 6.1(l) is no longer true with respect to any Receivable,


then, in such event, the Borrower shall be deemed to have received a Collection
in an amount equal to (A) the amount of such reduction, cancellation or
overstatement, in the case of the preceding clauses (a)(i), (a)(ii), (a)(iii)
and (a)(iv), and (B) in the full amount of the Unpaid Net Balance of such
Receivable in the case of the preceding clause (b).

13

--------------------------------------------------------------------------------




ARTICLE IV.
FEES AND YIELD PROTECTION


Section 4.1    Fees. Quest Diagnostics or the Borrower, as applicable, shall pay
to each of the Agents and the Lenders certain fees from time to time in amounts
and payable on such dates as are set forth in the Fee Letter.


Section 4.2    Yield Protection.


(a) If any Regulatory Change occurring after the date hereof:
    
(i)     shall subject an Affected Party to any Tax, duty or other charge with
respect to its Obligations or, as applicable, its Commitment or its Liquidity
Commitment, or shall change the basis of taxation of payments to the Affected
Party of any Obligations, owed to or funded in whole or in part by it or any
other amounts due under this Agreement in respect of its Obligations or, as
applicable, its Commitment or its Liquidity Commitment except for (A) Taxes
based on, or measured by, net income or net profits, or changes in the rate of
Tax on or determined by reference to the overall net income or net profits, of
such Affected Party imposed by the United States of America, by the jurisdiction
in which such Affected Party’s principal executive office and/or its applicable
lending office is located and, if such Affected Party’s principal executive
office or its applicable lending office is not in the United States of America,
by the jurisdiction where such Affected Party’s principal office or applicable
lending office is located, (B) franchise Taxes, Taxes on, or in the nature of,
doing business Taxes or capital Taxes, or (C) withholding Taxes required for
payments made to any foreign entity (other than withholding Taxes imposed by the
United States as a result of a change in law after the date hereof and before
such foreign entity issues its Commitment or Liquidity Commitment or becomes an
assignee of a Lender hereunder), unless such foreign entity fails to deliver to
each of the Co-Agents and the Borrower an accurate IRS Form W-8BEN or W-8ECI (or
the applicable successor form), as applicable; or


(ii)     shall impose, modify or deem applicable any reserve that was not
included in the computation of the applicable Interest Rate, or any special
deposit or similar requirement against assets of any Affected Party, deposits or
obligations with or for the account of any Affected Party or with or for the
account of any affiliate (or entity deemed by the Federal Reserve Board to be an
affiliate) of any Affected Party, or credit extended by any Affected Party; or


(iii)     shall affect the amount of capital required or expected to be
maintained by any Affected Party; or


(iv)     shall impose any other condition affecting any Obligation owned or
funded in whole or in part by any Affected Party, or its rights or obligations,
if any, to make Loans or Liquidity Fundings; or


(v)shall change the rate for, or the manner in which the Federal Deposit
Insurance Corporation (or a successor thereto) assesses deposit insurance
premiums or similar charges; or

14

--------------------------------------------------------------------------------




(vi)shall require any Conduit to be consolidated for financial accounting
purposes with any other Person;
and the result of any of the foregoing is or would be:
(x)    to increase the cost to or to impose a cost on (I) an Affected Party
funding or making or maintaining any Loan, any Liquidity Funding, or any
commitment of such Affected Party with respect to any of the foregoing, or (II)
any of the Agents for continuing its or the Borrower’s relationship with any
Affected Party, in each case, in an amount deemed to be material by such
Affected Party,
(y)    to reduce the amount of any sum received or receivable by an Affected
Party under this Agreement or under the Liquidity Agreement, or
(z)    to reduce the rate of return on such Affected Party’s capital as a
consequence of its Commitment, its Liquidity Commitment or the Loans made by it
to a level below that which such Affected Party could have achieved but for the
occurrence of such circumstances,
then, within thirty days after demand by such Affected Party (which demand shall
be made not more than 90 days after the date on which the Affected Party becomes
aware of such Regulatory Change and shall be accompanied by a certificate
setting forth, in reasonable detail, the basis of such demand and the
methodology for calculating, and the calculation of, the amounts claimed by the
Affected Party), the Borrower shall pay directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
actual additional cost, actual increased cost or actual reduction.
(b) Each Affected Party will promptly notify the Borrower, the Administrative
Agent and the applicable Co-Agent of any event of which it has knowledge
(including any future event that, in the judgment of such Affected Party, is
reasonably certain to occur) which will entitle such Affected Party to
compensation pursuant to this Section 4.2; provided, however, no failure to give
or delay in giving such notification shall adversely affect the rights of any
Affected Party to such compensation unless such notification is given more than
90 days after the Affected Party becomes aware of such Regulatory Change.


(c) In determining any amount provided for or referred to in this Section 4.2,
an Affected Party may use any reasonable averaging and attribution methods
(consistent with its ordinary business practices) that it (in its reasonable
discretion) shall deem applicable. Any Affected Party when making a claim under
this Section 4.2 shall submit to the Borrower the above-referenced certificate
as to such actual increased cost or actual reduced return (including calculation
thereof in reasonable detail), which statement shall, in the absence of
demonstrable error, be conclusive and binding upon the Borrower.


(d) Each of the Lenders agrees, and to require each Affected Party to agree
that, with reasonable promptness after an officer of such Lender or such
Affected Party responsible for administering the Transaction Documents becomes
aware that it has become an Affected Party under this Section 4.2, is entitled
to receive payments under this Section 4.2, or is or has become subject to U.S.
withholding Taxes payable by any

15

--------------------------------------------------------------------------------




Loan Party in respect of its investment hereunder, it will, to the extent not
inconsistent with any internal policy of such Person or any applicable legal or
regulatory restriction, (i) use all reasonable efforts to make, fund or maintain
its commitment or investment hereunder through another branch or office of such
Affected Party, or (ii) take such other reasonable measures, if, as a result
thereof, the circumstances which would cause such Person to be an Affected Party
under this Section 4.2 would cease to exist, or the additional amounts which
would otherwise be required to be paid to such Person pursuant to this Section
4.2 would be reduced, or such withholding Taxes would be reduced, and if the
making, funding or maintaining of such commitment or investment through such
other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such commitment or investment or the
interests of such Person; provided that such Person will not be obligated to
utilize such other lending office pursuant to this Section 4.2 unless the
Borrower agrees to pay all incremental expenses incurred by such Person as a
result of utilizing such other office as described in clause (i) above.


(e) If any Lender makes a claim for compensation under this Section 4.2, the
Borrower may propose an Eligible Assignee to the applicable Co-Agent who is
willing to accept an assignment of such Lender’s Commitment, Liquidity
Commitment and outstanding Loans, as applicable, together with each of its other
rights and obligations under the Transaction Documents; provided that any
expenses or other amounts which would be owing to such Lender pursuant to any
indemnification provision hereof (including, if applicable, Section 4.3) shall
be payable by the Borrower as if the Borrower had prepaid the Loans of the
assigning Lenders rather than such assigning Lenders having assigned their
respective interests hereunder. If such proposed Eligible Assignee is acceptable
to the applicable Co-Agent (who shall not unreasonably withhold or delay its
approval), the claiming Lender will be obligated to assign all of its rights and
obligations to such proposed Eligible Assignee within ten (10) Business Days
after such Co-Agent gives its consent to such proposed Eligible Assignee. In
addition, if one or more Affected Parties in one of the Groups (but not all of
the Groups) requests compensation under Section 4.2(a), the Borrower shall have
the right to (i) require all members of the Group to which such claiming part to
assign all, but not less than all, of their Commitment(s) and outstanding
Obligations, as applicable, by entering into written assignments with one or
more Eligible Assignees identified by the Borrower, or (ii) to pay in full of
all Obligations (if any) owing to such Group and terminate its Commitment(s) (as
applicable). Each assignment pursuant to clause (i) above to an Eligible
Assignee (which may include a Constituent of the other Co-Agent) shall become
effective on the date specified therein subject to receipt of payment in full on
such date for all Obligations, if any, owing to the Group being replaced, and
the Group being replaced shall make the requested assignments; provided that any
expenses or other amounts which would be owing to such Group pursuant to any
indemnification provision hereof shall be payable by the Borrower as if the
Borrower had prepaid the Loans of the assigning Group rather than the members of
such Group having assigned their respective interests hereunder

16

--------------------------------------------------------------------------------




Section 4.3    Funding Losses. In the event that any Lender shall actually incur
any actual loss or expense (including any actual loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to make or maintain any Loan or Liquidity Funding) as a result of
(i) any payment of principal with respect to such Lender’s Loan or Liquidity
Funding being made on any day other than the scheduled last day of an applicable
CP Tranche Period or Interest Period with respect thereto, including, without
limitation, because of a payment required by Section 1.4 or a prepayment
required by Section 1.5(b), (c) or (d) (it being understood that the foregoing
shall not apply to any Alternate Base Rate Loans), or (ii) any Loan not being
made in accordance with a request therefor under Section 2.1, then, upon written
notice from the applicable Co-Agent to the Administrative Agent, the Borrower
and the Servicer, the Borrower shall pay to the Servicer, and the Servicer shall
pay to the applicable Co-Agent for the account of such Lender, the amount of
such actual loss or expense; provided, however, that in the case of any Pool
Funded Conduit, nothing in this Section 4.3 shall duplicate any amount paid to
it as Broken Funding Costs. Such written notice (which shall include the
methodology for calculating, and the calculation of, the amount of such actual
loss or expense, in reasonable detail) shall, in the absence of demonstrable
error, be conclusive and binding upon the Borrower and the Servicer.


Section 4.4    Suspension of the Eurodollar Rate (Reserve Adjusted) or LMIR. If
any Lender determines that (a) funding any of its Loans at a Eurodollar Rate
(Reserve Adjusted) or the LMIR would violate any applicable law, rule,
regulation, or directive of any governmental or regulatory authority, whether or
not having the force of law, or (b) such Eurodollar Rate (Reserve Adjusted) or
LMIR does not accurately reflect the cost of acquiring or maintaining such Loan,
then such Lender may suspend the availability of the Eurodollar Rate (Reserve
Adjusted) or the LMIR, as applicable, and such Lender’s Loans shall thereafter
accrue interest at the Alternate Base Rate.


ARTICLE V.
CONDITIONS OF ADVANCES


Section 5.1    [Intentionally deleted]


Section 5.2    Conditions Precedent to All Advances. Each Advance (including the
initial Advance under this Agreement) shall be subject to the further conditions
precedent that on the applicable Borrowing Date, each of the following
statements shall be true (and the Borrower, by accepting the amount of such
Advances or by receiving the proceeds of any Loan comprising such Advance, and
each other Loan Party, upon such acceptance or receipt by the Borrower, shall be
deemed to have certified that):


(a) the representations and warranties contained in Section 6.1 are correct in
all respects on and as of the date of such Advance as though made on and as of
such day and shall be deemed to have been made on such day (except for such
representations which speak only as of an earlier date),


(b) no event has occurred and is continuing, or would result from such Advance,
that constitutes an Event of Default or Unmatured Default,



17

--------------------------------------------------------------------------------




(c) the Termination Date shall not have occurred,


(d) if such Advance is to be funded, in whole or in part, by any Conduit’s
Liquidity Banks, such Conduit shall have Liquidity Banks in its Group whose
Scheduled Termination Dates have not occurred with sufficient undrawn
Commitments in an aggregate amount sufficient to fund the requisite portion of
such Advance, and


(e) each of the Co-Agents shall have received (with such receipt to be
determined in accordance with Section 14.2 of this Agreement) a timely Borrowing
Request in accordance with Section 2.1;


provided, however, the absence of the occurrence and continuance of an Unmatured
Default shall not be a condition precedent to any Advance which does not
increase the aggregate principal amount of all Advances outstanding over the
aggregate outstanding principal balance of the Advances as of the opening of
business on such day.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES


Section 6.1    Representations and Warranties of Loan Parties. Each Loan Party,
as to itself, represents and warrants to the Agents and the Lenders as follows:


(a) Ownership of the Borrower. Quest Diagnostics owns, directly or indirectly,
all the issued and outstanding Equity Interests of the Borrower, and all of such
Equity Interests are fully paid and non-assessable and are free and clear of any
Liens.


(b)    Existence; Due Qualification; Permits. Each of the Loan Parties: (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization; (ii) has all requisite corporate power
and authority necessary to own its Property and carry on its business as now
being conducted; (iii) is qualified to do business and is in good standing in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary; and (iv) is in compliance with all Requirements of Law,
except in the case of clauses (i), (ii), (iii) and (iv) where the failure
thereof individually or in the aggregate could not reasonably be expected to
have a Material Adverse Effect. The Loan Parties hold all governmental permits,
licenses, authorizations, consents and approvals necessary for the Loan Parties
to own, lease, and operate their respective Properties and to operate their
respective businesses as now being conducted (collectively, the “Permits”),
except for Permits the failure to obtain which would not have a Material Adverse
Effect. None of the Permits has been modified in any way that is reasonably
likely to have a Material Adverse Effect. All Permits are in full force and
effect except where the failure of such to be in full force and effect would not
have a Material Adverse Effect.


(c) Action. Each Loan Party has all necessary corporate or other entity power,
authority and legal right to execute, deliver and perform its obligations under
each Transaction Document to which it is a party and to consummate the
transactions herein and therein contemplated; the execution, delivery and
performance by each Loan Party of each Transaction Document to which it is a
party and the consummation of the transactions herein and therein

18

--------------------------------------------------------------------------------




contemplated have been duly authorized by all necessary corporate action on its
part; and this Agreement has been duly and validly executed and delivered by
each Loan Party and constitutes, and each of the other Transaction Documents to
which it is a party when executed and delivered by such Loan Party will
constitute, its legal, valid and binding obligation, enforceable against each
Loan Party in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws of general applicability from time to time in effect
affecting the enforcement of creditors’ rights and remedies and (ii) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


(d) Absence of Default. No Unmatured Default or Event of Default has occurred
and is continuing.


(e) Noncontravention.


(i) None of the execution, delivery and performance by a Loan Party of any
Transaction Document to which it is a party nor the consummation of the
transactions herein and therein contemplated will (A) conflict with or result in
a breach of, or require any consent (which has not been obtained and is in full
force and effect) under, an Organic Document of such Loan Party or any
applicable Requirement of Law or any order, writ, injunction or decree of any
Governmental Authority binding on such Loan Party, or any term or provision of
any Contractual Obligation of such Loan Party or (B) constitute (with due notice
or lapse of time or both) a default under any such Contractual Obligation, or
(C) result in the creation or imposition of any Lien (except for the Liens
created pursuant to the Transaction Documents) upon any Property of such Loan
Party pursuant to the terms of any such Contractual Obligation, except with
respect to each of the foregoing which could not reasonably be expected to have
a Material Adverse Effect and which would not subject any Lender to any material
risk of damages or liability to third parties.


(ii) No Loan Party is in default under any material contract or agreement to
which it is a party or by which it is bound, nor, to such Loan Party’s
knowledge, does any condition exist that, with notice or lapse of time or both,
would constitute such default, excluding in any case such defaults that are not
reasonably likely to have a Material Adverse Effect.


(f) No Proceedings. Except as described in Quest Diagnostics’ Form 10-K for the
fiscal year ended December 31, 2012 and all filings made with the SEC under the
Exchange Act by any Loan Party subsequent thereto prior to the date of this
Agreement (copies of which have been provided to each of the Co-Agents or made
available on EDGAR):


(i) There is no Proceeding (other than any qui tam Proceeding, to which this
Section is limited to the best of each Loan Party’s knowledge) pending against,
or, to the knowledge of either Loan Party, threatened in writing against or
affecting, any Loan Party or any of its respective Properties before any
Governmental Authority that, if determined or resolved adversely to such Loan
Party, could reasonably be expected to have a Material Adverse Effect.

19

--------------------------------------------------------------------------------




(ii) There is (A) no unfair labor practice complaint pending against any Loan
Party or, to the best knowledge of each Loan Party, threatened against such Loan
Party, before the National Labor Relations Board or any other Governmental
Authority, and no grievance or arbitration proceeding arising out of or under
any collective bargaining agreement is so pending against such Loan Party or, to
the best knowledge of such Loan Party after due inquiry, threatened against such
Loan Party, (B) no strike, labor dispute, slowdown or stoppage pending against
such Loan Party or, to the best knowledge of Borrower, after due inquiry,
threatened against such Loan Party and (C) to the best knowledge of Borrower
after due inquiry, no union representation question existing with respect to the
employees of such Loan Party and, to the best knowledge of such Loan Party, no
union organizing activities are taking place, except such as would not, with
respect to any matter specified in clause (A), (B) or (C) above, individually or
in the aggregate, have a Material Adverse Effect.


(g) Taxes.


(i) Except as would not have a Material Adverse Effect: (A) all tax returns,
statements, reports and forms (including estimated Tax or information returns)
(collectively, the “Tax Returns”) required to be filed with any taxing authority
by, or with respect to, each Loan Party have been timely filed in accordance
with all applicable laws; (B) each Loan Party has timely paid or made adequate
provision for payment of all Taxes shown as due and payable on Tax Returns that
have been so filed, and, as of the time of filing, each Tax Return was accurate
and complete and correctly reflected the facts regarding income, business,
assets, operations, activities and the status of each Loan Party (other than
Taxes which are being contested in good faith and for which adequate reserves
are reflected on the financial statements delivered hereunder); and (C) each
Loan Party has made adequate provision for all Taxes payable by such Loan Party
for which no Tax Return has yet been filed.


(ii) Except as set forth in Quest Diagnostics’ Annual Report on Form 10-K for
the year ended December 31, 2012 and all filings made with the SEC under the
Exchange Act by any Loan Party subsequent thereto prior to the date of this
Agreement (copies of which have been provided to each of the Co-Agents or made
available on EDGAR): (A) as of the date hereof no Loan Party is a member of an
affiliated group of corporations within the meaning of Section 1504 of the Code
other than an affiliated group of corporations of which Quest Diagnostics is the
common parent; and (B) there are no material tax sharing or tax indemnification
agreements under which Borrower is required to indemnify another party for a
material amount of Taxes other than, in the case of Quest Diagnostics, the tax
indemnity contained in the Merger Agreement dated as of August 16, 1999, between
Glaxo Smith Kline (formerly known as Smith Kline Beecham) and Quest Diagnostics.


(h) Government Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or performance by any Loan
Party of the Transaction Documents to which it is a party or for the legality,
validity or enforceability hereof or thereof or for the consummation of the
transactions herein and therein contemplated, except for filings

20

--------------------------------------------------------------------------------




and recordings in respect of the Liens created pursuant to the Transaction
Documents (all of which have been duly made or delivered to the Administrative
Agent’s counsel for filing or may be prepared by the Administrative Agent for
filing in accordance with the terms of this Agreement) and except for consents,
authorizations and filings that have been obtained or made and are in full force
and effect or the failure of which to obtain would not have a Material Adverse
Effect.


(i) Financial Statements and Absence of Certain Material Adverse Changes.


(i) The information, reports, financial statements, exhibits and schedules
furnished in writing by either of the Loan Parties to each of the Co-Agents or
Lenders in connection with the negotiation, preparation or delivery of the
Transaction Documents, including Quest Diagnostics’ Annual Report on Form 10-K
for the year ended December 31, 2007, but in each case excluding all
projections, whether prior to or after the date of this Agreement, when taken as
a whole, do not, as of the date such information was furnished, contain any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements herein or therein, in light of the circumstances
under which they were made, not materially misleading; it being understood that
certain financial information so furnished, including without limitation
information contained in the Weekly Reports and Monthly Reports, has not been
prepared in accordance with GAAP and might vary materially from information
prepared and presented in accordance with GAAP on the same subject matter. Each
Loan Party understands that all such statements, representations and warranties
shall be deemed to have been relied upon by the Lenders as a material inducement
to make each extension of credit hereunder.


(ii) From December 31, 2007 through and including the date hereof, there has
been no material adverse change in Quest Diagnostics’ consolidated financial
condition, business or operations. Since December 31, 2007, there has been no
material adverse change in Quest Diagnostics’ consolidated financial condition,
business or operations that has had, or would reasonably be expected to have, a
material adverse effect upon its ability to perform its obligations, as an
Originator or as Servicer, under the Transaction Documents when and as required,
and no material adverse effect on the collectability of any material portion of
the Receivables.


(iii) Since the date hereof, no event has occurred which would have a Material
Adverse Effect.


(j) Nature of Receivables. Each Receivable constitutes an Account or a Payment
Intangible.


(k) Margin Regulations. The use of all funds obtained by such Loan Party under
this Agreement or any other Transaction Document will not conflict with or
contravene any of Regulation T, U or X.


(l) Title to Purchased Assets and Quality of Title.


(i) Each Purchased Asset has been acquired by the Borrower from an Originator in
accordance with the terms of the Sale Agreement, and the Borrower has thereby
irrevocably

21

--------------------------------------------------------------------------------




obtained good title to such Purchased Asset and its Related Assets, free and
clear of all Adverse Claims (except as created under the Transaction Documents),
and the Borrower has the legal right to sell and encumber, such Purchased Asset
and the Related Assets. Without limiting the foregoing, there have been duly
filed or delivered to the Administrative Agent’s counsel in form suitable for
filing, all financing statements and financing statements amendments or other
similar instruments or documents necessary under the UCC of all appropriate
jurisdictions to perfect the Borrower’s ownership interest in such Purchased
Asset.


(ii) This Agreement creates a valid security interest in the Collateral in favor
of the Administrative Agent, for the benefit of the Secured Parties, and, upon
filing of the financing statements and amendments described in clause (i),
together with UCC termination statements delivered under the Sale Agreement,
such security interest will be a first priority perfected security interest.


(iii) No financing statement executed or otherwise authorized by any Originator
or Loan Party or other instrument similar in effect covering any portion of the
Collateral is on file in any recording office except such as may be filed (A) in
favor of an Originator in accordance with the Contracts, (B) in favor of the
Borrower and its assigns in connection with the Sale Agreement, (C) in favor of
the Administrative Agent in accordance with this Agreement, (D) in connection
with any Lien arising solely as the result of any action taken by the
Administrative Agent or one of the Secured Parties, or (E) which shall have been
terminated or amended pursuant to UCC financing statements delivered to or
prepared by the Administrative Agent hereunder in form suitable for filing in
all applicable jurisdictions.


(m) Accurate Reports. No Monthly Report, Weekly Report or computation of Cash
Collateral Payment (in each case, if prepared by such Loan Party, or to the
extent information therein was supplied by such Loan Party), no other
information, exhibit, schedule or information concerning the Collateral
furnished or to be furnished verbally or in writing before or after the date of
this Agreement, by or on behalf of such Loan Party to each of the Co-Agents or
Lenders pursuant to this Agreement was inaccurate in any material respect as of
the date it was dated or (except as otherwise disclosed to each of the Co-Agents
or the Lenders at such time) as of the date so furnished, or contained or (in
the case of information or other materials to be furnished in the future) will
contain any material misstatement of fact or omitted or (in the case of
information or other materials to be furnished in the future) will omit to state
a material fact or any fact necessary to make the statements contained therein
not materially misleading in light of the circumstances made or presented (it
being understood that the Monthly Reports and Weekly Reports are not prepared in
accordance with GAAP and that reports prepared in accordance with GAAP on the
same subject matter might vary materially; and certain reconciling information
with respect to Purchased Assets will be set forth in the Monthly Report).


(n) Jurisdiction of Organization; Offices. Each Loan Party’s jurisdiction of
organization is correctly set forth after its name in the preamble to this
Agreement. The principal places of business and chief executive office of the
Borrower is located at the addresses set forth on Schedule 6.1(n), and the
offices where the Servicer and the Borrower keep all their Records and material
Contracts are located at the addresses specified in Schedule 6.1(n) (or at such
other locations, notified to each of the Co-Agents in accordance with Section
7.1(f), in jurisdictions where all action required by Section 8.5 has been taken
and completed).

22

--------------------------------------------------------------------------------




(o) Lockboxes and Collection Accounts.


(i) One of the Loan Parties or the applicable Originator has instructed all
Obligors of Private Receivables to pay all Collections thereon either (A) by
wire transfer, ACH or other electronic funds transfer directly to a Collection
Account in the name of the Borrower that at all times after December 31, 2013 is
subject to a Collection Account Agreement, or (B) by mail addressed to a Lockbox
that clears each Business Day through a Collection Account in the name of the
Borrower that meets the requirements of the preceding clause (A). One of the
Loan Parties or the applicable Originator has instructed all Obligors of
Specified Government Receivables to pay all Collections thereon either (X) by
wire transfer, ACH or other electronic funds transfer directly to a Collection
Account in the name, and under the control, of the Originator whose services
gave rise thereto which is swept each Business Day into a Collection Account in
the name of the Borrower that meets the requirements of clause (A) above, or (Y)
by mail addressed to a Lockbox that clears each Business Day through a
Collection Account in the name, and under the control, of the Originator whose
services gave rise thereto which is swept each Business Day into a Collection
Account in the name of the Borrower that meets the requirements of clause (A)
above. Each of the agreements establishing and governing the maintenance of the
Lockboxes and Collection Accounts is in full force and effect, and at all times
after December 31, 2013, each of the Collection Accounts in the name of the
Borrower is subject to a Collection Account Agreement that is in full force and
effect.
(ii) The Borrower has not granted any Person other than the Administrative
Agent, control of any Collection Account or any Lockbox, or the right to take
control of any of the foregoing at a future time or upon the occurrence of a
future event.
(p) Eligible Receivables. Each Receivable included as an Eligible Receivable in
the Net Pool Balance in connection with any computation or recomputation of the
Borrowing Base is an Eligible Receivable on such date, and each Participation
Interest included as an Eligible Participation Interest in the Net Pool Balance
in connection with any computation or recomputation of the Borrowing Base is an
Eligible Participation Interest on such date.


(q) ERISA. No ERISA Event has occurred or is reasonably expected to occur which
could have a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Pension Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $20.0 million the fair market value of the assets
of all such underfunded Pension Plans. Each ERISA Entity is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan. Using actuarial assumptions and
computation methods consistent with subpart 1 of subtitle E of Title IV of
ERISA, the aggregate liabilities of any of each ERISA Entity to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, would not
result in a Material Adverse Effect. All Foreign Plans are in substantial
compliance with all Requirements of Law (other than to the extent such failure
to comply would not reasonably be expected to have a Material Adverse Effect).



23

--------------------------------------------------------------------------------




(r) Names. Since its incorporation, the Borrower has not used any legal names,
trade names or assumed names other than (i) the name in which it has executed
this Agreement, and (ii) any other name to which the Administrative Agent gives
its prior written consent (which consent will not be unreasonably withheld or
delayed).


(s) Credit and Collection Policy. ith respect to the Receivables originated by
each of the Originators, each of the applicable Originator, the Borrower and the
Servicer has complied in all material respects with the applicable Credit and
Collection Policy, and no change has been made to such Credit and Collection
Policy since the date of this Agreement which would be reasonably likely to
materially and adversely affect the collectability of the Receivables or
decrease the credit quality of any newly created Receivables except for such
changes as to which each of the Co-Agents has received the notice required under
Section 7.2(h) and has given its prior written consent thereto (which consent
shall not be unreasonably withheld or delayed).


(t) Payments to Applicable Originator. With respect to each Purchased Asset sold
or contributed to the Borrower by any Originator under the Sale Agreement, the
Borrower has given reasonably equivalent value to such Originator in
consideration for such Purchased Asset and the Related Assets with respect
thereto and no such transfer is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§101 et seq.), as amended.


(u) Investment Company Act; Other Restrictions. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the United States Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any law or regulation which limits its
ability to incur Indebtedness, other than Regulation X of the Board of Governors
of the Federal Reserve System.


(v) Borrowing Base; Solvency. The Borrowing Base is at all times at least equal
to the aggregate outstanding principal balance of the Advances. As of each
Borrowing Date, after giving effect to any Loans to be borrowed on such date,
the Borrower is and will be Solvent.


(w) Transaction Information. No Loan Party or any of its Affiliates (or any
third party with which such Loan Party or any Affiliate thereof has contracted)
has delivered, in writing or orally, to any Rating Agency, any Transaction
Information without providing such Transaction Information to the applicable
Co-Agent prior to delivery to such Rating Agency and has not participated in any
oral communications with respect to Transaction Information with any Rating
Agency without the participation of such Co-Agent.


ARTICLE VII.
GENERAL COVENANTS OF LOAN PARTIES


Section 7.1    Affirmative Covenants of Loan Parties. From the date hereof until
the Final Payout Date, unless each of the Co-Agents shall otherwise consent in
writing:


(a) Compliance With Laws, Etc. Each Loan Party will comply with all applicable
laws, rules, regulations and orders, including those with respect to the
Receivables and related

24

--------------------------------------------------------------------------------




Contracts and Invoices, except, in each of the foregoing cases, where the
failure to so comply would not individually or in the aggregate have a Material
Adverse Effect.


(b) Preservation of Existence. Each Loan Party will preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
incorporation, and qualify and remain qualified in good standing as a foreign
corporation in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification would have a
Material Adverse Effect.


(c) Audits. Each Loan Party will, subject to compliance with applicable law: (i)
at any time and from time to time upon not less than ten (10) Business Days’
notice (unless an Unmatured Default or Event of Default has occurred and is
continuing, in which case, not more than one (1) Business Day’s notice shall be
required) during regular business hours, permit each of the Agents or any of its
agents or representatives: (A) to examine and make copies of and abstracts from
all Records, Contracts and Invoices in the possession or under the control of
such Loan Party, and (B) to visit the offices and properties of such Loan Party
for the purpose of examining such Records, Contracts and Invoices and to discuss
matters relating to Receivables or such Loan Party’s performance hereunder with
any of the officers or employees of such Loan Party having knowledge of such
matters; and (ii) without limiting the provisions of clause (i) above, from time
to time, at the expense of such Loan Party, permit certified public accountants
or auditors acceptable to each of the Co-Agents to conduct a review of such Loan
Party’s Contracts, Invoices and Records (each, a “Review”); provided, however,
that (x) so long as no Event of Default has occurred and is continuing, the Loan
Parties shall only be responsible for the costs and expenses of one (1) such
Review in any calendar year hereafter unless the first such Review in a calendar
year resulted in negative findings (in which case the Loan Parties shall be
responsible for the costs and expenses of two (2) such Reviews in such calendar
year). Notwithstanding the foregoing, if (x) any Loan Party requests the
approval of a new Eligible Originator who is a Material Proposed Addition or (y)
any Material Acquisition is consummated, the Loan Parties shall be responsible
for the costs and expenses of one additional Review per proposed Material
Proposed Addition or per Material Acquisition in the calendar year in which such
Material Proposed Addition is expected to occur or such Material Acquisition is
expected to be consummated if such additional Review is requested by any of the
Co-Agents.


(d) Keeping of Records and Books of Account. The Servicer will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate essential Records evidencing the Receivables
in the event of the destruction of the originals thereof), and keep and
maintain, all Contracts, Records and other information necessary or reasonably
advisable for the collection of all Receivables (including, without limitation,
Records adequate to permit the identification as of any Business Day when
required of outstanding Unpaid Net Balances by Obligor and related debit and
credit details of the Receivables). Each of the Borrower and the Servicer shall
post all Demand Advances to its respective books in accordance with GAAP on or
before each Settlement Date.


(e) Performance and Compliance with Receivables, Invoices and Contracts.
Each Loan Party will, at its expense, timely and fully perform and comply with
all provisions, covenants and other promises, if any, required to be observed by
it under the Contracts and/or

25

--------------------------------------------------------------------------------




Invoices related to the Receivables except for such failures to fully perform
and comply as would not, individually or in the aggregate, have a Material
Adverse Effect.
(f) Jurisdiction of Organization; Location of Records. Each Loan Party will keep
its jurisdiction of organization, chief place of business and (at any time while
the location of its chief executive office remains germane to perfection of any
of the security interests or ownership interests purported to be conveyed
pursuant to the Transaction Documents) its chief executive office, and the
offices where it keeps its Records and material Contracts (and, to the extent
that any of the foregoing constitute instruments, chattel paper or negotiable
documents, all originals thereof), at the address(es) of the Servicer and the
Borrower referred to in Section 6.1(n) or, upon 15 days’ prior written notice to
the Administrative Agent, at such other locations in jurisdictions where all
action required by Section 8.5 shall have been taken and completed.


(g) Credit and Collection Policies. Each Loan Party will comply in all material
respects with its Credit and Collection Policy in regard to the Receivables and
the related Contracts and Invoices.


(h) Sale Agreement. The Borrower will perform and comply in all material
respects with all of its covenants and agreements set forth in the Sale
Agreement, and will enforce the performance by each Originator of its respective
obligations thereunder.


(i) Collections.


(i) Each of the Loan Parties will instruct all Obligors to make all payments on
Receivables to a Lockbox or Collection Account meeting the requirements of
Section 6.1(o)(i).


(ii) If, notwithstanding the foregoing clause (i) above, any Collections are
paid directly to any Loan Party, such Loan Party shall deposit the same (with
any necessary indorsements) to a Collection Account within one (1) Business Day
after receipt thereof.


(iii) Upon demand of any of the Agents at any time following the occurrence of
any Unmatured Default or Event of Default, the Borrower or the Servicer shall
establish a segregated account at The Bank of Tokyo-Mitsubishi UFJ. Ltd, New
York Branch which is subject to a perfected security interest in favor of the
Administrative Agent, for the benefit of the Secured Parties (the “Collateral
Account”), into which all deposits from time to time in the Collection Accounts,
and all other Collections, are concentrated pending application in accordance
with the terms of this Agreement to the Obligations.


(j) Further Assurances. Each of the Loan Parties shall take all necessary action
to establish and maintain (i) in favor of the Borrower, a valid and perfected
ownership interest in the Purchased Assets and Related Assets, and (ii) in favor
of the Administrative Agent for the benefit of the Secured Parties, a valid and
perfected first priority security interest in the Collateral, including, without
limitation, taking such action to perfect, protect or more fully evidence the
security interests of the Administrative Agent as the Administrative Agent may
reasonably request.



26

--------------------------------------------------------------------------------




Section 7.2     Reporting Requirements of Loan Parties. From the date hereof
until the Final Payout Date, unless each of the Co-Agents shall otherwise
consent in writing:


(a) Quarterly Financial Statements. (i) Quest Diagnostics will furnish to each
of the Co-Agents or make publicly available through EDGAR, as soon as available
and in any event within 60 days after the end of each of the first three
quarters of each of its fiscal years, copies of its report on SEC Form 10-Q as
of the close of such fiscal quarter, and (ii) the Borrower will furnish to each
of the Co-Agents as soon as available and in any event within 60 days after the
end of each of the first three quarters of each of its fiscal years an unaudited
balance sheet and income statement of the Borrower as of the close of such
fiscal quarter, prepared in accordance with GAAP and certified in a manner
reasonably acceptable to each of the Co-Agents by the Borrower’s chief executive
officer, chief financial officer or treasurer (or an officer acting in a similar
capacity to any of the foregoing);


(b) Annual Financial Statements. Quest Diagnostics will furnish to each of the
Co-Agents or make publicly available through EDGAR, as soon as available and in
any event within 120 days after the end of each fiscal year of Quest
Diagnostics, copies of its annual report on SEC Form 10-K for such year, and the
Borrower will furnish to each of the Co-Agents as soon as available and in any
event within 120 days after the end of each fiscal year of the Borrower, an
unaudited balance sheet and income statement of the Borrower as of the close of
such fiscal year, prepared in accordance with GAAP and certified in a manner
reasonably acceptable to each of the Co-Agents by the Borrower’s chief executive
officer, chief financial officer or treasurer (or an officer acting in a similar
capacity to any of the foregoing);


(c) Reports to SEC and Exchanges. In addition to the reports required by
subsections (a) and (b) next above, promptly upon filing any report on SEC Form
8-K with the SEC, Quest Diagnostics shall deliver copies thereof to each of the
Co-Agents or make them publicly available through EDGAR;


(d) ERISA. Promptly after the filing or receiving thereof, each Loan Party will
furnish to each of the Co-Agents copies of all reports and notices with respect
to any Reportable Event which any Loan Party files under ERISA with the Internal
Revenue Service, the PBGC or the U.S. Department of Labor or which such Loan
Party receives from the PBGC;


(e) Events of Default, etc. As soon as possible and in any event within five (5)
Business Days after any Authorized Officer of either Loan Party obtains
knowledge of the occurrence of any Event of Default or any Unmatured Default,
each Loan Party will furnish to each of the Co-Agents a written statement of an
Authorized Officer of such Loan Party setting forth details of such event and
the action that such Loan Party will take with respect thereto;


(f) Litigation. As soon as possible and in any event within ten Business Days
after any Authorized Officer of either Loan Party obtains knowledge thereof,
such Loan Party will furnish to each of the Co-Agents notice of (i) any
litigation, investigation or proceeding which may exist at any time which would
reasonably be expected to have a Material Adverse Effect and (ii) any
development in previously disclosed litigation which development would
reasonably be expected to have a Material Adverse Effect;



27

--------------------------------------------------------------------------------




(g) Reviews of Receivables. As soon as available and in any event within 30 days
after each Review referenced in Section 7.1(c), the Borrower will deliver to
each of the Co-Agents a written report on the results of such Review prepared by
accountants or auditors selected as specified therein and reasonably acceptable
to each of the Co-Agents, substantially in the form of the report delivered for
the prior Review, and covering such other matters as any of the Agents may
reasonably request in order to protect the interests of the Administrative
Agent, for the benefit of the Secured Parties, under or as contemplated by this
Agreement;


(h) Change in Business or Credit and Collection Policy. Each Loan Party will
furnish to each of the Co-Agents prompt written notice of any material change in
the character of such Loan Party’s business prior to the occurrence of such
change, and each Loan Party will provide each of the Co-Agents with not less
than 15 Business Days’ prior written notice of any material change in the Credit
and Collection Policy (together with a copy of such proposed change); and


(i) Downgrade. Promptly after receipt of notice of any downgrade of any
Indebtedness of Quest Diagnostics by Moody’s or S&P, Quest Diagnostics shall
furnish to each of the Co-Agents a notice of such downgrade setting forth the
Indebtedness affected and the nature of such change in rating.


(j) Other. Promptly, from time to time, each Loan Party will furnish to each of
the Agents such other information (including nonfinancial information),
documents, Records or reports respecting the Receivables or the condition or
operations, financial or otherwise, of such Loan Party as any of the Agents may
from time to time reasonably request in order to protect the interests of the
Administrative Agent, for the benefit of the Secured Parties, under or as
contemplated by this Agreement, or to assist any Lender (or its related
Liquidity Bank(s)) in complying with the requirements of Article 122a(4) and (5)
of the European Union Capital Requirements Directive if applicable to such
Lender or its Liquidity Bank(s).


Section 7.3    Negative Covenants of Loan Parties. From the date hereof until
the Final Payout Date, without the prior written consent of each of the
Co-Agents:


(a) Sales, Liens, Etc. (i) The Borrower will not, except as otherwise provided
herein and in the other Transaction Documents, sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Lien
upon or with respect to, any Collateral, or any account to which any Collections
are sent, or any right to receive income or proceeds from or in respect of any
of the foregoing (except, prior to the execution of Collection Account
Agreements, set-off rights of any bank at which any such account is maintained),
and (ii) the Servicer will not assert any interest in the Purchased Assets,
except as the Servicer.


(b) Extension or Amendment of Receivables. No Loan Party will, except as
otherwise permitted in Section 8.2(c), extend, amend or otherwise modify the
terms of any Receivable, or amend, modify or waive any term or condition of any
Contract or Invoice related thereto in any way that adversely affects the
collectability of the Receivables originated by any Originator (taken as a
whole), or any material part thereof, or the rights of the Borrower or the
Administrative Agent (for the benefit of the Secured Parties) therein.



28

--------------------------------------------------------------------------------




(c) Change in Business or Credit and Collection Policy. No Loan Party will make
or permit to be made any change in the character of its business or Credit and
Collection Policy, which change would, in either case, impair the collectability
of any significant portion of the Receivables or otherwise materially and
adversely affect the interests or remedies of Lender under this Agreement or any
other Transaction Document.


(d) Change in Payment Instructions to Obligors. No Loan Party will after the
Collateral Account has been established pursuant to Section 7.1(i), make any
change in its instructions to Obligors regarding payments to be made to any
Collection Account or Lockbox (except for a change in instructions solely for
the purpose of directing Obligors to make such payments to another existing
Collection Account or Lockbox, as applicable, and where such change is
immaterial and does not adversely affect the interests of the Administrative
Agent, on behalf of the Secured Parties, in any respect), unless (i) the
Co-Agents shall have received prior written notice of such addition, termination
or change and (ii) the Administrative Agent shall have received duly executed
copies of appropriate Collection Account Agreements, in a form reasonably
acceptable to the Administrative Agent with each new Collection Bank.


(e) Deposits to Accounts. Each Loan Party will establish reasonable procedures
designed to ensure that no Loan Party will deposit or authorize the deposit to
any Collection Account of any cash or cash proceeds other than Collections of
Receivables and of certain of the Excluded JV Receivables.


(f) Changes to Other Documents. The Borrower will not enter into any amendment
or modification of, or supplement to, the Borrower’s Organic Documents without
the prior written consent of the Administrative Agent. Neither the Borrower nor
Quest Diagnostics will permit or enter into any amendment to or modification of,
or supplement to, the Sale Agreement or the Subordinated Notes, except that they
may enter into Joinder Agreements to add Eligible Originators as sellers
thereunder.


(g) Restricted Payments by the Borrower. The Borrower will not:


(i) Purchase or redeem any shares of the capital stock of the Borrower, declare
or pay any dividends thereon (other than stock dividends), make any distribution
to stockholders or set aside any funds for any such purpose, unless, in each of
the foregoing cases: (A) such purchase, redemption, payment or distribution is
made on, or immediately following, a Settlement Date after payment of all
Obligations due and owing on such Settlement Date, and (B) after giving effect
to such purchase, redemption, payment or distribution, the Borrower’s net worth
(determined in accordance with GAAP) will at all times be at least 10% of the
greater of the Aggregate Commitment or the aggregate outstanding principal
amount of the Advances; or


(ii) Make any payment of principal or interest on the Subordinated Notes if any
Event of Default exists or would result therefrom or if such payment would
result in the Borrower’s having insufficient cash on hand to pay all Obligations
that will be due and owing on the next succeeding Settlement Date.





29

--------------------------------------------------------------------------------




(h) Borrower Indebtedness. The Borrower will not incur or permit to exist any
Indebtedness or liability on account of deposits except: (A) as provided in the
Transaction Documents and (B) other current accounts payable arising in the
ordinary course of business and not overdue in any material respect.


(i) Prohibition on Additional Negative Pledges. No Loan Party will enter into or
assume any agreement (other than this Agreement and the other Transaction
Documents) prohibiting the creation or assumption of any Lien upon the Purchased
Assets or Related Assets, whether now owned or hereafter acquired, except as
contemplated by the Transaction Documents, or otherwise prohibiting or
restricting any transaction contemplated hereby or by the other Transaction
Documents, and no Loan Party will enter into or assume any agreement creating
any Lien upon the Subordinated Notes.


(j) Name Change, Offices, Records and Books of Accounts. The Borrower will not
change its name, identity or structure (within the meaning of Article 9 of any
applicable enactment of the UCC) or relocate its chief executive office or any
office where Records are kept unless it shall have: (i) given the Co-Agents at
least 15 days’ prior notice thereof and (ii) prior to effectiveness of such
change, delivered to the Administrative Agent all financing statements,
instruments and other documents requested by the Administrative Agent in
connection with such change or relocation.


(k) Mergers, Consolidations and Acquisitions. The Borrower will not merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other Person (whether directly by purchase, lease or other acquisition of
all or substantially all of the assets of such Person or indirectly by purchase
or other acquisition of all or substantially all of the capital stock of such
other Person) other than the acquisition of the Purchased Assets and Related
Assets pursuant to the Sale Agreement.


(l) Disposition of Purchased Assets and Related Assets. Except pursuant to this
Agreement, the Borrower will not sell, lease, transfer, assign, pledge or
otherwise dispose of or encumber (in one transaction or in a series of
transactions) any Purchased Assets and Related Assets.


(m) Borrowing Base. The Borrower will not request any Advance if, after giving
effect thereto, the aggregate outstanding principal balance of the Loans would
exceed the Borrowing Base.


Section 7.4    Separate Existence of the Borrower. Each Loan Party hereby
acknowledges that Lenders and the Agents are entering into the transactions
contemplated hereby in reliance upon the Borrower’s identity as a legal entity
separate from the Servicer and its other Affiliates. Therefore, each Loan Party
shall take all steps specifically required by this Agreement or reasonably
required by any of the Agents to continue the Borrower’s identity as a separate
legal entity and to make it apparent to third Persons that the Borrower is an
entity with assets and liabilities distinct from those of its Affiliates, and is
not a division of Quest Diagnostics or any other Person. Without limiting the
foregoing, each Loan Party will take such actions as shall be required in order
that:

30

--------------------------------------------------------------------------------




(a) The Borrower will be a limited purpose corporation whose primary activities
are restricted in its Certificate of Incorporation to purchasing or otherwise
acquiring from the Originators and owning, holding, granting security interests
in the Collateral, entering into agreements for the financing and servicing of
the Receivables, and conducting such other activities as it deems necessary or
appropriate to carry out its primary activities;


(b) Not less than one member of the Borrower’s Board of Directors (the
“Independent Director”) shall be an individual who is not, and never has been, a
direct, indirect or beneficial stockholder, officer, director, employee,
affiliate, associate, material supplier or material customer of Quest
Diagnostics or any of its Affiliates (other than an Affiliate organized with a
limited purpose charter for the purpose of acquiring receivables or other
financial assets or intangible property). The certificate of incorporation of
the Borrower shall provide that (i) at least one member of the Borrower’s Board
of Directors shall be an Independent Director, (ii) the Borrower’s Board of
Directors shall not approve, or take any other action to cause the filing of, a
voluntary bankruptcy petition with respect to the Borrower unless the
Independent Director shall approve the taking of such action in writing prior to
the taking of such action and (iii) the provisions requiring an independent
director and the provision described in clauses (i) and (ii) of this paragraph
(b) cannot be amended without the prior written consent of the Independent
Director;


(c) The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Borrower or any Affiliate thereof;


(d) Any director, employee, consultant or agent of the Borrower will be
compensated from the Borrower’s funds for services provided to the Borrower. The
Borrower will not engage any agents (other than its attorneys, auditors and
other professionals) and will not engage any Person other than the Servicer to
deal with the Collateral as contemplated by the Transaction Documents;


(e) The Borrower will contract with the Servicer to perform for the Borrower all
operations required on a daily basis to service the Collateral. The Borrower
will pay the Servicer the Servicer’s Fee pursuant hereto. The Borrower will not
incur any material indirect or overhead expenses for items shared with Quest
Diagnostics (or any other Affiliate thereof) which are not reflected in the
Servicer’s Fee. To the extent, if any, that the Borrower (or any other Affiliate
thereof) shares items of expenses not reflected in the Servicer’s Fee, for
legal, auditing and other professional services and directors’ fees, such
expenses will be allocated to the extent practical on the basis of actual use or
the value of services rendered, and otherwise on a basis reasonably related to
the actual use or the value of services rendered, it being understood that Quest
Diagnostics shall pay all expenses of the Borrower and, to the extent provided
in this Agreement, the Agents relating to the preparation, negotiation,
execution and delivery of the Transaction Documents, including, without
limitation, legal, rating agency and other fees;


(f) The Borrower’s operating expenses will not be paid by any other Loan Party
or other Affiliate of the Borrower;

31

--------------------------------------------------------------------------------




(g) The Borrower will have its own stationery;


(h) The books of account, financial reports and records of the Borrower will be
maintained separately from those of Quest Diagnostics and each other Affiliate
of the Borrower although they may appear in Quest Diagnostics’ consolidated
general ledger;


(i) Any financial statements of any Loan Party or Affiliate thereof which are
consolidated to include the Borrower will contain detailed notes clearly stating
that (A) all of the Borrower’s assets are owned by the Borrower, and (B) the
Borrower is a separate legal entity with its own separate creditors that will be
entitled to be satisfied out of the Borrower’s assets prior to any value in the
Borrower becoming available to the Borrower’s equity holders; and the accounting
records and any published financial statements of each of the Originators will
clearly show that, for accounting purposes, the Purchased Assets and Related
Assets have been sold by such Originator to the Borrower;


(j) The Borrower’s assets will be maintained in a manner that facilitates their
identification and segregation from those of the Servicer and the other
Affiliates;


(k) Each Affiliate of the Borrower will strictly observe organizational
formalities in its dealings with the Borrower, and, except as permitted pursuant
to this Agreement with respect to Collections, funds or other assets of the
Borrower will not be commingled with those of any of its Affiliates;


(l) No Affiliate of the Borrower will maintain joint bank accounts with the
Borrower or other depository accounts with the Borrower to which any such
Affiliate (other than in the Borrower’s or such Affiliate’s existing or future
capacity as the Servicer hereunder or under the Sale Agreement) has independent
access, provided that prior to demand by any of the Agents pursuant to Section
7.1(i) to establish a segregated Collateral Account, Collections may be
deposited into general accounts of Quest Diagnostics, subject to the obligations
of the Servicer hereunder;


(m) Each Affiliate of the Borrower will maintain arm’s length relationships with
the Borrower, and each Affiliate of the Borrower that renders or otherwise
furnishes services or merchandise to the Borrower will be compensated by the
Borrower at market rates for such services or merchandise;


(n) No Affiliate of the Borrower will be, nor will it hold itself out to be,
responsible for the debts of the Borrower or the decisions or actions in respect
of the daily business and affairs of the Borrower. Quest Diagnostics and the
Borrower will immediately correct any known misrepresentation with respect to
the foregoing and they will not operate or purport to operate as an integrated
single economic unit with respect to each other or in their dealing with any
other ent
ity;


(o) The Borrower will keep correct and complete books and records of account and
minutes of the meetings and other proceedings of its stockholder and board of

32

--------------------------------------------------------------------------------




directors, as applicable, and the resolutions, agreements and other instruments
of the Borrower will be continuously maintained as official records by the
Borrower; and


(p) The Borrower will conduct its business solely in its own legal name and in a
manner separate from the Originators so as not to mislead others with whom they
are dealing.


ARTICLE VIII.
ADMINISTRATION AND COLLECTION


Section 8.1    Designation of Servicer.


(a) Quest Diagnostics as Initial Servicer. The servicing, administering and
collection of the Receivables shall be conducted by the Person designated as
Servicer hereunder from time to time in accordance with this Section 8.1. Until
all of the Co-Agents give to Quest Diagnostics a Successor Notice (as defined in
Section 8.1(b)), Quest Diagnostics is hereby designated as, and hereby agrees to
perform the duties and obligations of, Servicer pursuant to the terms hereof.
(b) Successor Notice; Servicer Transfer Events. Upon Quest Diagnostics’ receipt
of a notice from all of the Co-Agents following a Servicer Transfer Event of the
designation of a new Servicer (a “Successor Notice”), Quest Diagnostics agrees
that it will terminate its activities as Servicer hereunder in a manner that
will facilitate the transition of the performance of such activities to the new
Servicer, and, after agreeing in writing to be bound by the terms of this
Agreement (including, without limitation, the provisions of Section 14.14), the
Co-Agents’ designee shall assume each and all of Quest Diagnostics’ obligations
to service and administer such Receivables, on the terms and subject to the
conditions herein set forth, and Quest Diagnostics shall use its reasonable best
efforts to assist the Co-Agents’ designee in assuming such obligations. Without
limiting the foregoing, Quest Diagnostics agrees, at its expense, to take all
actions necessary to provide the new Servicer with access to all computer
software necessary to generate reports useful in collecting or billing
Receivables, solely for use in collecting and billing Receivables. If Quest
Diagnostics disputes the occurrence of a Servicer Transfer Event, Quest
Diagnostics may take appropriate action to resolve such dispute; provided that
Quest Diagnostics must terminate its activities hereunder as Servicer and allow
the newly designated Servicer to perform such activities on the date specified
by the Co-Agents as described above, notwithstanding the commencement or
continuation of any proceeding to resolve the aforementioned dispute, if all of
the Co-Agents reasonably determines, in good faith, that such termination is
necessary or advisable to protect the Secured Parties’ interests hereunder.
(c) Subcontracts. So long as Quest Diagnostics (or any of its existing or
hereafter arising Affiliates approved by the Co-Agents at the request of Quest
Diagnostics or the Borrower subject to satisfaction of the Rating Agency
Condition) is acting as the Servicer, it may subcontract with any other
Originator or other direct or indirect Subsidiary of Quest Diagnostics, for
servicing, administering or collecting all or any portion of the Receivables,
provided, however, that no such subcontract shall relieve Quest Diagnostics (or
such approved affiliated substitute Servicer, if such approval is not
conditioned upon Quest Diagnostics’ issuance of a performance guaranty with
respect to such affiliated substitute Servicer) of its primary liability for
performance of its duties as Servicer pursuant to the terms hereof and any such
sub-servicing

33

--------------------------------------------------------------------------------




arrangement may be terminated at the request of any of the Agents at any time
after a Successor Notice has been given. In addition to the foregoing, with the
prior written consent of the Co-Agents (which consent shall not be unreasonably
withheld or delayed), any Servicer may subcontract with other Persons for
servicing, administering or collecting all or any portion of the Receivables,
provided, however, that no such subcontract shall relieve such Servicer of its
primary liability for performance of its duties as Servicer pursuant to the
terms hereof and any such sub-servicing arrangement may be terminated at the
request of any of the Agents at any time that the Co-Agents reasonably determine
that such sub-servicer is not performing adequately.
(d) Expense Indemnity after a Servicer Transfer Event. In addition to, and not
in lieu of the Servicer’s Fee, if Quest Diagnostics or one of its Affiliates is
replaced as Servicer following a Servicer Transfer Event, the Borrower shall
reimburse the Servicer within 10 Business Days after receipt of a written
invoice, any and all reasonable costs and expenses of the Servicer incurred in
connection with its servicing of the Receivables for the benefit of the Secured
Parties.


Section 8.2    Duties of Servicer.


(a) Appointment; Duties in General. Each of the Borrower, the Lenders and the
Agents hereby appoints as its agent, the Servicer, as from time to time
designated pursuant to Section 8.1, to enforce its rights and interests in and
under the Collateral. The Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to collect each Receivable from time to
time, all in accordance with applicable laws, rules and regulations, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy.


(b) Segregation of Collections. The Servicer shall not be required (unless
otherwise requested by any of the Agents) to segregate the funds constituting
Collections prior to the remittance thereof in accordance with Article III. If
instructed by any of the Agents, the Servicer shall segregate Collections and
deposit them into the Collateral Account not later than the first Business Day
following receipt by the Servicer of such Collections in immediately available
funds.


(c) Modification of Receivables. Quest Diagnostics, while it is the Servicer,
may, in accordance with the Credit and Collection Policy, so long as no Event of
Default shall have occurred and be continuing, extend the maturity or adjust the
Unpaid Net Balance of any Receivable as Quest Diagnostics may reasonably
determine to be appropriate to maximize Collections of the Receivables taken as
a whole in a manner consistent with the Credit and Collection Policy (although
no such extension or adjustment shall alter the status of such Receivable as a
Defaulted Receivable or a Delinquent Receivable or, in the case of an
adjustment, limit the rights of the Agents or the Lenders under Section 3.4).


(d) Contracts and Records. Each Loan Party shall deliver to the Servicer, and
the Servicer shall, or shall direct the Originators as sub-servicers to, hold in
trust for the Borrower and the Secured Parties, all Contracts and Records.





34

--------------------------------------------------------------------------------




(e) Certain Duties to the Borrower. The Servicer shall, as soon as practicable
following receipt, turn over to the Borrower (i) that portion of the Collections
which are not required to be turned over to each of the Co-Agents, less the
Servicer’s Fee and all reasonable and appropriate out-of-pocket costs and
expenses of the Servicer of servicing, collecting and administering the
Receivables to the extent not covered by the Servicer’s Fee received by it, and
(ii) the Collections of any receivable which is not a Receivable. The Servicer,
if other than Quest Diagnostics or any other Loan Party or Affiliate thereof,
shall, as soon as practicable upon demand, deliver to the Borrower all Contracts
and other Records in its possession that evidence or relate to receivables of
the Borrower other than Receivables, and copies of all Contracts and other
Records in its possession that evidence or relate to Receivables, Obligors or
Related Assets.


(f) Termination. The Servicer’s authorization under this Agreement shall
terminate upon the Final Payout Date.


(g) Power of Attorney. The Borrower hereby grants to the Servicer an irrevocable
power of attorney, with full power of substitution, coupled with an interest, to
take in the name of the Borrower all steps which are necessary or advisable to
endorse, negotiate or otherwise realize on any writing or other right of any
kind held or transmitted by the Borrower or transmitted or received by any Agent
or any Lender in connection with any Receivable. This power of attorney shall
automatically terminate as to any Servicer replaced in accordance with Section
8.1(b) and shall automatically transfer to its successor.


Section 8.3     Rights of the Agents.


(a) Notice to Obligors. At any time when an Event of Default has occurred and is
continuing, any of the Agents may notify the Obligors of Purchased Assets, or
any of them, of the Borrower’s ownership of the Purchased Assets, and the
Administrative Agent’s security interest, for the benefit of the Secured
Parties, in the Collateral.


(b) Notice to Collection Banks. At any time, the Administrative Agent is hereby
authorized to give notice to the Collection Banks, as provided in the Collection
Account Agreements, of the transfer to the Administrative Agent of dominion and
control over the Lockboxes and the Collection Accounts, and the Administrative
Agent hereby agrees to give such notice upon request of any of the Co-Agents.
The Borrower and the Servicer hereby transfer to the Administrative Agent,
effective when the Administrative Agent shall give notice to the Collection
Banks as provided in the Collection Account Agreements, the exclusive dominion
and control over the Lockboxes and the Collection Accounts, and shall take any
further action that the Administrative Agent may reasonably request to effect
such transfer.


(c) Rights on Servicer Transfer Event. At any time following the designation of
a Servicer other than Quest Diagnostics (or one of its approved Affiliates)
pursuant to Section 8.1:


(i) Any of the Agents may direct the Obligors of Receivables, or any of them, to
pay all amounts payable under any Receivable directly to the Administrative
Agent or its designee.

35

--------------------------------------------------------------------------------




(ii) Any Loan Party shall, at any Agent’s request and at such Loan Party’s
expense, give notice of the Administrative Agent’s security interest in the
Collateral to each Obligor of Receivables and direct that payments be made
directly to the Administrative Agent or its designee.


(iii) Each Loan Party shall, at any Agent’s request: (A) assemble and make
available all of the Contracts and Records which are necessary or reasonably
desirable to collect the Collateral, and make the same available to the
successor Servicer at such place or places as the Administrative Agent may
reasonably request, and (B) segregate all cash, checks and other instruments
received by it from time to time constituting Collections in a manner acceptable
to the Agents and promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
successor Servicer.


(iv) Each of the Loan Parties, the Co-Agents and the Lenders hereby authorizes
the Administrative Agent and grants to the Administrative Agent an irrevocable
power of attorney (which shall terminate on the Final Payout Date), to take any
and all steps in such Person’s name and on behalf of such Person which are
necessary or desirable, in the determination of the Administrative Agent, to
collect all amounts due under any and all Receivables, including, without
limitation, endorsing any Loan Party’s name on checks and other instruments
representing Collections and enforcing such Receivables and the related
Contracts and Invoices.


Section 8.4    Responsibilities of Loan Parties. Anything herein to the contrary
notwithstanding:


(a) Contracts. Each Originator shall remain responsible for performing all of
its obligations (if any) under each Contract to the same extent as if no
ownership interest or security interests had been conveyed under the
Transactions Documents, and the exercise by the Administrative Agent or its
designee of its rights and remedies hereunder shall not relieve such Originator
from such obligations.


(b) Limitation of Liability. The Secured Parties shall not have any obligation
or liability with respect to any Receivables, Invoices or Contracts, nor shall
any of them be obligated to perform any of the obligations of any Loan Party or
any Originator thereunder.


Section 8.5    Further Action Evidencing the Security Interest. Each Loan Party
agrees that from time to time, at its expense, it will promptly execute (if
legally required) and deliver all further instruments and documents, and take
all further action that the Administrative Agent or its designee may reasonably
request in order to perfect, protect or more fully evidence the Administrative
Agent’s security interest, on behalf of the Secured Parties, in the Collateral,
or to enable the Administrative Agent or its designee to exercise or enforce any
of the Secured Parties’ respective rights hereunder or under any Transaction
Document in respect thereof. In furtherance of the foregoing, to the maximum
extent permitted by applicable law, each Loan Party (i) authorizes the Agent to
execute any such agreements, instruments or other documents in such Loan Party’s
name and to file such agreements, instruments or other documents in any
appropriate filing office, (ii) authorizes the Administrative Agent to file any
financing statement

36

--------------------------------------------------------------------------------




required hereunder or under any other Loan Document, and any continuation
statement or amendment with respect thereto, in any appropriate filing office
without the signature of such Loan Party (including, without limitation, in the
case of the Borrower, any such financing statements that indicate the Collateral
as “all assets” or words of similar import), and (iii) ratifies the filing of
any financing statement, and any continuation statement or amendment with
respect thereto, filed without the signature of such Loan Party prior to the
date hereof; provided that the Administrative Agent shall provide prompt written
notice to such Loan Party after filing any such record without the signature of
such Loan Party.


8.6    Application of Collections. Except as otherwise specified by such Obligor
or required by the underlying Contract or law, any payment by an Obligor in
respect of any indebtedness owed by it to an Originator or to the Borrower shall
be applied first, as a Collection of any Receivable or Receivables then
outstanding of such Obligor in the order of the age of such Receivables,
starting with the oldest of such Receivables (unless another reasonable basis
for allocation of such payments to the Receivables of such Obligor exists), and
second, to any other indebtedness of such Obligor.


ARTICLE IX.
SECURITY INTEREST


Section 9.1    Grant of Security Interest. To secure the due and punctual
payment of the Obligations, whether now or hereafter existing, due or to become
due, direct or indirect, or absolute or contingent, including, without
limitation, all Indemnified Amounts, in each case pro rata according to the
respective amounts thereof, the Borrower hereby pledges to the Administrative
Agent, for the benefit of the Secured Parties, and hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in, all of the Borrower’s right, title and interest now or hereafter
existing in, to and under (a) all the Purchased Assets and Related Assets, (b)
the Sale Agreement, (c) the rights to demand and receive payment of the Demand
Advances, and (d) all proceeds of any of the foregoing (collectively, the
“Collateral”).


Section 9.2    Termination after Final Payout Date. Each of the Secured Parties
hereby authorizes the Administrative Agent, and the Administrative Agent hereby
agrees, promptly after the Final Payout Date to execute and deliver to the
Borrower such UCC-3 termination statements as may be necessary to terminate the
Administrative Agent’s security interest in and Lien upon the Collateral, all at
the Borrower’s expense. Upon the Final Payout Date, all right, title and
interest of the Administrative Agent and the other Secured Parties in and to the
Collateral shall terminate.


Section 9.3    Limitation on Rights to Collateral Proceeds. Nothing in this
Agreement shall entitle the Secured Parties to receive or retain proceeds of the
Collateral in excess of the aggregate amount of the Obligations owing to such
Secured Party (or to any Indemnified Party claiming through such Secured Party).



37

--------------------------------------------------------------------------------




ARTICLE X.
EVENTS OF DEFAULT


Section 10.1    Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” hereunder:


(a) The Servicer or the Borrower shall fail to make (i) when and as required to
be made by it herein, any payment, prepayment or deposit of any amount of
principal of any Loan, or (ii) within three (3) days after the same becomes due,
any payment of any amount of interest, fees or other Obligations payable
hereunder or under any other Transaction Document; provided that any interest,
fees or other amounts which are not paid on the due date shall bear interest at
the Default Rate after such due date.


(b) Any representation or warranty made or deemed to be made by any Loan Party
(or any of its officers) under this Agreement or any other Transaction Document
or in any Monthly Report, Weekly Report, computation of Cash Collateral Payment
or other information or report delivered pursuant hereto shall prove to have
been false or incorrect in any material adverse respect when made, provided that
the materiality threshold in this subsection shall not be applicable with
respect to any representation or warranty which itself contains a materiality
threshold.


(c) Any Loan Party fails to perform or observe any other term or covenant
contained in this Agreement or any other Transaction Document, and such default
shall continue unremedied for a period of 5 days (in the case of nonperformance
or nonobservance by the Servicer) or 10 days (in the case of nonperformance or
nonobservance by the Borrower) after the earlier to occur of (i) the date upon
which written notice thereof is given to such Loan Party by the Administrative
Agent and (ii) the date the applicable Loan Party becomes aware thereof.


(d) (i)The Borrower shall (A) fail to pay any principal or interest, regardless
of amount, due in respect of any Indebtedness of which the aggregate unpaid
principal amount is in excess of $11,600, when and as the same shall become due
and payable (after expiration of any applicable grace period) or (B) fail to
observe or perform any other term, covenant, condition or agreement (after
expiration of any applicable grace period) contained in any agreement or
instrument evidencing or governing any such Indebtedness if the effect of any
failure referred to in this clause (B) is to cause, or permit the holder or
holders of such Indebtedness or a trustee on its or their behalf (with or
without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity; or (ii) any of the
Originators (A) shall fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness of which the aggregate unpaid
principal amount is in excess of $100,000,000 (or such other amount as may be
set forth in the comparable provision of the Credit Agreement), when and as the
same shall become due and payable (after expiration of any applicable grace
period) or (B) shall fail to observe or perform any other term, covenant,
condition or agreement (after expiration of any applicable grace period)
contained in any agreement or instrument evidencing or governing any
Indebtedness in excess of $100,000,000 (or such other amount as may be set forth
in the comparable provision of the Credit

38

--------------------------------------------------------------------------------




Agreement), in aggregate principal amount of the Originators if, as a result of
such failure, the holder or holders of the Indebtedness outstanding thereunder
(or an agent or a trustee on their behalf) cause the holder or holders of such
Indebtedness or an agent or a trustee on its or their behalf to cause such
Indebtedness to become due prior to its stated maturity.


(e) An Event of Bankruptcy shall have occurred and remain continuing with
respect to the Borrower or the Servicer.


(f) The three-calendar month rolling average Dilution Ratio at any Cut-Off Date
exceeds 6.00%.


(g) The three-calendar month rolling average Default Trigger Ratio at any
Cut-Off Date exceeds 14.00%.


(h) The three-calendar month rolling average Delinquency Ratio at any Cut-Off
Date exceeds 9.00%.


(i) The occurrence of any Missing Information Trigger Event.


(j) The three-calendar month rolling average Collections Ratio at any Cut-Off
Date is less than 32.00%.


(k) On any Settlement Date, after giving effect to the payments made under
Article II or Article III, the aggregate outstanding principal balances of the
Advances exceed the Allocation Limit.


(l) A Change in Control shall occur.


(m) The Internal Revenue Service shall file notice of a lien pursuant to Section
6323 of the Internal Revenue Code with regard to any of the Purchased Assets or
Related Assets and such lien shall not have been released within seven (7) days,
or the PBGC shall, or shall indicate its intention to, file notice of a lien
pursuant to Section 4068 of ERISA with regard to any of the Purchased Assets or
Related Assets.


(n) The Administrative Agent, on behalf of the Secured Parties, for any reason,
does not have a valid, perfected first priority security interest in the
Purchased Assets and the Related Assets.


(o) (i) A final judgment or judgments for the payment of money in excess of
$15,324 in the aggregate (exclusive of judgment amounts to the extent covered by
insurance or indemnity payments) shall be rendered by one or more courts,
administrative tribunals or other bodies having jurisdiction against the
Borrower and the same shall not be discharged (or provision which results in a
stay of execution shall not be made for such discharge), vacated or bonded
pending appeal, or a stay of execution thereof shall not be procured, within 60
days from the date of entry thereof and the Borrower shall not, within said
period of 60 days, or such longer period during which execution

39

--------------------------------------------------------------------------------




of the same shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal; or (ii) a final judgment or judgments
for the payment of money in excess of $100,000,000 (or such other amount as may
be set forth in the comparable provision of the Credit Agreement) in the
aggregate (exclusive of judgment amounts to the extent covered by insurance or
indemnity payments) shall be rendered by one or more courts, administrative
tribunals or other bodies having jurisdiction against any Originator and the
same shall not be discharged (or provision which results in a stay of execution
shall not be made for such discharge), vacated or bonded pending appeal, or a
stay of execution thereof shall not be procured, within 60 days from the date of
entry thereof and such Originator shall not, within said period of 60 days, or
such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal.


(p) An ERISA Event or noncompliance with respect to Foreign Plans shall have
occurred that when taken together with all other ERISA Events and noncompliance
with respect to Foreign Plans that have occurred, is reasonably likely to result
in liability of any Originator or Loan Party in an aggregate amount exceeding
$100,000,000 (or such other amount as may be set forth in the comparable
provision of the Credit Agreement).


(q) Quest Diagnostics shall fail to comply with any of the financial covenants
set forth in Sections 7.2(a) and (b) (or analogous successor provisions) of the
Credit Agreement.


(r) The occurrence of the Sale Termination Date under and as defined in the Sale
Agreement.


(s) Any other event occurs that (i) could reasonably be expected to have a
Material Adverse Effect of the type described in clause (d) of the definition
thereof, or (ii) has had a Material Adverse Effect of the type described in any
clause of the definition thereof.


Section 10.2    Remedies.


(a) Optional Acceleration. Upon the occurrence of an Event of Default (other
than an Event of Default described in Section 10.1(e) with respect to the
Borrower), the Administrative Agent may by notice to the Borrower, declare the
Termination Date to have occurred and the Obligations to be immediately due and
payable, whereupon the Aggregate Commitment shall terminate and all Obligations
shall become immediately due and payable.


(b) Automatic Acceleration. Upon the occurrence of an Event of Default described
in Section 10.1(e) with respect to the Borrower, the Termination Date shall
automatically occur and the Obligations shall be immediately due and payable.


(c) Additional Remedies. Upon the Termination Date pursuant to this Section
10.2, the Aggregate Commitment will terminate, no Loans or Advances thereafter
will be made, and the Administrative Agent, on behalf of the Secured Parties,
shall have, in addition to all other rights and remedies under this Agreement or
otherwise, all other rights and remedies

40

--------------------------------------------------------------------------------




provided to a secured party upon default under the UCC of each applicable
jurisdiction and other applicable laws, which rights shall be cumulative.


ARTICLE XI.
THE AGENTS


Section 11.1    Appointment.


(a) Each member of the PNC Group hereby irrevocably designates and appoints PNC
Bank, National Association as PNC Group Agent hereunder and under the other
Transaction Documents to which the PNC Group Agent is a party, and authorizes
the PNC Group Agent to take such action on its behalf under the provisions of
the Transaction Documents and to exercise such powers and perform such duties as
are expressly delegated to the PNC Group Agent by the terms of the Transaction
Documents, together with such other powers as are reasonably incidental thereto.
Each member of the Atlantic Group hereby irrevocably designates and appoints
Crédit Agricole Corporate and Investment Bank as Atlantic Group Agent hereunder
and under the other Transaction Documents to which the Atlantic Group Agent is a
party, and authorizes the Atlantic Group Agent to take such action on its behalf
under the provisions of the Transaction Documents and to exercise such powers
and perform such duties as are expressly delegated to the Atlantic Group Agent
by the terms of the Transaction Documents, together with such other powers as
are reasonably incidental thereto. Each member of the Gotham Group hereby
irrevocably designates and appoints BTMU as Gotham Agent hereunder and under the
other Transaction Documents to which the Gotham Agent is a party , and
authorizes the Gotham Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Gotham Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each of the Lenders and the Co-Agents hereby irrevocably
designates and appoints The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
as Administrative Agent hereunder and under the Transaction Documents to which
the Administrative Agent is a party, and authorizes the Administrative Agent to
take such action on its behalf under the provisions of the Transaction Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of the Transaction Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, none of the Agents shall
have any duties or responsibilities, except those expressly set forth in the
Transaction Documents to which it is a party, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Agent shall be read into any
Transaction Document or otherwise exist against such Agent.


(b) The provisions of this Article XI are solely for the benefit of the Agents
and the Lenders, and neither of the Loan Parties shall have any rights as a
third-party beneficiary or otherwise under any of the provisions of this Article
XI, except that this Article XI shall not affect any obligations which any of
the Agents or Lenders may have to either of the Loan Parties under the other
provisions of this Agreement.


(c) In performing its functions and duties hereunder, (i) the PNC Group Agent
shall act solely as the agent of the members of the PNC Group and does not
assume nor shall be deemed

41

--------------------------------------------------------------------------------




to have assumed any obligation or relationship of trust or agency with or for
either of the Loan Parties or any of their respective successors and assigns,
(ii) the Gotham Agent shall act solely as the agent of the members of the Gotham
Group and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for either of the Loan Parties or any of
their respective successors and assigns, (iii) the Atlantic Group Agent shall
act solely as the agent of the members of the Atlantic Group and does not assume
nor shall be deemed to have assumed any obligation or relationship of trust or
agency with or for either of the Loan Parties or any of their respective
successors and assigns, and (iv) the Administrative Agent shall act solely as
the agent of the Secured Parties and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for either of
the Loan Parties or any of their respective successors and assigns.


Section 11.2    Delegation of Duties. Each Agent may execute any of its duties
under the applicable Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care except for agents and attorneys-in fact to which any Agent
delegates all or substantially all of its duties as an Agent which are not
approved by S&P, Moody’s and, so long as applicable, Fitch. No Agent shall be
responsible for the negligence or misconduct of agents or attorneys-in-fact
selected by it with reasonable care for due diligence and audit matters and
attorneys selected with reasonable care for legal matters.


Section 11.3    Exculpatory Provisions. None of the Agents nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them or any Person described in
Section 11.2 under or in connection with this Agreement (except for its, their
or such Person’s own bad faith, gross negligence or willful misconduct), or (ii)
responsible in any manner to any of the Lenders or other Agents for any
recitals, statements, representations or warranties made by the Borrower
contained in this Agreement or in any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, this Agreement or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document furnished
in connection herewith, or for any failure of either of the Loan Parties to
perform its respective obligations hereunder, or for the satisfaction of any
condition specified in Article V, except receipt of items required to be
delivered to such Agent. None of the Agents shall be under any obligation to any
other Agent or any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the Loan
Parties. This Section 11.3 is intended solely to govern the relationship between
the Agents, on the one hand, and the Lenders and their respective Liquidity
Banks, on the other.


Section 11.4    Reliance by Agents.


(a) Each of the Agents shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telecopy or telex message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel

42

--------------------------------------------------------------------------------




(including, without limitation, counsel to the Loan Parties), independent
accountants and other experts selected by such Agent. Each of the Agents shall
in all cases be fully justified in failing or refusing to take any action under
this Agreement or any other document furnished in connection herewith unless it
shall first receive such advice or concurrence of such of its Lenders and
Liquidity Banks, as it shall determine to be appropriate under the relevant
circumstances, or it shall first be indemnified to its satisfaction by its
Constituent Liquidity Banks against any and all liability, cost and expense
which may be incurred by it by reason of taking or continuing to take any such
action.


(b) Any action taken by any of the Agents in accordance with Section 11.4(a)
shall be binding upon all of the Agents and the Lenders.


Section 11.5    Notice of Events of Default. None of the Agents shall be deemed
to have knowledge or notice of the occurrence of any Event of Default or
Unmatured Default unless such Agent has received notice from another Agent, a
Lender or a Loan Party referring to this Agreement, stating that an Event of
Default or Unmatured Default has occurred hereunder and describing such Event of
Default or Unmatured Default. In the event that any of the Agents receives such
a notice, it shall promptly give notice thereof to the Lenders and the other
Agents. The Administrative Agent shall take such action with respect to such
Event of Default or Unmatured Default as shall be directed by any of the
Co-Agents provided that the Administrative Agent is indemnified to its
satisfaction by such Co-Agent and its Constituent Liquidity Banks against any
and all liability, cost and expense which may be incurred by it by reason of
taking any such action.


Section 11.6 Non-Reliance on Other Agents and Lenders. Each of the Lenders
expressly acknowledges that none of the Agents, nor any of the Agents’
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
any of the Agents hereafter taken, including, without limitation, any review of
the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by such Agent. Each of the Lenders also represents
and warrants to the Agents and the other Lenders that it has, independently and
without reliance upon any such Person (or any of their Affiliates) and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Loan
Parties and made its own decision to enter into this Agreement. Each of the
Lenders also represents that it will, independently and without reliance upon
the Agents or any other Liquidity Bank or Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, prospects, financial and
other condition and creditworthiness of the Loan Parties. The Agents, the
Lenders and their respective Affiliates, shall have no duty or responsibility to
provide any party to this Agreement with any credit or other information
concerning the business, operations, property, prospects, financial and other
condition or creditworthiness of the Loan Parties which may come into the
possession of such Person or any of its respective officers, directors,
employees, agents, attorneys-in-fact or affiliates, except that each of the
Agents shall promptly distribute to the other Agents and the Lenders, copies of

43

--------------------------------------------------------------------------------




financial and other information expressly provided to it by either of the Loan
Parties pursuant to this Agreement.


Section 11.7    Indemnification of Agents. Each Liquidity Bank agrees to
indemnify (a) its applicable Co-Agent, (b) the Administrative Agent, and (c) the
officers, directors, employees, representatives and agents of each of the
foregoing (to the extent not reimbursed by the Loan Parties and without limiting
the obligation of the Loan Parties to do so), ratably in accordance with their
respective Loans, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for such Co-Agent, the Administrative Agent or
such Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Co-Agent or the
Administrative Agent or such Person shall be designated a party thereto) that
may at any time be imposed on, incurred by or asserted against such Co-Agent,
the Administrative Agent or such Person as a result of, or arising out of, or in
any way related to or by reason of, any of the transactions contemplated
hereunder or the execution, delivery or performance of this Agreement or any
other document furnished in connection herewith (but excluding any such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the bad faith, gross
negligence or willful misconduct of such Co-Agent, the Administrative Agent or
such Person as finally determined by a court of competent jurisdiction).


Section 11.7    Agents in their Individual Capacities. Each of the Agents in its
individual capacity and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Loan Parties and their
Affiliates as though such Agent were not an Agent hereunder. With respect to its
Loans, if any, pursuant to this Agreement, each of the Agents shall have the
same rights and powers under this Agreement as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each of the Agents in their individual capacities.


Section 11.9    [Reserved].


Section 11.10    Conflict Waivers.


(a) CACIB acts, or may in the future act: (i) as administrator of Atlantic, (ii)
to provide credit or liquidity enhancement for the timely payment for Atlantic’s
Commercial Paper Notes and (iii) to provide other services from time to time for
Atlantic (collectively, the “CACIB Roles”). Without limiting the generality of
Sections 11.1 and 11.8, each of the Agents and the Lenders hereby acknowledges
and consents to any and all CACIB Roles and agrees that in connection with any
CACIB Role, CACIB may take, or refrain from taking, any action which it, in its
discretion, deems appropriate, , including, without limitation, in its role as
administrator of Atlantic, the giving of notice to the Atlantic Liquidity Banks
of a mandatory purchase pursuant to the Atlantic Liquidity Agreement, and hereby
acknowledges that neither CACIB nor any of its Affiliates has any fiduciary
duties hereunder to any Lender (other than Atlantic) arising out of any of the
CACIB Roles.

44

--------------------------------------------------------------------------------




(b) BTMU acts, or may in the future act: (i) as administrator of Gotham, (ii) to
provide credit or liquidity enhancement for the timely payment for Gotham’s
Commercial Paper Notes and (iii) to provide other services from time to time for
Gotham (collectively, the “BTMU Roles”). Without limiting the generality of
Sections 11.1 and 11.8, each of the Agents and the Lenders hereby acknowledges
and consents to any and all BTMU Roles and agrees that in connection with any
BTMU Role, BTMU may take, or refrain from taking, any action which it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrator of Gotham, the giving of notice to the Gotham Liquidity Banks of a
mandatory purchase pursuant to the Gotham Liquidity Agreement, and hereby
acknowledges that neither BTMU nor any of its Affiliates has any fiduciary
duties hereunder to any Lender (other than Gotham) arising out of any of the
BTMU Roles.


Section 11.11     UCC Filings. Each of the Secured Parties hereby expressly
recognizes and agrees that the Administrative Agent may be listed as the
assignee or secured party of record on the various UCC filings required to be
made under the Transaction Documents in order to perfect their respective
interests in the Collateral, that such listing shall be for administrative
convenience only in creating a record or nominee holder to take certain actions
hereunder on behalf of the Secured Parties and that such listing will not affect
in any way the status of the Secured Parties as the true parties in interest
with respect to the Collateral. In addition, such listing shall impose no duties
on the Administrative Agent other than those expressly and specifically
undertaken in accordance with this Article XI.


ARTICLE XXII.
ASSIGNMENTS AND PARTICIPATIONS


Section 12.1    Restrictions on Assignments, etc.


(a) No Loan Party may assign its rights, or delegate its duties hereunder or any
interest herein without the prior written consent of each of the Agents and
satisfaction of the Rating Agency Condition; provided, however, that the
foregoing shall not be deemed to restrict Quest Diagnostics’ right, prior to
delivery of a Successor Notice, to request the Agents’ consent to the
appointment of an Affiliate as replacement Servicer (subject to satisfaction of
the Rating Agency Condition) or to delegate all or any portion of its duties as
Servicer to other Originators, as sub-servicers, so long as Quest Diagnostics
remains primarily liable for the performance or non-performance of such duties.


(b) Each of the Conduits may, at any time, assign all or any portion of any of
its Loans, or sell participations therein, to its Constituent Liquidity Banks
(or to its Co-Agent for the ratable benefit of its Constituent Liquidity Banks).


(c) In addition to, and not in limitation of, assignments and participations
described in Section 12.1(b):


(i) In the event that PNC or any of the Liquidity Banks suffers a Downgrading
Event, the applicable Co-Agent shall notify the Borrower thereof, and,

45

--------------------------------------------------------------------------------




within 5 Business Days after the Borrower’s receipt of such notice, the Borrower
may advise such Co-Agent whether the Borrower intends to replace such Co-Agent’s
Group (the “Affected Group”) with a new Group of one or more Eligible Assignees.
If the Borrower notifies such Co-Agent that it wishes to effect a replacement,
(1) the Lenders in the Affected Group shall promptly execute such assignments as
may be reasonably necessary to transfer their rights and obligations to the
members of the replacement Group against payment in full of the Affected Group’s
Obligations, or (2) if an assignment is not practicable, the parties hereto
shall promptly enter into such joinders and amendments to this Agreement as may
be reasonably necessary to effect the replacement of the Affected Group with the
new Group of one or more Eligible Assignees;


(ii) Each of the Lenders may assign all or any portion of its Loans and, if
applicable, its Commitment and Liquidity Commitment, to any Eligible Assignee
with the prior written consent of (A) the Borrower and (B) such Lender’s
applicable Co-Agent, which consents shall not be unreasonably withheld or
delayed;


(iii) Notwithstanding any other provision of this Agreement to the contrary,
each of the Lenders may at any time pledge or grant a security interest in all
or any portion of its rights (including, without limitation, rights to payment
of principal and interest) under this Agreement to secure obligations of such
Person to a Federal Reserve Bank located in the United States of America,
without notice to or consent of any other party hereto; provided that no such
pledge or grant of a security interest shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or grantee for such Lender
as a party hereto; and


(iv) Each of the Lenders may, without the prior written consent of the Borrower
or any of the Agents, sell participations in all or any portion of their
respective rights and obligations in, to and under the Transaction Documents and
the Obligations in accordance with Sections 12.2 and 14.7.


Section 12.2    Rights of Assignees and Participants.


(a) Upon the assignment by a Lender in accordance with Section 12.1(b) or (c),
the Eligible Assignee(s) receiving such assignment shall have all of the rights
and obligations of such Lender with respect to the Transaction Documents and the
Obligations (or such portion thereof as has been assigned).


(b) In no event will the sale of any participation interest in any Lender’s or
any Eligible Assignee’s rights under the Transaction Documents or in the
Obligations relieve the seller of such participation interest of its
obligations, if any, hereunder or, if applicable, under the Liquidity Agreement
to which it is a party.


Section 12.3    Terms and Evidence of Assignment. Any assignment to any Eligible
Assignee(s) pursuant to Section 1.2(c), 12.1(b) or 12.1(c) shall be upon such
terms and conditions as the assigning Lender and the applicable Co-Agent, on the
one hand, and the Eligible Assignee, on the other, may mutually agree, and shall
be evidenced by such instrument(s) or document(s) as may be satisfactory to such
Lender, the applicable Co-Agent and the Eligible Assignee(s).

46

--------------------------------------------------------------------------------




Any assignment made in accordance with the terms of this Article XII shall
relieve the assigning Lender of its obligations, if any, under this Agreement
(and, if applicable, the Liquidity Agreement to which it is a party) to the
extent assigned and no Lender may assign or otherwise transfer any of its rights
and obligations hereunder except in accordance with the terms of this Article
XII.


ARTICLE XIII.
INDEMNIFICATION


Section 13.1    Indemnities by the Borrower.


(a) General Indemnity. Without limiting any other rights which any such Person
may have hereunder or under applicable law, the Borrower hereby agrees to
indemnify each of the Affected Parties, each of their respective Affiliates, and
all successors, transferees, participants and assigns and all officers,
directors, shareholders, controlling persons, employees and agents of any of the
foregoing (each, an “Indemnified Party”), forthwith on demand, from and against
any and all damages, losses, claims, liabilities and reasonable related
out-of-pocket costs and expenses, including reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or relating to the Transaction Documents, the Obligations or the Collateral,
excluding, however: (i) Indemnified Amounts to the extent determined by a court
of competent jurisdiction to have resulted from bad faith, gross negligence or
willful misconduct on the part of such Indemnified Party or (ii) recourse
(except as otherwise specifically provided in this Agreement) for Indemnified
Amounts to the extent the same includes losses in respect of Receivables which
are uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor or the related Obligor’s refusal to pay;
provided, however, that prior to the occurrence of an Event of Default, the
Indemnified Parties shall only be entitled to seek indemnity for the reasonable
fees and disbursements of a single law firm as special counsel to all such
Indemnified Parties (and, if required, a single law firm as local counsel to all
such Indemnified Parties in each relevant jurisdiction where the law firm acting
as special counsel is not licensed to practice). Without limiting the foregoing,
the Borrower shall indemnify each Indemnified Party for Indemnified Amounts
arising out of or relating to:


(A)    the creation of any Lien on, or transfer by any Loan Party of any
interest in, the Collateral other than as provided in the Transaction Documents;
(B)    any representation or warranty made by any Originator or Loan Party (or
any of its officers) under or in connection with any Transaction Document, any
Monthly Report, Weekly Report, computation of Cash Collateral Payment or any
other information or report delivered by or on behalf of any Originator or Loan
Party pursuant thereto, which shall have been false, incorrect or misleading in
any respect when made or deemed made or delivered, as the case may be;
(C)    the failure by any Loan Party to comply with any applicable law, rule or
regulation with respect to any Receivable or the related Contract and/or
Invoice, including, without limitation, any state or local assignment of claims
act or similar legislation prohibiting or imposing notice and acknowledgement
requirements or other limitations or conditions on the sale of participations in
a Specified Government

47

--------------------------------------------------------------------------------




Receivable, or the nonconformity of any Receivable or the related Contract
and/or Invoice with any such applicable law, rule or regulation;
(D)    the failure to vest and maintain vested in the Borrower a perfected
ownership interest in all Collateral; or the failure to vest and maintain vested
in the Administrative Agent, for the benefit of the Secured Parties, a valid and
perfected first priority security interest in the Collateral, free and clear of
any other Lien, other than a Lien arising solely as a result of an act of one of
the Secured Parties, now or at any time thereafter;
(E)    unless the Borrower has actual knowledge that the Administrative Agent
has prepared a financing statement, amendment or similar instrument or document
under the UCC of any applicable jurisdiction or other applicable laws with
respect to any Collateral, the failure to deliver to the Administrative Agent on
a timely basis any such financing statement, amendment or similar instrument or
document or to authorize its filing on a timely basis;
(F)    any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivables or the related Contract and/or
Invoice not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the services related to such Receivable or the
furnishing or failure to furnish such services;
(G)    any matter described in Section 3.4;
(H)    any failure of any Loan Party, as the Borrower, the Servicer or
otherwise, to perform its duties or obligations in accordance with the
provisions of this Agreement or the other Transaction Documents to which it is a
party;
(I)    any claim of breach by any Loan Party of any related Contract and/or
Invoice with respect to any Receivable;
(J)    any Tax (but not including Taxes upon or measured by net income or net
profits or franchise Taxes in lieu of net income or net profits Taxes), all
interest and penalties thereon or with respect thereto, and all out-of-pocket
costs and expenses, including the reasonable fees and expenses of counsel in
defending against the same, which may arise by reason of the Administrative
Agent’s security interest in the Collateral;
(K)    the commingling of Collections of Receivables at any time with other
funds;
(L)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby or thereby, the use of the proceeds of any Loan, the security interest in
the Purchased Assets and Related Assets or any other investigation, litigation
or proceeding relating to the Borrower or any of the Originators in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby or thereby (other

48

--------------------------------------------------------------------------------




than an investigation, litigation or proceeding (1) relating to a dispute solely
amongst the Lenders (or certain Lenders) and the Administrative Agent or (2)
excluded by Section 13.1(a));
(M)    any products or professional liability, personal injury or damage suit,
or other similar claim arising out of or in connection with merchandise,
insurance or services that are the subject of any Contract, Invoice or any
Purchased Asset;
(N)    any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;
(O)    the occurrence of any Event of Default of the type described in Section
10.1(e);
(P)    any loss incurred by any of the Secured Parties as a result of the
inclusion in the Borrowing Base of Private Receivables owing from any single
Obligor and its Affiliated Obligors which causes the aggregate Unpaid Net
Balance of all such Private Receivables to exceed the applicable Obligor
Concentration Limit;
(Q)    failure of any Specified Government Receivables to be recorded in the
applicable Originator’s or the Servicer’s billing and accounting systems solely
as a Client-Billed Receivable; or
(R)    any amount that the Administrative Agent is required to pay to any
Collection Bank pursuant to the terms of a Collection Account Agreement because
of the Borrower’s failure to make such payment.
(b) Contest of Tax Claim; After-Tax Basis. If any Indemnified Party shall have
notice of any attempt to impose or collect any Tax or governmental fee or charge
for which indemnification will be sought from any Loan Party under Section
13.1(a)(J), such Indemnified Party shall give prompt and timely notice of such
attempt to the Borrower and the Borrower shall have the right, at its expense,
to participate in any proceedings resisting or objecting to the imposition or
collection of any such Tax, governmental fee or charge. Indemnification
hereunder shall be in an amount necessary to make the Indemnified Party whole
after taking into account any tax consequences when actually realized by the
Indemnified Party of the payment of any of the aforesaid taxes or payments of
amounts indemnified against hereunder (including any deduction) and the receipt
of the indemnity payment provided hereunder or of any refund of any such tax
previously indemnified hereunder, including the effect of such tax, amount
indemnified against, deduction or refund on the amount of tax measured by net
income or profits which is or was payable by the Indemnified Party. For purposes
of this Agreement, an Indemnified Party shall be deemed to have “actually
realized” tax consequences to the extent that, and at such time as, the amount
of Taxes payable (including Taxes payable on an estimated basis) by such
Indemnified Party is increased above or reduced below, as the case may be, the
amount of Taxes that such Indemnified Party would be required to pay but for
receipt or accrual of the indemnity payment or the incurrence or payment of such
indemnified amount, as the case may be.

49

--------------------------------------------------------------------------------




(c) Contribution. If for any reason the indemnification provided above in this
Section 13.1 (and subject to the exceptions set forth therein) is unavailable to
an Indemnified Party or is insufficient to hold an Indemnified Party harmless,
then the Borrower shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Borrower on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.


Section 13.2    Indemnities by Servicer. Without limiting any other rights which
any Indemnified Party may have hereunder or under applicable law, the Servicer
hereby agrees to indemnify each of the Indemnified Parties forthwith on demand,
from and against any and all Indemnified Amounts awarded against or incurred by
any of them arising out of or relating to the Servicer’s performance of, or
failure to perform, any of its obligations under or in connection with any
Transaction Document, or any representation or warranty made by the Servicer (or
any of its officers) under or in connection with any Transaction Document, any
Monthly Report, Weekly Report, computation of Cash Collateral Payment or any
other information or report delivered by or on behalf of the Servicer, which
shall have been false, incorrect or misleading in any material respect when made
or deemed made or delivered, as the case may be, or the failure of the Servicer
to comply with any applicable law, rule or regulation with respect to any
Receivable or the related Contract and Invoice. Notwithstanding the foregoing,
in no event shall any Indemnified Party be awarded any Indemnified Amounts (a)
to the extent determined by a court of competent jurisdiction to have resulted
from gross negligence or willful misconduct on the part of such Indemnified
Party or (b) as recourse for Indemnified Amounts to the extent the same includes
losses in respect of Receivables which are uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor.


If for any reason the indemnification provided above in this Section 13.2 (and
subject to the exceptions set forth therein) is unavailable to an Indemnified
Party or is insufficient to hold an Indemnified Party harmless, then the
Servicer shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Servicer on the other hand but also
the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.
ARTICLE XIV.
MISCELLANEOUS


Section 14.1    Amendments, Etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and signed by each of the
Loan Parties and the Co-Agents, and any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that:


(a) Before any of the Co-Agents enters into such an amendment or grants such a
waiver or consent that is deemed to be material by S&P, Moody’s or, at any time
while it is rating any Conduit’s Commercial Paper Notes, Fitch, the Rating
Agency Condition

50

--------------------------------------------------------------------------------




(if applicable to such Co-Agent’s Conduit) must be satisfied with respect to
each of such Conduits,


(b) Without the prior written consent of all Liquidity Banks in a Co-Agent’s
Group, such Co-Agent will not amend, modify or waive any provision of this
Agreement which would (i) reduce the amount of any principal or interest that is
payable on account of its Conduit’s Loans or delay any scheduled date for
payment thereof; (ii) decrease the Required Reserve, decrease the spread
included in any Interest Rate or change the Servicer’s Fee; (iii) modify this
Section 14.1; (iv) modify any yield protection or indemnity provision which
expressly inures to the benefit of assignees or participants of such Co-Agent’s
Conduit; or (v) increase any such Liquidity Bank’s Commitment,


(c) Without the prior written consent of each Agent affected thereby, no such
amendment, waiver or consent shall amend, modify, terminate or waive any
provision of Article XI as the same applies to any Agent, or any other provision
hereof as the same applies to the rights or obligations of any Agent, in each
case without the consent of such Agent,


(d) If less than all of the Co-Agents decline to approve a requested amendment
and within 90 days after the Borrower’s request for approval of such amendment,
and either (i) the Borrower prepays the Obligations of the dissenting Co-Agent’s
(or Co-Agents’) Group in full or (ii) finds one or more Eligible Assignees to
replace each such Co-Agent’s Group, then the requested amendment shall become
effective on the effective date of such prepayment or assignment as to the
remaining Lenders (and, if applicable, as to any replacement Lenders), and


(e) If less than all of the Co-Agents decline to approve a requested waiver and
(i) the Borrower either (A) identifies one or more Eligible Assignee(s) to
accept immediate written assignments of such Co-Agent’s Group’s Commitment(s)
and outstanding Obligations, or (B) immediately pays all Obligations owing to
the members of such Co-Agent’s (or Co-Agents’) Group(s) in full, and (ii) the
Administrative Agent has not already declared the Termination Date to have
occurred, such waiver shall become effective as to the remaining Lenders on the
effective date of such assignment or repayment.


Section 14.2    Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by express
mail or courier or by certified mail, postage prepaid, or by facsimile, to the
intended party at such address or facsimile number as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective, (a) if personally delivered or sent by
express mail or courier or if sent by certified mail, when received, and (b) if
transmitted by facsimile, when sent, receipt confirmed by telephone or
electronic means.


Section 14.3    No Waiver; Remedies. No failure on the part of the
Administrative Agent or any of the other Secured Parties to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder

51

--------------------------------------------------------------------------------




preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law. Without limiting the foregoing, each of the
Administrative Agent and the Lenders is hereby authorized by the Borrower at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply to payment of any Obligations that are then due and owing any and all
deposits (general or special, time or demand provisional or final) at any time
held and other indebtedness at any time owing by such Person to or for the
credit or the account of the Borrower.


Section 14.4    Binding Effect; Survival. This Agreement shall be binding upon
and inure to the benefit of each the Loan Parties, the Administrative Agent, the
Lenders and their respective successors and assigns, and the provisions of
Section 4.2 and Article XIII shall inure to the benefit of the Affected Parties
and the Indemnified Parties, respectively, and their respective successors and
assigns; provided, however, nothing in the foregoing shall be deemed to
authorize any assignment not permitted by Section 12.1. This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Final Payout Date. The rights and remedies with respect to any breach of any
representation and warranty made by the Borrower pursuant to Article VI and the
indemnification and payment provisions of Article XIII and Sections 4.2, 14.5,
14.6, 14.7, 14.8, 14.14 and 14.16 shall be continuing and shall survive any
termination of this Agreement.


Section 14.5    Costs, Expenses and Stamp Taxes. In addition to their
obligations under the other provisions of this Agreement, the Loan Parties
jointly and severally agree to pay:


(a) within 30 days after receipt of a written invoice therefor: all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent, in
connection with (i) the negotiation, preparation, execution and delivery of this
Agreement, the other Transaction Documents or the Liquidity Agreement (subject
to the limitations set forth in the Fee Letter), or (ii) the administration of
the Transaction Documents prior to an Event of Default including, without
limitation, (A) the reasonable fees and expenses of a single law firm acting as
counsel to the Administrative Agent and the Lenders incurred in connection with
any of the foregoing, and (B) subject to the limitations set forth in the Fee
Letter and in Section 7.1(c), the reasonable fees and expenses of independent
accountants incurred in connection with any review of any Loan Party’s books and
records either prior to or after the execution and delivery hereof;


(b) within 30 days after receipt of a written invoice therefor: all reasonable
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees and expenses of counsel and independent accountants) incurred by each of
the Lenders, the Administrative Agent and the Liquidity Banks in connection with
the negotiation, preparation, execution and delivery of any amendment or consent
to, or waiver of, any provision of the Transaction Documents which is requested
or proposed by any Loan Party (whether or not consummated), the administration
of the Transaction Documents following an Event of Default (or following a
waiver of or consent to any Event of Default), or the enforcement by any of the
foregoing Persons of, or any actual or claimed breach of, this Agreement or any
of the other Transaction Documents, including, without limitation, (i) the
reasonable fees and expenses of counsel to any of such Persons incurred

52

--------------------------------------------------------------------------------




in connection with any of the foregoing or in advising such Persons as to their
respective rights and remedies under any of the Transaction Documents in
connection with any of the foregoing, and (ii) the reasonable fees and expenses
of independent accountants incurred in connection with any review of any Loan
Party’s books and records or valuation of the Purchased Assets and Related
Assets; and


(c) upon demand: all stamp and other similar or recording taxes and fees payable
or determined to be payable in connection with the execution, delivery, filing
and recording of this Agreement or the other Transaction Documents (and Loan
Parties, jointly and severally agree to indemnify each Indemnified Party against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees).


Section 14.6    No Proceedings. Each of the parties hereto hereby agrees that it
will not institute against the Borrower or any Conduit, or join any Person in
instituting against the Borrower or any Conduit, any insolvency proceeding
(namely, any proceeding of the type referred to in the definition of Event of
Bankruptcy) so long as any Obligations (in the case of the Borrower) or any
Commercial Paper Notes or other senior Indebtedness issued by such Conduit, as
the case may be, shall be outstanding or there shall not have elapsed one year
plus one day since the last day on which any such Obligations and Commercial
Paper Notes or other senior Indebtedness shall have been outstanding. The
parties’ obligations under this Section 14.6 shall survive termination of this
Agreement.


Section 14.7    Confidentiality of Borrower Information. Each of the Agents and
the Lenders agrees to keep information obtained by it pursuant to the
Transaction Documents confidential in accordance with such Agent’s or Lender’s
customary practices and in accordance with applicable law and agrees that it
will only use such information in connection with the transactions contemplated
hereby and not disclose any of such information other than (a) to such Agent’s
or Lender’s employees, representatives, directors, attorneys, auditors, agents,
professional advisors, trustees or affiliates who are advised of the
confidential nature thereof it solely for the purposes of evaluating,
administering and enforcing the transactions contemplated by the Transaction
Documents and making any necessary business judgments with respect thereto, or
to any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provision of this Section 14.7, such Agent or Lender being
liable for any breach of confidentiality by any Person described in this clause
(a) and with respect to disclosures to an Affiliate to the extent disclosed by
such Agent or Lender to such Affiliate), (b) to the extent such information
presently is or hereafter becomes available to such Agent or Lender on a
non-confidential basis from a Person not an Affiliate of such Agent or Lender
not known to such Lender to be violating a confidentiality obligation by such
disclosure, (c) to the extent disclosure is required by any Law, subpoena or
judicial order or process (provided that notice of such requirement or order
shall be promptly furnished to the applicable Loan Party unless such notice is
legally prohibited) or requested or required by bank, securities, insurance or
investment company regulations or auditors or any administrative body or
commission to whose jurisdiction such Agent or Lender may be subject, (d) to any
rating agency to the extent required in connection with any rating to be
assigned to such Lender, (e) to assignees or participants or prospective
assignees or

53

--------------------------------------------------------------------------------




participants who agree to be bound by the provisions of this Section 14.7, (f)
to the extent required in connection with any litigation between any Loan Party
and any Lender with respect to the Loans or any Transaction Document, (g) to any
dealer or placement agent for such party’s Commercial Paper Notes, who (i) in
the good faith belief of such party, has a need to know such confidential
information, (ii) is informed by such party of the confidential nature of such
information and the terms of this Section 14.7 and (iii) has agreed in writing
to be bound by the provisions of this Section 14.7, (h) to any Liquidity Bank
(whether or not on the date of disclosure, such Liquidity Bank continues to be
an Eligible Assignee), or to any other actual or potential permitted assignee or
participant permitted under Section 12.1 who has agreed to be bound by the
provisions of this Section 14.7, (i) to any rating agency that maintains a
rating for such party’s Commercial Paper Notes or is considering the issuance of
such a rating, for the purposes of reviewing the credit of any Lender in
connection with such rating, (j) to any other party to this Agreement (and any
independent attorneys and auditors of such party), for the purposes contemplated
hereby, (k) to any entity that provides a surety bond or other credit
enhancement to any Conduit solely for the purpose of providing such surety bond
or other credit enhancement and not for any other purpose, (l) in connection
with the enforcement of this Agreement or any other Transaction Document to the
extent required to exercise rights against the Collateral, or (m) with the
applicable Loan Party’s prior written consent. In addition, each of the Lenders
and the Agents may disclose on a “no name” basis to any actual or potential
investor in Commercial Paper Notes information regarding the nature of this
Agreement, the basic terms hereof (including without limitation the amount and
nature of the Aggregate Commitment and the Advances), the nature, amount and
status of the Receivables, and the current and/or historical ratios of losses to
liquidations and/or outstandings with respect to the Receivables. This Section
14.7 shall survive termination of this Agreement.


Section 14.8    Confidentiality of Program Information.


(c) Confidential Information. Each party hereto acknowledges that the Conduits
and the Agents regard the structure of the transactions contemplated by this
Agreement to be proprietary, and each such party agrees that:


(i) it will not disclose without the prior consent of each Conduit or each Agent
(other than to the directors, employees, auditors, counsel or affiliates
(collectively, “representatives”) of such party, each of whom shall be informed
by such party of the confidential nature of the Program Information (as defined
below) and of the terms of this Section 14.8): (A) any information regarding the
pricing in, or copies of, the Liquidity Agreements or the Fee Letter, or (B) any
information which is furnished by any Conduit or any Agent to such party and
which is designated by such Conduit or such Agent to such party in writing or
otherwise as confidential or not otherwise available to the general public (the
information referred to in clauses (A) and (B) is collectively referred to as
the “Program Information”); provided, however, that such party may disclose any
such Program Information (1) as may be required by any municipal, state, federal
or other regulatory body having or claiming to have jurisdiction over such
party, including, without limitation, the SEC, (2) in order to comply with any
law, order, regulation, regulatory request or ruling applicable to such party,
(3) subject to subsection (c) below, in the event such party is legally
compelled (by interrogatories, requests for information or copies, subpoena,
civil investigative demand or similar process) to

54

--------------------------------------------------------------------------------




disclose any such Program Information, or (4) in financial statements as
required by GAAP;


(ii) it will use the Program Information solely for the purposes of evaluating,
administering and enforcing the transactions contemplated by the Transaction
Documents and making any necessary business judgments with respect thereto; and


(iii) it will, upon demand, return (and cause each of its representatives to
return) to the applicable Co-Agent, all documents or other written material
received from any Conduit in connection with (a)(i)(B) above and all copies
thereof made by such party which contain the Program Information.


(d) Availability of Confidential Information. This Section 14.8 shall be
inoperative as to such portions of the Program Information which are or become
generally available to the public or such party on a nonconfidential basis from
a source other than the Administrative Agent or were known to such party on a
nonconfidential basis prior to its disclosure by the Administrative Agent.


(e) Legal Compulsion to Disclose. In the event that any party or anyone to whom
such party or its representatives transmits the Program Information is requested
or becomes legally compelled (by interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Program Information, such party will provide the Administrative Agent
with prompt written notice so that the Administrative Agent may seek a
protective order or other appropriate remedy and/or, if it so chooses, agree
that such party may disclose such Program Information pursuant to such request
or legal compulsion. In the event that such protective order or other remedy is
not obtained, or the Administrative Agent agrees that such Program Information
may be disclosed, such party will furnish only that portion of the Program
Information which (in such party’s good faith judgment) is legally required to
be furnished and will exercise reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded the Program Information.


(f) Survival. This Section 14.8 shall survive termination of this Agreement.


Section 14.9    Captions and Cross References. The various captions (including,
without limitation, the table of contents) in this Agreement are provided solely
for convenience of reference and shall not affect the meaning or interpretation
of any provision of this Agreement. Unless otherwise indicated, references in
this Agreement to any Section, Annex, Schedule or Exhibit are to such Section of
or Annex, Schedule or Exhibit to this Agreement, as the case may be, and
references in any Section, subsection, or clause to any subsection, clause or
subclause are to such subsection, clause or subclause of such Section,
subsection or clause.


Section 14.10    Integration. This Agreement and the other Transaction Documents
contain a final and complete integration of all prior expressions by the parties
hereto with respect to the subject matter hereof and shall constitute the entire
understanding among the parties hereto with respect to the subject matter
hereof, superseding all prior oral or written understandings.

55

--------------------------------------------------------------------------------




Section 14.11    Governing Law. EACH TRANSACTION DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW (EXCEPT IN THE CASE OF THE OTHER TRANSACTION
DOCUMENTS, TO THE EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND EXCEPT TO THE
EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTERESTS OR SECURITY INTERESTS OF
THE BORROWER OR THE ADMINISTRATIVE AGENT, ON BEHALF OF THE SECURED PARTIES, IN
ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.


Section 14.2     Waiver Of Jury Trial. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR UNDER ANY
AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL NOT BE TRIED BEFORE
A JURY.


Section 14.3    Consent To Jurisdiction; Waiver Of Immunities. EACH PARTY HERETO
HEREBY ACKNOWLEDGES AND AGREES THAT:


(a) IT IRREVOCABLY (i) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION, FIRST, OF ANY
UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT
AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK
COUNTY, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND (ii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF AN ACTION OR PROCEEDING
IN SUCH COURTS.


(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.


Section 14.4     Business Associate Agreement; Health Care Data Privacy and
Security Requirements.


(a) Definitions. “HIPAA” means the Health Insurance Portability and
Accountability Act of 1996. The terms “EDI Rule,” “Privacy Regulations” and
“Security Regulations” refer to all of the rules and regulations in effect from
time to time issued pursuant

56

--------------------------------------------------------------------------------




to HIPAA and applicable to (respectively) the electronic data interchange,
privacy and security of Individually Identifiable Health Information (found at
Title 45, Code of Federal Regulations (CFR) Parts 160, 162, and 164). “Business
Associate” refers to each of the Agents, the Borrower and any successor Servicer
to Quest Diagnostics appointed by the Agents pursuant to this Agreement,
severally and not jointly. All other terms used, but not otherwise defined in
this Section, shall have the same meaning as those terms defined in the Title 45
of the Code of Federal Regulations applicable to HIPAA or any successor statute.


(b) Privacy. In accordance with the purposes of this Agreement, Quest
Diagnostics will disclose to each Business Associate, and each Business
Associate will use, disclose, and/or create Protected Health Information
(hereinafter called “PHI”) only on behalf of Quest Diagnostics for the specific
purposes set forth in this Agreement. Each Business Associate agrees not to use
or further disclose any PHI or Individually Identifiable Health Information
received from Quest Diagnostics or created by any Business Associate other than
as permitted by this Agreement or as required by applicable law or regulations,
including the Privacy Regulations and the Security Regulations. Each Business
Associate will only use or disclose the Minimum Necessary PHI to accomplish the
intended purpose of its uses or disclosures. Each Business Associate will
implement appropriate safeguards to prevent the use or disclosure of an
Individual’s PHI other than as provided for by this Agreement or in accordance
with law and shall document its safeguards. Each Business Associate will provide
access to an Individual’s PHI upon the reasonable request of Quest Diagnostics,
will make any amendments to an Individual’s PHI as directed by Quest
Diagnostics, and will maintain a record of disclosures of PHI as required for
Quest Diagnostics to make an accounting to the Individual as required by the
Privacy Regulations. Each Business Associate will promptly report to Quest
Diagnostics any use or disclosure of an Individual’s PHI not provided for by
this Agreement or any security incident (as that term is defined in the Security
Regulations) of which such Business Associate becomes aware. In the event any
Business Associate contracts with any sub-contractors or agents and provides
them with an Individual’s PHI, such Business Associate shall include provisions
in its agreements whereby the sub-contractor or agent agrees to the same privacy
and security requirements and restrictions and conditions that apply to such
Business Associate with respect to the Individual’s PHI. Each Business Associate
will, upon reasonable notice, make its internal practices, books, and records
relating to the use and disclosure of an Individual’s PHI available to the
Secretary of Health and Human Services and to Quest Diagnostics to the extent
required for determining compliance with this Section, the Privacy Regulations,
and the Security Regulations. Notwithstanding the foregoing, no legal privilege
shall be deemed waived by any Business Associate or Quest Diagnostics by virtue
of this clause (b) of this Section. Quest Diagnostics may terminate this
Agreement without penalty or recourse if it determines that any Business
Associate has violated a material term of this Section or applicable law that is
not cured within thirty (30) calendar days after delivery of the notice of
violation to all of the Business Associates or, in lieu of termination, Quest
Diagnostics, in its sole discretion, may report the breach to the Secretary.
Upon termination of this Agreement for any reason, each Business Associate and
its sub-contractors or agents agree to return or to destroy all PHI and retain
no copies (and to certify to such actions) unless otherwise agreed by Quest
Diagnostics or such return or disclosure is not reasonably feasible (in which
case, at no additional cost to Quest Diagnostics, each Business Associate will
extend the protections of this Section to the PHI that such Business Associate
maintains and limit any further uses and disclosures of the PHI to the purposes
that make the return or destruction of the PHI not feasible).

57

--------------------------------------------------------------------------------




(c) Security. Each Business Associate shall adopt, implement and maintain
throughout the term of this Agreement security policies, procedures, and
practices, administrative, physical and technical safeguards, and security
mechanisms that reasonably and adequately protect the confidentiality,
integrity, and availability of the PHI that it creates, receives, maintains, or
transmits on behalf of Quest Diagnostics (“Business Associate Safeguards”), and
each Business Associate shall require its sub-contractors or agents to adopt
Business Associate Safeguards that are equally appropriate and adequate. Quest
Diagnostics may terminate this Agreement at any time, without penalty, if it
determines, in its sole discretion, that the Business Associate Safeguards are
unsatisfactory.


(d) EDI. If Business Associate conducts all or any portion of its business or
pays any claim in a transaction covered by the Electronic Data Interchange
(“EDI”) Rule on behalf of Quest Diagnostics, then Business Associate covenants
and warrants that it shall and shall require its agents and/or subcontractors to
comply with the requirements of the EDI Rule that are applicable to Quest
Diagnostics.


(e) Benefit. This Section is not intended to create any right in or obligations
to any Person that is not a party to this Agreement, including Individuals.


(f) Mitigation. In addition to any rights of indemnification contained in this
Agreement, each Business Associate will take commercially reasonable steps to
mitigate any harm caused by its breach of this Section and/or reimburse Quest
Diagnostics for the cost of commercially reasonable mitigation based upon,
arising out of or attributable to the acts or omissions of such Business
Associate, its employees, officers, directors, agents, or sub-contractors for
uses or disclosures in violation of this Section.


(g) Amendment. Each of the Business Associates and Quest Diagnostics agree to
amend this Section in such manner as is reasonably necessary to comply with any
amendment of (i) HIPAA or other applicable law, (ii) the Privacy Regulations,
the Security Regulations, or other applicable regulations, or (iii) any
applicable court decision or binding governmental policy. If the parties are
unable to agree on an amendment within 30 days of notice from Quest Diagnostics
to each Business Associate of the requirement to amend this Section, Quest
Diagnostics may, at its option, terminate this Agreement upon written notice to
the Business Associates.


(h) Survival. This Section and the confidentiality, privacy, security, and other
requirements established herein shall survive termination of this Agreement.


(i) Interpretation. Any ambiguity in this Section shall be resolved in favor of
a meaning that permits Quest Diagnostics to comply with the Privacy Regulations,
the Security Regulations and the EDI Rule.


(j) Several Liability of Business Associates. No Business Associate shall have
any liability to Quest Diagnostics or any third party of any kind or nature,
whether such liability is asserted on the basis of contract, tort (including
negligence or strict liability), or otherwise, arising from the failure of any
other Business Associate to fulfill its obligations under this Section.

58

--------------------------------------------------------------------------------




Section 14.15    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement.


Section 14.16     No Recourse Against Other Parties. The several obligations of
the Lenders under this Agreement are solely the corporate obligations of such
Lender. No recourse shall be had for the payment of any amount owing by such
Lender under this Agreement or for the payment by such Lender of any fee in
respect hereof or any other obligation or claim of or against such Lender
arising out of or based upon this Agreement, against any employee, officer,
director, incorporator or stockholder of such Lender. Each of the Borrower, the
Servicer and the Administrative Agent agrees that each of the Conduits shall be
liable for any claims that such party may have against such Conduit only to the
extent that such Conduit has excess funds and to the extent such assets are
insufficient to satisfy the obligations of such Conduit hereunder, such Conduit
shall have no liability with respect to any amount of such obligations remaining
unpaid and such unpaid amount shall not constitute a claim against such Conduit.
Any and all claims against any of the Conduits or any of the Agents shall be
subordinate to the claims against such Persons of the holders of such Conduit’s
Commercial Paper Notes and its Liquidity Banks.


<Signature pages follow>



59

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
BORROWER:
QUEST DIAGNOSTICS RECEIVABLES INC.


By: __________________________________
Name:
Title:
SERVICER:
QUEST DIAGNOSTICS INCORPORATED


By: __________________________________
Name:
Title:



60

--------------------------------------------------------------------------------




AGENTS:
PNC BANK, NATIONAL ASSOCIATION, as PNC Group Agent


By: __________________________________
Name:
Title:




Crédit Agricole Corporate and Investment Bank, as Atlantic Group Agent


By: __________________________________
Name:
Title:






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Gotham Agent




By: _________________________________
Name:
Title:




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrative Agent




By: _________________________________
Name:
Title:







61

--------------------------------------------------------------------------------




LENDERS:


PNC BANK, NATIONAL ASSOCIATION


By: __________________________________
Name:
Title:
Initial Commitment: $125,000,000




Crédit Agricole Corporate and Investment Bank


By: __________________________________
Name:
Title:
Initial Commitment: $125,000,000


GOTHAM FUNDING CORPORATION




By: _________________________________
Name:
Title:


Initial Commitment: not applicable


ATLANTIC ASSET SECURITIZATION LLC


By: _________________________________
Name:
Title:


Initial Commitment: not applicable

62

--------------------------------------------------------------------------------







63

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Liquidity Bank




By: _________________________________
Name:
Title:


Initial Commitment: $275,000,000



64

--------------------------------------------------------------------------------




ANNEX A
DEFINITIONS
A. Certain Defined Terms. As used in this Agreement:
“Account” shall have the meaning specified in Article 9 of the UCC.
“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
Loan hereunder to (and including) the last day of the calendar month thereafter.
“Ad Hoc Reserve” means 0% or such higher percentage as the Servicer and the
Agents may agree upon in writing from time to time.
“Administrative Agent” has the meaning provided in the preamble of this
Agreement.
“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 months then most recently ended.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.
“Affected Party” means each of the Conduits, the Liquidity Banks and the Agents.
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.
“Affiliated Obligor” in relation to any Obligor means an Obligor that is an
Affiliate of such Obligor.
“Agents” means the Administrative Agent and the Co-Agents.
“Aggregate Commitment” means the aggregate of the Commitments of the Liquidity
Banks, as reduced or increased from time to time pursuant to the terms hereof.
“Agreement” means this Fourth Amended and Restated Credit and Security
Agreement, as it may be amended or modified and in effect from time to time.
“Allocation Limit” means the sum of the PNC Allocation Limit, the Atlantic
Allocation Limit and the Gotham Allocation Limit.



65



--------------------------------------------------------------------------------




“Alternate Base Rate” means for any day, the rate per annum equal to the higher
as of such day of (i) the Prime Rate, or (ii) one-half of one percent (0.50%)
above the Federal Funds Rate. For purposes of determining the Alternate Base
Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change.
“Alternate Base Rate Loan” means a Loan which bears interest at the Alternate
Base Rate or the Default Rate.
“Applicable Percentage” means (a) if a Conduit puts a Loan to its Liquidity
Banks solely due to a problem issuing Commercial Paper Notes and not because of
performance issues with the Collateral, credit issues with the Loan Parties or
the existence of an Event of Default or Unmatured Default, the percentage
representing the “margin” or “spread” for Eurodollar or LIBOR loans specified in
the Credit Agreement minus 10 basis points, and (b) at all other times, the
percentage representing the “margin” or “spread” for Eurodollar or LIBOR loans
specified in the Credit Agreement.
“Approved Amendment” means any of the following amendments and waivers, to the
Credit Agreement, howsoever evidenced:
(a) until such time (if any) that Quest Diagnostics’ long-term senior unsecured
debt rating from Moody’s is raised above Ba1, and for so long as Quest
Diagnostics’ long-term senior unsecured debt ratings remain at BBB- or higher
from S&P and at (but not below) Ba1 from Moody’s, any amendment to or waiver of
the Credit Agreement to which the requisite banks under the Credit Agreement
consent,
(b) after the time (if any) that Quest Diagnostics’ long-term senior unsecured
debt rating from Moody’s is raised to Baa3 or higher, and for so long as Quest
Diagnostics’ long-term senior unsecured debt ratings remain at BBB- or higher
from S&P and at Baa3 or higher from Moody’s, any amendment to or waiver of the
Credit Agreement to which the requisite banks under the Credit Agreement
consent, and
(c) at any time while Quest Diagnostics’ long-term senior unsecured debt rating
from either S&P or Moody’s fails to meet the applicable minimum level set forth
in (a) or (b) above or any such minimum rating is classified as being on
“negative watch” or the equivalent, any amendment to or waiver of the Credit
Agreement approved by the requisite banks under the Credit Agreement and to
which either (x) each of the Co-Agents (acting in its capacity as such under
this Agreement) gives its written consent on or within 30 days after receipt of
a copy of the proposed amendment or waiver, or (y) one or two of the Co-Agents
but not all of the Co-Agents gives its written consent on or within 30 days
after receipt of a copy of the proposed amendment (but not waiver) and the
Obligations owing each dissenting Co-Agent’s Group are paid in full on or within
60 days after such 30th day.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Atlantic” has the meaning provided in the preamble of this Agreement.



66



--------------------------------------------------------------------------------




“Atlantic Allocation Limit” has the meaning set forth in Section 1.1(c).
“Atlantic Group” has the meaning provided in the preamble of this Agreement.
“Atlantic Group Agent” has the meaning provided in the preamble of this
Agreement.
“Atlantic Group Termination Date” means December 5, 2014.
“Atlantic Liquidity Agreement” means, collectively, any liquidity agreement
pursuant to which any of the Atlantic Liquidity Banks provides liquidity to
Atlantic and any related asset purchase agreement, as each may be amended,
restated, supplemented, replaced or otherwise modified from time to time.
“Atlantic Liquidity Bank” means any Liquidity Bank that now or hereafter enters
into this Agreement and the Atlantic Liquidity Agreement.
“Atlantic Roles” has the meaning set forth in Section 11.10(a).
“Authorized Officer” means with respect to either Loan Party, any of the
following, acting singly: its chief executive officer, its president, its vice
president-finance, its treasurer or its secretary.
“Borrower” has the meaning provided in the preamble of this Agreement.
“Borrowing Base” means, on any date of determination, the Net Pool Balance as of
the last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Request” is defined in Section 2.1.
“Broken Funding Costs” means, for any CP Rate Loan which: (a) has its principal
reduced without compliance by the Borrower with the notice requirements
hereunder or (b) is not prepaid in the amount specified in a Prepayment Notice
on the date specified therein or (c) is assigned or otherwise transferred by the
applicable Conduit to its respective Liquidity Banks under its respective
Liquidity Agreement or terminated prior to the date on which it was originally
scheduled to end or (d) in the case of Gotham while it is not a Pool Funded
Conduit, is prepaid in an aggregate principal amount in excess of the aggregate
Face Value of Gotham’s Commercial Paper Notes issued to fund its CP Rate Loan
which matures on the date of prepayment, an amount equal to:
(i)    in the case of any Pool Funded Conduit, the excess, if any, of (A) the CP
Costs that would have accrued during the remainder of the applicable commercial
paper tranche periods determined by the applicable Co-Agent to relate to such
Loan subsequent to the date of such reduction, assignment or termination (or in
respect of clause (b) above, the date such prepayment was designated to occur
pursuant to the applicable Prepayment Notice) of the



67



--------------------------------------------------------------------------------




principal of such CP Rate Loan if such reduction, assignment or termination had
not occurred or such Prepayment Notice had not been delivered, over (B) the sum
of (x) to the extent all or a portion of such principal is allocated to another
CP Rate Loan, the amount of CP Costs actually accrued during the remainder of
such period on such principal for the new Loan, and (y) to the extent such
principal is not allocated to another CP Rate Loan, the income, if any, actually
received during the remainder of such period by the holder of such Loan from
investing the portion of such principal not so allocated; and
(ii)    in the case of Gotham when it is not acting as a Pool Funded Conduit,
the excess, if any, of (A) the Interest at the CP Rate that would have accrued
during the remainder of the applicable CP Tranche Periods as determined by the
Gotham Agent to relate to such CP Rate Loan subsequent to the date of such
reduction, assignment or termination (or in respect of clause (b) above, the
date such prepayment was designated to occur pursuant to the applicable
Prepayment Notice) of the principal of such CP Rate Loan if such reduction,
assignment or termination had not occurred or such Prepayment Notice had not
been delivered, over (B) the sum of (x) to the extent all or a portion of such
principal is allocated to another CP Rate Loan, the amount of Interest at the CP
Rate actually accrued during the remainder of such period on such principal for
the new Loan, and (y) to the extent such principal is not allocated to another
CP Rate Loan, the income, if any, actually received during the remainder of such
period by the holder of such Loan from investing the portion of such principal
not so allocated.
“BTMU” has the meaning provided in the preamble of this Agreement.
“BTMU Roles” has the meaning set forth in Section 11.10(b).
“Business Associate” has the meaning set forth in Section 14.14.
“Business Associate Safeguards” has the meaning set forth in Section 14.14.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, Pittsburgh, Pennsylvania or Madison, New Jersey,
and The Depository Trust Company of New York is open for business, and if the
applicable Business Day relates to any computation or payment to be made with
respect to LMIR or the Eurodollar Rate (Reserve Adjusted), any day on which
dealings in dollar deposits are carried on in the London interbank market.
“CACIB” has the meaning provided in the preamble of this Agreement.
“Cash Collateral Payment” means, on any date of determination, the dollar amount
resulting from the product of (i) the arithmetic average of the dollar amount of
cash collections from the 4 immediately preceding Report Weeks and (ii) the
result of dividing (a) the then aggregate outstanding principal balance of the
Advances by (b) the aggregate Unpaid Net Balance of all Receivables, as
reflected on the most recent prior Monthly Report.



68



--------------------------------------------------------------------------------




“Change in Control” means:
(a) the failure of Quest Diagnostics to own (directly or through one or more
wholly-owned Subsidiaries of Quest Diagnostics) 100% of the issued and
outstanding Equity Interests (including all Equity Rights) of the Borrower;
(b) the failure of Quest Diagnostics to own (directly or through one or more
wholly-owned Subsidiaries of Quest Diagnostics) 100%, on a fully-diluted basis,
of the issued and outstanding Equity Interests (including all Equity Rights) of
each of the other Originators; provided, however, that no Change in Control
shall be deemed to have occurred under this clause (b) if, in any calendar year,
Quest Diagnostics ceases to beneficially own (directly or through one or more
wholly-owned Subsidiaries of Quest Diagnostics) 100%, on a fully diluted basis,
of the issued and outstanding Equity Interests (including all Equity Rights) of
any Originator or Originators whose Net Receivables as of the last day of the
prior calendar year did not represent more than 10% of the Net Receivables of
all Originators as of the last day of such prior calendar year; or
(c) (i) any Person or any group shall (A) beneficially own (directly or
indirectly) in the aggregate Equity Interests of Quest Diagnostics having 35% or
more of the aggregate voting power of all Equity Interests of Quest Diagnostics
at the time outstanding or (B) have the right or power to appoint a majority of
the board of directors of Quest Diagnostics; or (ii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the board of directors of Quest Diagnostics (together with any new directors
whose election by such board of directors or whose nomination for election by
the shareholders of Quest Diagnostics was approved by a vote of a majority of
the directors of Quest Diagnostics then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute at least
a majority of the board of directors of Quest Diagnostics then in office.
For purposes of this definition, the terms “beneficially own” and “group” shall
have the respective meanings ascribed to them pursuant to Section 13(d) of the
Exchange Act, except that a Person or group shall be deemed to “beneficially
own” all securities that such Person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time.
“Client-Billed Receivable” means a Receivable booked in the “client-billed
receivables” category of accounts receivable in the billing and accounting
process of the applicable Originator owing from a physician, hospital or other
institutional Obligor (including a Governmental Authority or affiliated Obligor)
which is billed monthly in arrears for the services provided with pricing
typically based on a negotiated fee schedule. For the avoidance of doubt, no
Client-Billed Receivable would be (a) a “Government Receivable” of the type
described in clause (i), (ii) or (iii) of the definition of such term, or (b)
owing from another payor type such as an individual “self-pay” patient or an
insurance company or managed care plan.
“Client-Billed Receivables for the Reserve Computation” means, at any time, an
amount determined by multiplying the Client-Billed Receivables Percentage by Net
Receivables.



69



--------------------------------------------------------------------------------




“Client-Billed Receivables Percentage” means, at any time, the percentage equal
to (a) the Unpaid Net Balance of all Client-Billed Receivables, divided by (b)
the reported Unpaid Net Balance of all Receivables, in each of the foregoing
cases, determined as of the last day of the calendar month then most recently
ended.
“Clinical Laboratory Services” means clinical laboratory, anatomic pathology or
other diagnostics testing services (including, without limitation, routine and
esoteric clinical laboratory services (including genetics testing), clinical
laboratory services involved with clinical trials, point-of-care testing,
clinical laboratory services involving corporate healthcare and services
involved with managing hospital laboratories), health screening and risk
assessment services, and information services involving the provision of data or
information programs, services or products which substantially consists of
laboratory or other medical data.
“Co-Agents” means Gotham Agent, the Atlantic Agent and the PNC Group Agent.
“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.
“Collateral” has the meaning set forth in Section 9.1.
“Collateral Account” has the meaning set forth in Section 7.1(i)(iii).
“Collection Account” means each concentration account, depositary account,
lockbox account or similar account into which proceeds of Receivables are
deposited.
“Collection Account Agreement” means an agreement by and among a Collection
Bank, the Borrower and the Administrative Agent giving the Administrative Agent
“control” (as defined in the applicable UCC) over one or more of the Borrower’s
Collection Accounts.
“Collection Bank” means any of the banks holding one or more Collection Accounts
or Lockboxes.
“Collections” means, (a) with respect to any Receivable, all funds which either
(i) are received from or on behalf of the related Obligor in payment of any
amounts owed (including, without limitation, purchase prices, finance charges,
interest and all other charges) in respect of such Receivable, or applied to
such amounts owed by such Obligor (including, without limitation, payments that
the Borrower, any Originator or the Servicer receives from third party payors
and applies in the ordinary course of its business to amounts owed in respect of
such Receivable and net proceeds of sale or other disposition of repossessed
goods or other collateral or property of the Obligor or any other party directly
or indirectly liable for payment of such Receivable and available to be applied
thereon), or (ii) are Deemed Collections, and (b) with respect to any Demand
Advance, any payment of principal or interest in respect thereof and any
Permitted Investments and the proceeds thereof made with any such payment.



70



--------------------------------------------------------------------------------




“Collections Ratio” means Collections divided by the reported Unpaid Net Balance
of all Receivables determined as of the last day of the calendar month then most
recently ended.
“Commercial Paper Notes” means the commercial paper promissory notes, if any,
issued by or on behalf of any of the Conduits to fund, in whole or in part, any
of its CP Rate Loans.
“Commitment” means, for each Liquidity Bank, its obligation to make Loans not
exceeding the amount set forth below its signature to the Agreement, as such
amount may be modified from time to time pursuant to the terms hereof.
“Commitment Percentage” means, for each Group on any date of determination, the
ratio which the sum the Commitments of the Liquidity Banks in such Group bears
to the Aggregate Commitment.
“Commitment Reduction Notice” has the meaning set forth in Section 1.6.
“Conduit” means Atlantic or Gotham.
“Constituent” means (a) as to the Gotham Agent, any member of the Gotham Group
from time to time party hereto, (b) as to the Atlantic Agent, any member of the
Atlantic Group from time to time party hereto, and (c) as to the PNC Group
Agent, PNC, and when used as an adjective, “Constituent” shall have a
correlative meaning..
“Contract” means, with respect to any Receivable, any requisition, purchase
order, agreement, contract or other writing with respect to the provision of
services by an Originator to an Obligor other than (i) an Invoice, and (ii) any
confidential patient information including, without limitation, test results.
“Contractual Disallowance” means an amount which represents the amount by which
a Receivable is, consistent with usage and practices in the applicable
Originator’s industry, expected to be reduced prior to payment by the Obligor
thereon.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.
“CP Costs” means, for each day for any Pool Funded Conduit, the sum of (i)
discount or interest accrued on such Conduit’s Pooled Commercial Paper on such
day, plus (ii) any and all accrued commissions in respect of its placement
agents and its commercial paper dealers, and issuing and paying agent fees
incurred, in respect of such Conduit’s Pooled Commercial Paper for such day,
plus (iii) other costs associated with funding small or odd-lot amounts with
respect to all receivable purchase or financing facilities which are funded by
such Conduit’s Pooled Commercial Paper for such day, minus (iv) any accrual of
income net of expenses received by or on behalf of such Conduit on such day from
investment of collections received under all receivable purchase or financing
facilities funded substantially with such Conduit’s Pooled Commercial Paper,
minus (v)



71



--------------------------------------------------------------------------------




any payment received on such day net of expenses in respect of such Conduit’s
Broken Funding Costs related to the prepayment of any investment of such Pool
Funded Conduit pursuant to the terms of any receivable purchase or financing
facilities funded substantially with its Pooled Commercial Paper. In addition to
the foregoing costs, if the Borrower (or the Servicer, on the Borrower’s behalf)
shall request any Advance during any period of time determined by the applicable
Co-Agent in its sole discretion to result in incrementally higher CP Costs
applicable to such Pool Funded Conduit’s Loan included in such Advance, the
principal associated with any such Loan of such Pool Funded Conduit shall,
during such period, be deemed to be funded by such Pool Funded Conduit in a
special pool (which may include capital associated with other receivable
purchase or financing facilities) for purposes of determining such additional CP
Costs applicable only to such special pool and charged each day during such
period against such principal.
“CP Rate” means:
(a)    with respect to each of the Pool Funded Conduits for any CP Tranche
Period, the per annum interest rate that, when applied to the outstanding
principal balance of such Pool Funded Conduits’ CP Rate Loans for the actual
number of days elapsed in such CP Tranche Period, would result in an amount of
accrued interest equivalent to such Pool Funded Conduits’ CP Costs for such CP
Tranche Period; and
(b)    with respect to Gotham, unless it has notified the Loan Parties that it
will be pool funding its Loans, for any CP Tranche Period and with respect to
any Loan (or portion thereof) funded by Commercial Paper Notes issued by Gotham,
a rate per annum calculated by the Gotham Agent to reflect Gotham’s cost of
funding such Loan (or portion thereof), taking into account the weighted daily
average interest rate payable in respect of such Commercial Paper Notes during
such CP Tranche Period (determined in the case of discount commercial paper by
converting the discount to an interest-bearing equivalent rate per annum),
applicable placement fees and commissions, and such other costs and expenses as
the Gotham Agent in good faith deems appropriate. Such Commercial Paper Notes
may be issued in such maturities as the Gotham Agent may choose in accordance
with Article II hereof. Gotham’s CP Rate shall be determined by the Gotham
Agent, in its sole discretion.
“CP Rate Loan” means a Loan made by any of the Conduits which bears interest at
a CP Rate.
“CP Tranche Period” means:
(a)    with respect to each Pool Funded Conduit, an Accrual Period, and
(b)    with respect to Gotham while it is not acting as a Pool Funded Conduit, a
period selected by the Gotham Agent pursuant to Section 2.2; provided, however,
that if any such CP Tranche Period would end on a day which is not a Business
Day, such CP Tranche Period shall end on the preceding Business Day.
“Credit Agreement” means that certain Credit Agreement dated as of September 16,
2011 among Quest Diagnostics, as borrower, certain of its Subsidiaries, as
guarantors, the lenders



72



--------------------------------------------------------------------------------




from time to time party thereto, and JPMorgan Chase Bank, N. A., as
administrative agent and Morgan Stanley Senior Funding, Inc., as syndication
agent, as modified from time to time by one or more Approved Amendments.
“Credit and Collection Policy” means those credit and collection policies and
practices of the Originators relating to Contracts and Receivables, copies or
summaries of which are attached as Exhibit C to the Sale Agreement, as the same
may be modified from time to time without violating Section 7.3(c) of this
Agreement.
“Cut-Off Date” means the last day of each calendar month.
“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(x) 91, multiplied by (y) the amount obtained by dividing (i) the reported
aggregate Unpaid Net Balance of Receivables as of the most recent Cut-Off Date,
by (ii) the aggregate Net Revenues generated by the Originators during the three
calendar months including and immediately preceding such Cut-Off Date.
“Deemed Collections” means Collections deemed received by the Borrower under
Section 3.4.
“Default Rate” means a rate per annum equal to the sum of (i) the Alternate Base
Rate plus (ii) 2.00%, changing when and as the Alternate Base Rate changes.
“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate amount of Net Revenues generated
by the Originators during the five months ending on such Cut-Off Date, by (ii)
the Net Pool Balance as of such Cut-Off Date.
“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (i) the total amount of Receivables that became
Defaulted Receivables (151-180 days past invoice) during the month that includes
such Cut-Off Date, by (ii) the aggregate amount of Net Revenues generated by the
Originators during the month occurring five months prior to the month ending on
such Cut-Off Date.
“Default Trigger Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (i)(a) the total amount of receivables 151-180
days past invoice, (b) as to which the obligor thereof has suffered an event of
bankruptcy or (c) which, consistent with the Originators’ billing systems’
procedures, should be written off as uncollectible, by (ii)the aggregate amount
of Net Revenues generated by the Originators during the month occurring five
months prior to the month ending on such Cut-Off Date.
“Defaulted Receivable” means a Receivable: (i) as to which the obligor thereof
has suffered an event of bankruptcy; (ii) which, consistent with the
Originators’ billing systems’ procedures, should be written off as
uncollectible; or (iii) as to which any payment, or part thereof, remains unpaid
for 151 days or more from the original invoice date for such payment.



73



--------------------------------------------------------------------------------




“Delinquency Ratio” means, at any time, a percentage equal to (i) Delinquent
Receivables at such time divided by (ii) the reported aggregate Unpaid Net
Balance of Receivables at such time.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 121-150 days from the original invoice date for such
payment.
“Demand Advance” means an advance made by the Borrower to Quest Diagnostics on
any day prior to the Termination Date which is not a Settlement Date on which no
Event of Default or Unmatured Default exists and is continuing, which advance
(a) is payable upon demand, (b) is not evidenced by an instrument, chattel paper
or a certificated security, (c) bears interest at a market rate determined by
the Borrower and the Servicer from time to time, (d) is not subordinated to any
other Indebtedness or obligation of Quest Diagnostics, and (e) may not be offset
by Quest Diagnostics against amounts due and owing from the Borrower to Quest
Diagnostics under its Subordinated Note.
“Dilution” means, total Net Revenues multiplied by the three month average
calculated quarterly of (i)(a) for Originators on the QBS an amount equal to the
dollar amount of adjustments measured by QBS adjustment codes 66, 70, 71, 72,
74, 75, 76, 83, 85 for client and patient Receivables, plus (b) an amount equal
to 0.30 times the dollar amount of adjustments measured by the QBS adjustment
codes 66, 70, 71, 72, 74, 75, 76, 83, 85 for third party Receivables, plus (c)
0.70 multiplied by the dollar amount of adjustments measured by QBS adjustment
code 68 for client and patient Receivables, excluding transfers between client
and patient billing categories, divided by (ii) the Net Revenues generated by
Originators on QBS.
“Dilution Horizon Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate Net Revenues generated by the
Originators during the one month ending on such Cut-Off Date, by (ii) the Net
Pool Balance as of such Cut-Off Date.
“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
outstanding principal balances due to Dilution during the month ending on such
Cut-Off Date, by (ii) the aggregate Net Revenues generated by the Originators
ending on such Cut-Off Date one month prior.
“Dilution Reserve” means, for any month, the product (expressed as a percentage)
of: (a) the sum of (i) 2.0 times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times (b) the Dilution Horizon
Ratio as of the immediately preceding Cut-Off Date.
“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest three (3)-month rolling average
Dilution Ratio over the past 12 months and (b) the Adjusted Dilution Ratio, and
(ii) a fraction, the numerator of which is equal to the amount calculated in
(i)(a) of this definition and the denominator of which is equal to the amount
calculated in (i)(b) of this definition.



74



--------------------------------------------------------------------------------




“Disallowed Receivable” means a Receivable for which payment is not expected to
be received by the applicable Originator.
“Dollars” means dollars in lawful money of the United States of America.
“Downgrading Event” with respect to any Person means the lowering of the rating
with regard to the short-term securities of such Person to below (i) A-1 by S&P,
(ii) P-1 by Moody’s, or (if applicable) (iii) F1 by Fitch.
“Eligible Assignee” means (a) any “bankruptcy remote” special purpose entity
which is administered by CACIB, PNC or BTMU (or any Affiliate of CACIB, PNC or
BTMU) or any Qualifying Liquidity Bank (or any Affiliate of a Qualifying
Liquidity Bank) that is in the business of acquiring or financing receivables,
securities and/or other financial assets and which issues commercial paper notes
that are rated at least A-1 by S&P, P-1 by Moody’s and, if applicable, F1 by
Fitch, or (b) any Qualifying Liquidity Bank.
“Eligible Originator” means any of (a) Quest Diagnostics, (b) Quest Diagnostics
Incorporated a Michigan corporation, Quest Diagnostics Incorporated, a Maryland
corporation, Quest Diagnostics Incorporated, a California corporation, Quest
Diagnostics LLC, a Connecticut limited liability company, Quest Diagnostics LLC,
a Massachusetts limited liability company, Quest Diagnostics of Pennsylvania
Inc., a Delaware corporation, MetWest Inc., a Delaware corporation, Quest
Diagnostic Clinical Laboratories Inc., a Delaware corporation, Quest Diagnostics
LLC, an Illinois limited liability company, Unilab Corporation, a Delaware
corporation, Quest Diagnostics Nichols Institute, Inc., a Virginia corporation
formerly known as Medical Laboratories Corporation, Inc., Quest Diagnostics
Incorporated, a Nevada corporation formerly known as APL Healthcare Group, Inc.,
and (c) each of the other direct or indirect, wholly-owned Subsidiaries of Quest
Diagnostics who (with the consent of the Co-Agents if such Subsidiary
constitutes a Material Proposed Addition) becomes a “seller” party to the Sale
Agreement by executing a Joinder Agreement and complying with the conditions set
forth in Article V of the Sale Agreement.
“Eligible Participation Interest” means a Participation Interest in a Specified
Government Receivable that meets the following criteria and which Participation
Interest has been transferred to the Borrower pursuant to the Sale Agreement in
a “true participation” transaction:
(a) a Specified Government Receivable which arises out of the provision or sale
of Clinical Laboratory Services by an Eligible Originator in the ordinary course
of its business;
(b) a Specified Government Receivable as to which the perfection of the
Administrative Agent’s security interest, on behalf of the Secured Parties, in
the applicable Participation Interest is governed by the laws of a jurisdiction
where the Uniform Commercial Code-Secured Transactions is in force;
(c) a Specified Government Receivable constitutes an “account” or a “payment
intangible” (each as defined in the Uniform Commercial Code as in effect in any
relevant jurisdiction);



75



--------------------------------------------------------------------------------




(d) a Specified Government Receivable the Obligor of which is a Governmental
Authority of the United States or any of its states, possessions or territories;
(e) a Specified Government Receivable which is not a Disallowed Receivable at
such time;
(f) the portion of a Specified Government Receivable which is not an Ineligible
Defaulted Receivable at such time;
(g) a Specified Government Receivable with regard to which the representations
and warranties of the Borrower in Sections 6.1(j), (l) and (p) are true and
correct;
(h) a Specified Government Receivable with regard to which the granting of a
Participation Interest therein does not contravene or conflict with any law;
(i) a Specified Government Receivable which is denominated and payable only in
Dollars in the United States;
(j) a Specified Government Receivable which constitutes the legal, valid and
binding obligation of the Obligor thereof enforceable against such Obligor in
accordance with its terms and is not subject to any actual or reasonably
expected dispute, offset (except as provided below), counterclaim or defense
whatsoever; provided, however, that if such dispute, offset, counterclaim or
defense affects only a portion of the Unpaid Net Balance of such Specified
Government Receivable, then such Specified Government Receivable may be deemed
an Eligible Specified Government Receivable to the extent of the portion of such
Unpaid Net Balance which is not so affected;
(k) a Specified Government Receivable which, together with any Contract related
thereto, does not contravene in any material respect any laws, rules or
regulations applicable thereto (including, without limitation, laws, rules and
regulations relating to usury, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the Contract related thereto is
in violation of any such law, rule or regulation in any material respect if such
violation would impair the collectability of such Specified Government
Receivable;
(l) a Specified Government Receivable which satisfies in all material respects
all applicable requirements of the applicable Eligible Originator’s Credit and
Collection Policy;
(m) a Specified Government Receivable which is due and payable within 60 days
from the invoice date of such Specified Government Receivable;
(n) a Specified Government Receivable the original term of which has not been
extended (except as permitted in Section 8.2(c));
(o) a Specified Government Receivable which has not been identified, either
specifically or as a member of a class, in a notice by any of the Agents, in the
exercise of its commercially reasonable credit judgment, as a Specified
Government Receivable that is



76



--------------------------------------------------------------------------------




not acceptable, including, without limitation, because such Specified Government
Receivables arises under an unreasonable Contract that is not acceptable to such
Agent; and
(p) if the applicable Eligible Originator acquired such Specified Government
Receivable through a Material Acquisition as to which the Administrative Agent
is permitted to and has, in fact, conducted, a Review in accordance with Section
7.1(c), the Administrative Agent has notified the Borrower in writing that (i)
such Specified Government Receivable is (and other similarly-acquired Specified
Government Receivables are) acceptable to the Agents based on the satisfactory
outcome of such Review, and (ii) each Conduit’s Rating Agency Condition has been
satisfied.
“Eligible Receivable” means, at any time:
(a) a Receivable which arises out of the provision or sale of Clinical
Laboratory Services by an Eligible Originator in the ordinary course of its
business that has been sold or contributed by such Originator to the Borrower
pursuant to the Sale Agreement in a “true sale” or “true contribution”
transaction;
(b) a Receivable as to which the perfection of the Administrative Agent’s
security interest, on behalf of the Secured Parties, is governed by the laws of
a jurisdiction where the Uniform Commercial Code-Secured Transactions is in
force, and which constitutes an “account” or a “payment intangible” (each as
defined in the Uniform Commercial Code as in effect in any relevant
jurisdiction);
(c) a Receivable the Obligor of which is resident of the United States or any of
its possessions or territories, and is not an Affiliate of any Loan Party or
Originator;
(d) a Receivable which is not a Disallowed Receivable at such time;
(e) the portion of a Receivable which is not an Ineligible Defaulted Receivable
at such time;
(f) a Receivable with regard to which the representations and warranties of the
Borrower in Sections 6.1(j), (l) and (p) are true and correct;
(g) a Receivable with regard to which the granting of a security interest
therein does not contravene or conflict with any law;
(h) a Receivable which is denominated and payable only in Dollars in the United
States;
(i) a Receivable which constitutes the legal, valid and binding obligation of
the Obligor of such Receivable enforceable against such Obligor in accordance
with its terms and is not subject to any actual or reasonably expected dispute,
offset (except as provided below), counterclaim or defense whatsoever; provided,
however, that if such dispute, offset, counterclaim or defense affects only a
portion of the Unpaid Net Balance of such Receivable,



77



--------------------------------------------------------------------------------




then such Receivable may be deemed an Eligible Receivable to the extent of the
portion of such Unpaid Net Balance which is not so affected;
(j) a Receivable which, together with any Contract related thereto, does not
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no party to the Contract related thereto is in violation of any such
law, rule or regulation in any material respect if such violation would impair
the collectability of such Receivable;
(k) a Receivable which satisfies in all material respects all applicable
requirements of the applicable Eligible Originator’s Credit and Collection
Policy;
(l) a Receivable which is due and payable within 60 days from the invoice date
of such Receivable;
(m) [intentionally omitted];
(n) a Receivable the original term of which has not been extended (except as
permitted in Section 8.2(c));
(o) a Receivable which has not been identified, either specifically or as a
member of a class, in a notice by any of the Agents, in the exercise of its
commercially reasonable credit judgment, as a Receivable that is not acceptable,
including, without limitation, because such Receivables arises under an
unreasonable Contract that is not acceptable to such Agent; and
(p) if the applicable Eligible Originator acquired such Receivable through a
Material Acquisition as to which the Administrative Agent is permitted to and
has, in fact, conducted, a Review in accordance with Section 7.1(c), the
Administrative Agent has notified the Borrower in writing that (i) such
Receivable is (and other similarly-acquired Receivables are) acceptable to the
Agents based on the satisfactory outcome of such Review, and (ii) each Conduit’s
Rating Agency Condition has been satisfied.
“Employee Benefit Plan” means an employee benefit plan (as defined in Section
3(3) of ERISA) that is maintained or contributed to by any ERISA Entity or with
respect to which Quest Diagnostics or a Subsidiary could incur liability.
“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of capital of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the date of this Agreement.



78



--------------------------------------------------------------------------------




“Equity Rights” means, with respect to any Person, any outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of Equity Interests of any class, or partnership or
other ownership interests of any type in, such Person.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.
“ERISA Entity” means any member of an ERISA Group.
“ERISA Event” means (a) any Reportable Event with respect to a Pension Plan; (b)
with respect to any Pension Plan of a failure to meet the applicable minimum
funding standard (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived, the failure to make by its due date a required
installment under Section 303(j) of ERISA with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by any ERISA Entity of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (e) the
receipt by any ERISA Entity from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Pension Plan or to appoint a trustee
to administer any Pension Plan, or the occurrence of any event or condition
which could constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the incurrence by
any ERISA Entity of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (g) the receipt by an
ERISA Entity of any notice, or the receipt by any Multiemployer Plan from any
ERISA Entity of any notice, concerning the imposition of Withdrawal Liability or
a determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the making of
any amendment to any Pension Plan which could result in the imposition of a lien
or the posting of a bond or other security; or (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to any Loan Party.
“ERISA Group” means any Loan Party and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with such Loan Party, are treated as a single
employer under Section 414 of the Code.
“Eurodollar Loan” means a Loan which bears interest at the applicable Eurodollar
Rate.
“Eurodollar Rate” means, for any Interest Period, the rate per annum determined
on the basis of the offered rate for deposits in Dollars of amounts equal or
comparable to the principal amount of the related Liquidity Funding offered for
a term comparable to such Interest Period, which rates appear on a Bloomberg
L.P. terminal, displayed under the address “US001M <Index> Q <Go>” effective as
of 11:00 a.m., London time, two Business Days prior to the first day of such
Interest Period, provided that if no such offered rates appear on such page, the
Eurodollar Rate for such Interest Period will be the arithmetic average (rounded
upwards, if necessary, to the next higher



79



--------------------------------------------------------------------------------




1/100th of 1%) of rates quoted by not less than two major banks in New York
City, selected by the Co-Agents, at approximately 10:00 a.m., New York City
time, two Business Days prior to the first day of such Interest Period, for
deposits in Dollars offered by leading European banks for a period comparable to
such Interest Period in an amount comparable to the principal amount of such
Liquidity Funding.
“Eurodollar Rate (Reserve Adjusted)” applicable to any Interest Period means a
rate per annum equal to the quotient obtained (rounded upwards, if necessary, to
the next higher 1/100th of 1%) by dividing (i) the applicable Eurodollar Rate
for such Interest Period by (ii) 1.00 minus the Eurodollar Reserve Percentage.
“Eurodollar Reserve Percentage” means, with respect to any Interest Period, the
maximum reserve percentage, if any, applicable to a Liquidity Bank under
Regulation D during such Interest Period (or if more than one percentage shall
be applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be applicable) for
determining such Liquidity Bank’s reserve requirement (including any marginal,
supplemental or emergency reserves) with respect to liabilities or assets having
a term comparable to such Interest Period consisting or included in the
computation of “Eurocurrency Liabilities” pursuant to Regulation D. Without
limiting the effect of the foregoing, the Eurodollar Reserve Percentage shall
reflect any other reserves required to be maintained by such Liquidity Bank by
reason of any Regulatory Change against (a) any category of liabilities which
includes deposits by reference to which the “London Interbank Offered Rate” or
“LIBOR” is to be determined or (b) any category of extensions of credit or other
assets which include LIBOR-based credits or assets.
“Event of Default” means an event described in Section 10.1.
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:
(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for, such Person or
for all or substantially all of its property, or shall make any general
assignment for the benefit of creditors, or shall be adjudicated insolvent, or



80



--------------------------------------------------------------------------------




admit in writing its inability to, pay its debts generally as they become due,
or, if a corporation or similar entity, its board of directors shall vote to
implement any of the foregoing.
“Excess Concentration Amount” means, as of any date, the sum of the amounts by
which the aggregate Unpaid Net Balance of Receivables of each Obligor exceeds
the Obligor Concentration Limit for such Obligor.
“Excess Participation Interests” means, at any time, an amount equal the excess,
if any, of the aggregate Outstanding Balance of all Eligible Participation
Interests over 17.5% of the Outstanding Balance of all Eligible Receivables and
all Eligible Participation Interests.
“Excess Rollforward Difference” means, at any time, an amount equal the
Rollforward Difference greater than 3% of the reported aggregate Unpaid Net
Balance of all Receivables.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded JV Receivable” means any account receivable (and proceeds thereof)
that Quest Diagnostics of Pennsylvania Inc. (“Quest Pennsylvania”) bills in its
own name and collects through its own accounts arising from services for which
revenues belong to Quest Diagnostics Venture LLC under that certain Sharing and
General Allocation Agreement dated as of November 1, 1998 by and among Quest
Diagnostics Venture LLC, a Pennsylvania limited liability company, Quest
Pennsylvania and UPMC Health System Diversified Services, Inc., as amended or
modified from time to time.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing Agreement” has the meaning set forth in the preamble to this
Agreement.
“Face Value” means, when used with reference to any Commercial Paper Notes
issued by Gotham that are not Pooled Commercial Paper, the face amount stated
therein in the case of any Commercial Paper Note issued on a discount basis, and
the principal amount stated therein plus the amount of all interest accruing on
such Commercial Paper Note from the date of its issue to its stated maturity
date in the case of any Commercial Paper Note issued on an interest-bearing
basis.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate



81



--------------------------------------------------------------------------------




charged to the applicable Co-Agent on such day on such transactions, as
reasonably determined by such Co-Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto or to the functions thereof.
“Fee Letter” means that certain Fee Letter dated as of December 6, 2013 by and
among the Borrower and the Co-Agents, as the same may be amended, restated,
supplemented, replaced or otherwise modified from time to time.
“Final Payout Date” means the date on or following the Termination Date on which
the Obligations have been paid in full.
“Fitch” means Fitch, Inc.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, Quest
Diagnostics or any of its Subsidiaries with respect to employees employed
outside the United States.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such
accounting profession, which are applicable to the circumstances as of the date
of determination.
“General Intangible” shall have the meaning specified in Article 9 of the UCC.
“Gotham” has the meaning provided in the preamble of this Agreement.
“Gotham Agent” has the meaning provided in the preamble of this Agreement.
“Gotham Allocation Limit” has the meaning set forth in Section 1.1(b).
“Gotham Group” has the meaning provided in the preamble of this Agreement.
“Gotham Group Termination Date” means December 5, 2014.
“Gotham Liquidity Agreement” means, collectively, any liquidity agreement
pursuant to which any of the Gotham Liquidity Banks provides liquidity to Gotham
and any related asset purchase agreement, as each may be amended, restated,
supplemented, replaced or otherwise modified from time to time.
“Gotham Liquidity Bank” means any Liquidity Bank that now or hereafter enters
into this Agreement and the Gotham Liquidity Agreement.



82



--------------------------------------------------------------------------------




“Government Receivable” means:
(i) any Receivable with respect to which the United States (or an agency or
intermediary thereof) is obligated to pay, pursuant to federal Medicare statutes
and regulations, for services rendered to eligible beneficiaries thereunder,
(ii) any Receivable arising under any state’s Medicaid statutes and regulations,
for services rendered to eligible beneficiaries thereunder,
(iii) (A) any Receivable with respect to which the United States (or an agency
or fiscal intermediary thereof) is obligated to pay, pursuant to federal
statutes and regulations applicable to TRICARE, for services rendered to
eligible beneficiaries thereunder and not in contravention of any statute or
regulation applicable thereto and (B) any Receivable with respect to which the
Obligor is any Person (other than a Governmental Authority) who enters into a
contract with the United States for the provision of health care services
rendered to eligible beneficiaries under TRICARE,
(iv) any Receivable with respect to which the United States (or an agency or
fiscal intermediary thereof) is obligated to pay, pursuant to federal statutes
and regulations applicable to The Civilian Health and Medical Program of
Veterans Affairs, for services rendered to eligible beneficiaries thereunder and
not in contravention of any statute or regulation applicable thereto,
(v) any other Receivable as to which the Obligor is a Governmental Authority,
(vi) any other Receivable as to which payment is required by law to be made
directly to the provider of the services giving rise thereto or to an account
under such provider’s exclusive dominion and control, or
(vii) any other Receivable requiring compliance with the Federal Assignment of
Claims Act or any similar state legislation.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
“Group” means the PNC Group, the Atlantic Group or the Gotham Group, as the case
may be.
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds



83



--------------------------------------------------------------------------------




for the purchase of) any security for the payment of such Indebtedness, (b) to
purchase property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment of such Indebtedness or (c) to maintain
working capital, equity capital or other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness; provided however that the term Guarantee shall not include
endorsements for collection or deposit, in either case, in the ordinary course
of business.
“HIPAA” has the meaning set forth in Section 14.14.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, but limited, if such obligations are without recourse to such
Person, to the lesser of the principal amount of such Indebtedness or the fair
market value of such property, (g) all Guarantees by such Person of Indebtedness
of others, (h) all Capital Lease Obligations of such Person, (i) all obligations
of such Person in respect of interest rate protection agreements, foreign
currency exchange agreements or other interest or exchange rate hedging
arrangements (the amount of any such obligation to be the amount that would be
payable upon the acceleration, termination or liquidation thereof) and (j) all
obligations of such Person as an account party in respect of letters of credit
and bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner.
“Indemnified Amounts” has the meaning set forth in Section 13.1(a).
“Indemnified Party” has the meaning set forth in Section 13.1(a).
“Independent Director” has the meaning set forth in Section 7.4(b).
“Ineligible Defaulted Receivable” means, on any date of determination, the
Outstanding Balance of a Defaulted Receivable multiplied by 1 minus the Recovery
Rate.
“Interest Payment Date” means:
(a) with respect to any CP Rate Loan of a Pool Funded Conduit, each Settlement
Date, and with respect to any CP Rate Loan of Gotham while it is not a Pool
Funded Conduit, the last day of its CP Tranche Period, the date on which any
such CP Rate Loan is prepaid, in whole or in part, and the Termination Date;



84



--------------------------------------------------------------------------------




(b) with respect to any Eurodollar Loan, the last day of its Interest Period,
the date on which any such Loan is prepaid, in whole or in part, and the
Termination Date;
(c) with respect to any Alternate Base Rate Loan, each Settlement Date while
such Loan remains outstanding, the date on which any such Loan is prepaid, in
whole or in part, the date on which the applicable Liquidity Bank’s Scheduled
Termination Date occurs, and the Termination Date;
(d) with respect to any LMIR Loan, each Settlement Date while such Loan remains
outstanding, the date on which any such Loan is prepaid, in whole or in part,
and the Termination Date; and
(e) with respect to any Loan while the Default Rate is applicable thereto, upon
demand or, in the absence of any such demand, each Settlement Date while such
Loan remains outstanding, the date on which any such Loan is prepaid, in whole
or in part, the Termination Date, and if the applicable Loan was funded by a
Liquidity Bank, the date on which the applicable Liquidity Bank’s Scheduled
Termination Date occurs.
“Interest Period” means, with respect to a Eurodollar Loan, a period not to
exceed three calendar months commencing on a Business Day selected by the
Borrower (or the Servicer on the Borrower’s behalf) pursuant to this Agreement
and agreed to by the applicable Co-Agent. Such Interest Period shall end on the
day which corresponds numerically to such date one, two, or three calendar
months thereafter, provided, however, that (i) if there is no such numerically
corresponding day in such next, second or third succeeding calendar month, such
Interest Period shall end on the last Business Day of such next, second or third
succeeding calendar month, and (ii) if an Interest Period would otherwise end on
a day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day unless said next succeeding Business Day falls in a new
calendar month, then such Interest Period shall end on the immediately preceding
Business Day.
“Interest Rate” means a Eurodollar Rate (Reserve Adjusted), a CP Rate, an
Alternate Base Rate, an LMIR or the Default Rate.
“Invoice” means, with respect to any Receivable, any paper or electronic bill,
statement or invoice for services rendered by an Originator to an Obligor.
“Joinder Agreement” has the meaning set forth in the Sale Agreement.
“LabOne Receivable,” means a Receivable that arises out of a sale of goods or
services by any of LabOne, Inc., ExamOne World Wide, Inc., Central Plains
Laboratories, LLC, LabOne of Ohio, Inc., and Systematic Business Services, Inc.



85



--------------------------------------------------------------------------------




“Laws” means, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.
“Lenders” means, collectively, (a) PNC, (b) the Conduits, (c) at such time as
they make a Liquidity Funding, each of the Atlantic Liquidity Banks and the
Gotham Liquidity Banks, and (d) the respective successors and permitted assigns
of the foregoing.
“Lien” means any security interest, lien, encumbrance, pledge, assignment, title
retention, similar claim, right or interest.
“Liquidity Agreement” means the Gotham Liquidity Agreement or the Atlantic
Liquidity Agreement.
“Liquidity Bank” means (a) with respect to Gotham, BTMU or any Eligible Assignee
of BTMU’s Commitment and Liquidity Commitment, and (b) with respect to Atlantic,
CACIB or any Eligible Assignee of CACIB’s Commitment and Liquidity Commitment in
each of the foregoing cases, to which the Borrower has consented if required
under Section 12.1. A Liquidity Bank will become a “Lender” hereunder at such
time as it makes any Liquidity Funding.
“Liquidity Commitment” means, with respect to each Liquidity Bank, its
commitment to make Liquidity Fundings pursuant to the Liquidity Agreement to
which it is a party.
“Liquidity Funding” means (a) a purchase made by any Liquidity Bank pursuant to
its Liquidity Commitment of all or any portion of, or any undivided interest in,
a Loan of its applicable Conduit, or (b) any Loan made by the applicable
Liquidity Banks in lieu of a Conduit pursuant to Section 1.1.
“LMIR” means” means, for any day during any Settlement Period, the one-month
Eurodollar rate for U.S. dollar deposits as reported on the Reuters Screen
LIBOR01 Page or any other page that may replace such page from time to time for
the purpose of displaying offered rates of leading banks for London interbank
deposits in United States dollars, as of 11:00 a.m. (London time) on such day,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by PNC from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes.
“LMIR Loan” means a Loan that bears interest at LMIR.
“Loan” means any loan made by a Lender to the Borrower pursuant to this
Agreement. Each Loan shall either be a CP Rate Loan, an Alternate Base Rate
Loan, an LMIR Loan or a Eurodollar Rate Loan, selected in accordance with the
terms of this Agreement.
“Loan Parties” means, collectively, (i) the Borrower, and (ii) Quest Diagnostics
so long as it is acting as the Servicer (or as a sub-servicer) hereunder.



86



--------------------------------------------------------------------------------




“Lockbox” means any post office box maintained by an Originator on behalf of the
Borrower to which payments on certain Receivables are mailed.
“Loss Reserve” means, for any month, the product (expressed as a percentage) of
(i) 2.25, times (ii) the highest three-month rolling average Default Ratio
during the 12 months ending on the immediately preceding Cut-Off Date, times
(iii) the Default Horizon Ratio as of the immediately preceding Cut-Off Date,
times (iv) one minus the Recovery Rate.
“Material Acquisition” means that any existing Originator acquires the Unpaid
Net Balance of Receivables of one or more other Persons who are not existing
Eligible Originators, whether by purchase, merger, consolidation or otherwise,
if (i) the aggregate Unpaid Net Balance of receivables so acquired from any one
such Person exceeds 10% of the Allocation Limit in effect on the date of
acquisition, merger or consolidation, or (ii) the aggregate Unpaid Net Balance
of receivables so acquired from all Persons in any calendar year exceeds (or
from all such Persons in any calendar year) exceeds 10% of the weighted average
Allocation Limit in effect during such calendar year.
“Material Adverse Effect” means an event, circumstance, occurrence, or condition
which has caused as of any date of determination any of (a) a material adverse
effect, or any condition or event that has resulted in a material adverse
effect, on the business, operations, financial condition or assets of (i) the
Originators taken as a whole (after taking into account indemnification
obligations by third parties that are Solvent to the extent that such third
party has not disputed (after notice of claim in accordance with the applicable
agreement therefor) liability to make such indemnification payment), (ii) the
Servicer, or (iii) the Borrower, (b) a material adverse effect on the ability of
the Originators, the Servicer or the Borrower to perform when and as due any of
their material obligations under any Transaction Document to which they are
parties, (c) a material adverse effect on the legality, binding effect or
enforceability of any Transaction Document or any of the material rights and
remedies of any of the Agents or Lenders thereunder or the legality, priority,
or enforceability of the Lien on a material portion of the Collateral, or (d) a
material adverse effect upon the validity, enforceability or collectability of a
material portion of the Receivables.
“Material Proposed Addition” means a Person whom any Loan Party proposes to add
as a “seller” under the Sale Agreement if either (i) the aggregate Unpaid Net
Balance of such Person’s receivables (on the proposal date) exceeds 10% of the
weighted average Allocation Limit in effect on the proposal date, or (ii) the
Unpaid Net Balance of such Person’s receivables (on such proposal date), when
aggregated with the receivables of all other Persons added as “sellers” under
the Sale Agreement in the same calendar year (measured on the respective dates
such other Persons became “sellers” under the Sale Agreement) exceeds 10% of the
weighted average Allocation Limit in effect during such calendar year.
“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. Secs. 1396 et seq.) and any statutes succeeding
thereto.
“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. Secs. 1395 et
seq.) and any statutes succeeding thereto.



87



--------------------------------------------------------------------------------




“Missing Information Percentage” means the percentage equal to the ratio of (a)
the total number of incomplete requisitions received in any month by the
Originators, to (b) the total number of requisitions resulted in such month by
the Originators. For this purpose, a requisition (whether in paper or electronic
format) is incomplete if at the time that the test results of a specimen are
reported, the Originator has not been provided sufficient information (whether
from the requisition or otherwise) to bill the appropriate Person for the test
or other service being performed. As used herein, a “resulted” requisition is
one which is processed and on which its results have been reported.
“Missing Information Trigger Event” means that the most recent three-calendar
month rolling average Missing Information Percentage at any Cut-Off Date exceeds
7.00% (it being understood that if a private carrier or government action
imposes any change expected to have an adverse impact on the information
gathering process of the Originators, this percentage will not be utilized in
the calculation of a Missing Information Trigger Event for the 3 Settlement
Periods immediately following such change).
“Monthly Report” means a report in the form of Exhibit 3.1(a).
“Monthly Reporting Date” means the 20th day of each calendar month; provided,
however, that if any such day is not a Business Day, then the Monthly Reporting
Date shall occur on the next succeeding Business Day.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA (a) to which any ERISA Entity is then making or accruing an
obligation to make contributions, (b) to which any ERISA Entity has within the
preceding five plan years made contributions, including any Person which ceased
to be an ERISA Entity during such five year period, or (c) with respect to which
any Loan Party could incur liability.
“Net Pool Balance” means, at any time, an amount equal to (i) Net Receivables,
minus (ii) Specified Government Ineligibles, and minus (iii) Excess
Participation Interests.
“Net Receivables” means, at any time, an amount equal to the reported aggregate
Unpaid Net Balance of all Receivables (including the Specified Government
Receivables the subject of Participation Interests) at such time, minus (i) the
aggregate Unpaid Net Balance of all Receivables (including the Specified
Government Receivables the subject of Participation Interests) that are not
Eligible Receivables or the subject of Eligible Participation Interests, as
applicable, at such time, minus (ii) Receivables (other than those covered by
any other clause of this definition) that are not yet Defaulted Receivables
which are owing from any Top 10 Obligor as to which more than 50% of the
aggregate Unpaid Net Balance of all Receivables owing from such Top 10 Obligor
are Defaulted Receivables, minus (iii) the Excess Concentration Amount at such
time, and minus (iv) the Excess Rollforward Difference.
“Net Revenues” means, for any calendar month of determination, the gross amount
of Receivables generated by the Originators from Clinical Laboratory Services
during such calendar



88



--------------------------------------------------------------------------------




month less the associated Contractual Disallowances but before accruals for and
write-offs of bad debts.
“Non-Approving Group” means any Group containing a Non-Approving Lender.
“Non-Approving Lender” means any Lender that does not approve (a) a requested
waiver to this Agreement or the Credit Agreement, or (b) a requested amendment
to this Agreement or the Credit Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders (or any
Lender), any of the Agents or any Indemnified Party arising under the
Transaction Documents.
“Obligor” means a Person obligated to make payments with respect to a
Receivable, including any guarantor thereof.
“Obligor Concentration Limit” means, at any time, in relation to the aggregate
Unpaid Net Balance of Private Receivables owed by any single Obligor and its
Affiliated Obligors (if any), the applicable concentration limit shall (unless
each Co-Agent from time to time upon the Borrower’s request agrees to a higher
percentage of Eligible Receivables for a particular Obligor and its Affiliates,
which agreement may be conditioned upon an increase in the percentage set forth
in clause (A)(i) of the definition of “Required Reserve” or upon satisfaction of
the Rating Agency Condition) be determined as follows for Obligors who have
short term unsecured debt ratings currently assigned to them by S&P and Moody’s,
the applicable concentration limit shall be determined according to the
following table; provided, however, that if such Obligor has a split rating, the
applicable rating will be the lower of the two:
S&P Rating
Moody’s Rating
Allowable % of Eligible Receivables
A-1+
P-1
10%
A-1
P-1
8%
A-2
P-2
6%
A-3
P-3
3%
Below A-3 or Not Rated
Below P-3 or Not Rated
2%



“Organic Document” means, relative to any Person, its certificate of
incorporation, its by-laws, its partnership agreement, its memorandum and
articles of association, its limited liability company agreement and/or
operating agreement, share designations or similar organization documents and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of its authorized Equity Interests.
“Originator” means Quest Diagnostics or any its direct or indirect wholly-owned
Subsidiaries who is or becomes a “seller” under the Sale Agreement.



89



--------------------------------------------------------------------------------




“Participation Interest” means a 100% beneficial interest in the applicable
Originator’s right, title and interest, whether now owned or hereafter arising
and wherever located, in, to and under each of such Originator’s Specified
Government Receivables.
“Payment Intangible” shall have the meaning specified in Article 9 of the UCC.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
any Loan Party could incur liability.
“Percentage” means, for each Group on any date of determination, the ratio which
the sum the outstanding principal balance of such Group’s Loans bears to the
aggregate outstanding principal balance of all Advances.
“Permitted Investments” means, on any date, any one or more of the following
types of investments provided that they mature on or prior to the next
Settlement Date:
(a)    marketable obligations of the United States of America, the full and
timely payment of which are backed by the full faith and credit of the United
States of America and which have a maturity of not more than 270 days from the
date of acquisition;
(b)    marketable obligations, the full and timely payment of which are directly
and fully guaranteed by the full faith and credit of the United States of
America and which have a maturity of not more than 270 days from the date of
acquisition;
(c)    bankers’ acceptances and certificates of deposit and other
interest-bearing obligations (in each case having a maturity of not more than
270 days from the date of acquisition) denominated in dollars and issued by any
bank with capital, surplus and undivided profits aggregating at least
$50,000,000, the short-term obligations of which are rated at least A-1 by S&P
and P-1 by Moody’s;
(d)    repurchase obligations with a term of not more than ten days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;
(e)    commercial paper rated at least A-1 by S&P and P-1 by Moody’s; and,
(f)    demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States of America or
any state thereof (or domestic branches of any foreign bank) and subject to
supervision and examination by federal or state banking or depository
institution authorities; provided, however, that at the time such investment, or
the commitment to make such investment, is entered into, the short-term debt



90



--------------------------------------------------------------------------------




rating of such depository institution or trust company shall be at least A-1 by
S&P and P-1 by Moody’s.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“PHI” has the meaning set forth in Section 14.14.
“PNC” has the meaning provided in the preamble of this Agreement.
“PNC Group Agent” means PNC in its capacity as agent for the PNC Group.
“PNC Allocation Limit” has the meaning specified in Section 1.1(a).
“PNC Group” means PNC.
“PNC Group Termination Date” means December 5, 2014.
“Pooled Commercial Paper” means for each of the Pool Funded Conduits the
Commercial Paper Notes of such Pool Funded Conduit subject to any particular
pooling arrangement by such Conduit, but excluding Commercial Paper Notes issued
by the Pool Funded Conduits for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by such Pool Funded
Conduit.
“Pool Funded Conduits” means (a) Atlantic, and (b) during any time as to which
Gotham has notified the Loan Parties that it will be pool funding its Loans,
Gotham.
“Prepayment Notice” has the meaning set forth in Section 1.5(a).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BTMU as its “prime rate.” (The “prime rate” is a rate set by BTMU
based upon various factors including BTMU’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.) Any change in the prime rate announced by BTMU shall take effect at the
opening of business on the day specified in the public announcement of such
change.
“Principal Amount” means the actual net cash proceeds received by a Conduit upon
issuance by it of a Commercial Paper Note.
“Privacy Regulations” has the meaning set forth in Section 14.14.
“Private Receivable” means any Receivable other than a Government Receivable.
“Proceedings” means, collectively, lawsuits, arbitrations, mediations and
Congressional or regulatory hearings.



91



--------------------------------------------------------------------------------




“Program Information” has the meaning set forth in Section 14.8.
“Property” of a Person means any right, title or interest in or to property or
assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including Equity Interests or other ownership
interests of any Person.
“Purchased Asset” means each Private Receivable and each Participation Interest
acquired by the Borrower pursuant to the Sale Agreement.
“QBS” means the Quest Billing System.
“Qualifying Liquidity Bank” means a commercial bank having a combined capital
and surplus of at least $250,000,000 with a rating of its (or its parent holding
company’s) short-term securities equal to or higher than (i) A-1 by S&P, (ii)
P-1 by Moody’s and (if applicable) (iii) F1 by Fitch.
“Quest Diagnostics” has the meaning set forth in the preamble of this Agreement.
“Ratable Share” means with respect to any Liquidity Bank, the ratio which its
Commitment bears to the Aggregate Commitment.
“Rating Agency” means S&P, Moody’s, Fitch and any other nationally recognized
agency or Person in the business of rating, inter alia, debt and equity
instruments and securities.
“Rating Agency Condition” means that, if required under a Conduit’s program
documents, each such Conduit has received written notice from S&P, Moody’s and,
at any time while Fitch is rating such Conduit’s Commercial Paper, Fitch, that
an amendment, a change or a waiver will not result in a withdrawal or downgrade
of the then current ratings on such Conduit’s Commercial Paper Notes.
“Receivable” means any Account or Payment Intangible arising from the sale of
Clinical Laboratory Services by an Originator, including, without limitation,
the right to payment of any interest or finance charges and other amounts with
respect thereto, which is sold or contributed to the Borrower under the Sale
Agreement; provided, however, that the term “Receivable” shall not include (a)
any Excluded JV Receivable, or (b) any Government Receivable except a Specified
Government Receivable. Rights to payment arising from any one transaction,
including, without limitation, rights to payment represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the rights to payment arising from any other transaction.
“Records” means, collectively, all Invoices and all other documents, books,
records and other information (including, without limitation, computer programs,
tapes, disks, punch cards, data processing software and related property and
rights) evidencing, governing the payment terms or payment status of, or
identifying the Obligor on, any Receivable or Related Asset, other than (i) any
Contract related thereto, and (ii) any confidential patient information
including, without limitation, test results.
“Recovery Rate” means at any time 60%.



92



--------------------------------------------------------------------------------




“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation T, U or X” means Regulation T, U or X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit for the purpose of purchasing or carrying margin
stocks.
“Regulatory Change” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation (including
Regulation D) or treaty or in the administration, interpretation, implementation
or application thereof by any Governmental Authority or (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.
“Related Assets” means all of the Borrower’s right, title and interest in and to
the following: (a) the Related Security, (b) the Sale Agreement, (c) the
Collateral Account (if any) and the balances and instruments from time to time
therein, (d) the Lockboxes and Collection Accounts, all balances and instruments
from time to time therein, and any and all Collection Account Agreements with
respect thereto that may exist in favor of the Borrower, (e) payments due in
respect of the Demand Advances, and (f) all proceeds and insurance proceeds of
any of the foregoing.
“Related Security” means, with respect to each Receivable, all right, title and
interest in and to the following:
(a) (i) all Collections; (ii) all Records; (iii) all Collection Accounts and all
cash, balances and instruments therein from time to time therein; (iv) the goods
(including returned or repossessed goods), if any, the sale of which by a Seller
gave rise to such Receivable; (v) all supporting obligations; and (vi) all liens
and security interests, if any, securing payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise; and
(b) all proceeds and insurance proceeds of the foregoing.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.
“Reporting Date” means a Weekly Reporting Date or a Monthly Reporting Date.



93



--------------------------------------------------------------------------------




“Required Amounts” has the meaning set forth in Section 3.2.
“Required Day” means, with respect to any event, the Business Day preceding such
event by the Required Notice Period.
“Required Notice Period” means the number of days required notice set forth
below applicable to the aggregate principal reduction indicated below:
Aggregate Reduction
Required Notice Period
< 25% of the Aggregate Commitment
2 Business Days
25%-50% of the Aggregate Commitment
5 Business Days
> 50% of Aggregate Commitment
10 Business Days



“Requirement of Law” means as to any Person, the Organic Documents of such
Person, and any Law or determination of an arbitrator or any Governmental
Authority, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.
“Required Reserve” means, on any day during a month, an amount equal to the
product of (i) the greater of (a) the Required Reserve Factor Floor and (b) the
sum of the Loss Reserve, the Yield Reserve, the Dilution Reserve, the Ad Hoc
Reserve and the Servicing Reserve, times (ii) the Net Pool Balance as of the
Cut-Off Date immediately preceding such month.
“Required Reserve Factor Floor” means, for any month, the sum (expressed as a
percentage) of (i) 11% plus (ii) the product of the Adjusted Dilution Ratio and
the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date.
“Review” has the meaning set forth in Section 7.1(c).
“Revolving Period” means, as to each Group, the period from and after the date
of this Agreement to but excluding the earlier to occur of (a) the Termination
Date, and (b) the last Scheduled Termination Date of any Liquidity Bank in such
Group.
“Rollforward Difference” means, at any time, an amount equal to absolute value
of the reported aggregate Unpaid Net Balance of all Receivables minus the
calculated Unpaid Net Balance of all Receivables.
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“Sale Agreement” means the Third Amended and Restated Receivables Sale Agreement
dated as of December 12, 2008 between each of the Originators, as a seller
and/or



94



--------------------------------------------------------------------------------




contributor, and the Borrower, as purchaser and contributee, as it may be
amended, supplemented or otherwise modified in accordance with Section 7.3(f).
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Scheduled Termination Date” means as to each Liquidity Bank, the earlier to
occur of December 5, 2014 and the date on which its Liquidity Commitment(s)
terminate(s) in accordance with the Liquidity Agreement to which it is a party.
“SEC” means the Securities and Exchange Commission.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Secured Parties” means the Indemnified Parties.
“Security Regulations” has the meaning set forth in Section 14.14.
“Servicer” has the meaning set forth in the preamble of this Agreement.
“Servicer Transfer Event” means the occurrence of any Event of Default.
“Servicer’s Fee” accrued for any day in a Settlement Period means:
(a) an amount equal to (x) 5.0% per annum (or, at any time while Quest
Diagnostics is the Servicer, such lesser percentage as may be agreed between the
Borrower and the Servicer on an arms’ length basis based on then prevailing
market terms for similar services), times (y) the reported aggregate Unpaid Net
Balance of the Receivables at the close of business on the first day of such
Settlement Period, times (z) 1/360; or
(b) on and after the Servicer’s reasonable request made at any time when Quest
Diagnostics shall no longer be the Servicer, an alternative amount specified by
the Servicer not exceeding (x) 110% of the Servicer’s costs and expenses of
performing its obligations under the Agreement during the Settlement Period when
such day occurs, divided by (y) the number of days in such Settlement Period.
“Servicing Reserve” means the product of 3.0% and a fraction, the numerator of
which is the highest Days Sales Outstanding calculated for each of the most
recent 12 calendar months and the denominator of which is 360.
“Settlement Date” means (a) the second Business Day after each Monthly Reporting
Date, (b) such other Business Days as the Co-Agents may specify by written
notice to the Lenders, the Borrower and the Servicer, and (c) the Termination
Date.
“Settlement Period” means each period from and including a Cut-Off Date to the
earlier to occur of the next Cut-Off Date or the Final Payout Date.



95



--------------------------------------------------------------------------------




“Solvent” and “Solvency” means, for any Person on a particular date, that on
such date (a) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital.
“Specified Government Ineligible” means a Specified Government Receivable that
does not meet each of the criteria in clauses (a)-(p) of the definition of
“Eligible Participation Interest.”
“Specified Government Receivable” means a Government Receivable arising under
Medicare or Medicaid for covered services rendered to eligible beneficiaries
thereunder.
“Subordinated Loan” has the meaning set forth in the Sale Agreement.
“Subordinated Note” has the meaning set forth in the Sale Agreement.
“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person and/or one or more Subsidiaries of
such Person.
“Successor Notice” has the meaning set forth in Section 8.1(b).
“Taxes” means any and all taxes, imposts, duties, charges, fees, levies or other
similar charges or assessments, including income, gross receipts, excise, real
or personal property, sales, withholding, social security, retirement,
unemployment, occupation, use, service, license, net worth, payroll, franchise,
and transfer and recording, imposed by the Internal Revenue Service or any
taxing authority (whether domestic or foreign, including any federal, state,
U.S. possession, county, local or foreign government or any subdivision or
taxing agency thereof), whether computed on a separate, consolidated, unitary,
combined or any other basis, including interest, fines, penalties or additions
to tax attributable to or imposed on or with respect to any such taxes, charges,
fees, levies or other assessments.
“Termination Date” means, as to each Group, the earliest to occur of: (a) the
last Scheduled Termination Date of any Liquidity Bank in that Group; (b) the
date designated by the Borrower as the “Termination Date” on not less than
fifteen (15) Business Days’ notice to the Co-Agents, provided that on such date
the Obligations have been paid in full; (c) the date specified in



96



--------------------------------------------------------------------------------




Section 10.2(a) or (b) (including, without limitation, any such specified date
following any Co-Agent’s failure to approve a requested waiver hereunder); (d)
the 90th day after the Co-Agents receive a copy of any proposed amendment (but
not waiver) to the Credit Agreement which does not become an Approved Amendment
within 30 days after such date of receipt; and (e) the 90th day after any
requested amendment to this Agreement (as opposed to a requested waiver
hereunder) is not approved by each Co-Agent within 30 days after receipt of such
request (unless such proposed amendment is approved by at least one Co-Agent and
the Obligations owing the dissenting Co-Agent(s)’s Group(s) are paid in full on
or within 60 days after such 30th day).
“Top 10 Obligor” means any of the following and its Affiliates considered as if
it and its Affiliates were one and the same entity: (1) United Healthcare, (2)
Aetna / US Healthcare / Prudential, (3) Cigna, (4) Independence Blue Cross /
Amerihealth, (5) Private Health Care Systems (PHCS), (6) Beech Street, (7) Texas
BCBS, (8) Anthem Health, (9) Empire BCBS, and (10) BCBS Mass.
“Transaction Information” means any information provided to any Rating Agency,
in each case, to the extent related to such Rating Agency providing or proposing
to provide a rating of any Commercial Paper Notes or monitoring such rating
including, without limitation, information in connection with the Loan Parties,
the Originators or the Receivables; provided that, for the avoidance of doubt,
“Transaction Information” shall not include any information provided by Quest
Diagnostics Incorporated or any of its Affiliates to any nationally recognized
statistical rating organization (other than information solely related to the
Receivables subject to this Agreement) in connection with such rating
organization providing a rating or proposing to provide a rating to, or
monitoring an existing rating of Quest Diagnostics Incorporated or any of its
Affiliates or any debt securities of any of the foregoing.
“Transaction Documents” means this Agreement, the Collection Account Agreements,
the Sale Agreement, the Fee Letter, the Subordinated Notes and the other
documents to be executed and delivered in connection herewith or therewith.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute an Event of Default.
“Unpaid Net Balance” of any Receivable means at any time (i) the unpaid amount
thereof, but excluding all late payment charges, delinquency charges and
extension or collection fees, minus (ii) Contractual Disallowances.
“Unused Fee” has the meaning set forth in the Fee Letter.
“Usage Fee” has the meaning set forth in each of the Fee Letter.
“Weekly Report” means a report in the form of Exhibit 3.1(b).



97



--------------------------------------------------------------------------------




“Weekly Reporting Date” means Monday of any week in which Weekly Reports are
required to be delivered hereunder; provided, however, that if any such Monday
is not a Business Day, then the Weekly Reporting Date shall be the next
succeeding Business Day.
“Yield Reserve” means, for any month, the product (expressed as a percentage) of
(i) 1.5 times (ii) the Alternate Base Rate as of the immediately preceding
Cut-Off Date times (iii) a fraction the numerator of which is the highest Days
Sales Outstanding for the most recent 12 months and the denominator of which is
360.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
B. Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and not specifically defined herein, are used herein as
defined in such Article 9.
C. Computation of Time Periods. Unless otherwise stated in this Agreement, in
the computation of a period of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”.





98



--------------------------------------------------------------------------------




EXHIBIT A
[INTENTIONALLY DELETED]





99



--------------------------------------------------------------------------------




EXHIBIT 2.1
FORM OF BORROWING REQUEST
Quest Diagnostics Receivables Inc.
BORROWING REQUEST
For Borrowing On __________________
PNC Bank, National Association, as PNC Group Agent
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, Pennsylvania 15222
Attention: William Falcon, Fax No. 412-762-9184


and


The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Gotham Agent
1251 Avenue of the Americas
New York, New York 10020-1104 USA
Attention: Securitization Group, Email: Securitization_reporting@us.mufg.jp


and


Crédit Agricole Corporate and Investment Bank, as Atlantic Agent
1301 Avenue of the Americas - 17th Floor
New York, NY 10019
Attention:     DCM Securitization - Americas
Email: Conduitsec@ca-cib.com; Conduit.funding@ca-cib.com


Ladies and Gentlemen:
Reference is made to the Fourth Amended and Restated Credit and Security
Agreement dated as of June 11, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Quest Diagnostics
Receivables Inc. (the “Borrower”), Quest Diagnostics Incorporated, as initial
Servicer, the Lenders and Co-Agents from time to time party thereto, and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrative Agent.
Capitalized terms defined in the Credit Agreement are used herein with the same
meanings.
1.    The [Servicer, on behalf of the] Borrower hereby certifies, represents and
warrants to the Agents and the Lenders that on and as of the Borrowing Date (as
hereinafter defined):
(a)    all applicable conditions precedent set forth in Section 5 of the Credit
Agreement have been satisfied;



100



--------------------------------------------------------------------------------




(b)    each of its representations and warranties contained in Section 6 of the
Credit Agreement will be true and correct, in all material respects, as if made
on and as of the Borrowing Date;
(c)    no event will have occurred and is continuing, or would result from the
requested Purchase, that constitutes an Event of Default or Unmatured Default;
(d)    the Termination Date has not occurred; and
(e)    after giving effect to the Loans comprising the Advance requested below,
PNC’s Loans at any one time outstanding will not exceed the PNC Allocation
Limit, the Atlantic Group’s Loan at any one time outstanding will not exceed the
Atlantic Allocation Limit and the Gotham Group’s Loans at any one time
outstanding will not exceed the Gotham Allocation Limit.
2.    The [Servicer, on behalf of the] Borrower hereby requests that the
Conduits (or their respective Liquidity Banks) make an Advance on _________,
_____ (the “Borrowing Date”) as follows:
(a)     Aggregate Amount of Advance:    $_____________
(i) PNC Group’s Percentage of Advance:    $___________
(ii) Atlantic Group’s Percentage of Advance:    $___________
(iii) Gotham Group’s Percentage of Advance:    $___________
(b)     Interest Rate Requested: LMIR (for PNC) and CP Rate (unless you advise
the Borrower that a Liquidity Funding will be made for any Conduit, in which
case the [Servicer on behalf of the] Borrower requests that the applicable
Liquidity Banks make an Alternate Base Rate Loan that converts into Eurodollar
Loan with an Interest Period approximately equal to the CP Tranche Period
specified below on the third Business Day after the Borrowing Date).
(c)    CP Tranche Period Requested: Accrual Period for Pool Funded Conduits;
otherwise, ________ days
3.    Please disburse the proceeds of the Loans as follows:
(i) PNC Group: [Apply $________ to payment of principal and interest of existing
Loans due on the Borrowing Date]. [Apply $______ to payment of fees due on the
Borrowing Date]. [Wire transfer $________ to account no. ________ at ___________
Bank, in [city, state], ABA No. ________, Reference: ________];
(ii) Atlantic Group: [Apply $________ to payment of principal and interest of
existing Loans due on the Borrowing Date]. [Apply $______ to payment of fees due
on the Borrowing Date]. [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. ________, Reference: ________]; and



101



--------------------------------------------------------------------------------




(iii) Gotham Group: [Apply $________ to payment of principal and interest of
existing Loans due on the Borrowing Date]. [Apply $______ to payment of fees due
on the Borrowing Date]. [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. ________, Reference: ________].
IN WITNESS WHEREOF, the [Servicer, on behalf of the] Borrower has caused this
Borrowing Request to be executed and delivered as of this ____ day of _________,
_____.


[_____________________, as Servicer, on behalf of:] QUEST DIAGNOSTICS
RECEIVABLES INC., as Borrower
By:
Name:
Title:







102



--------------------------------------------------------------------------------




EXHIBIT 3.1(a)
FORM OF MONTHLY REPORT


 
Quest Diagnostics Receivables, Inc.
(Page 1)
Borrowing Availability
I . Portfolio Information
1.
Beginning of Month Balance: (Net of Disallowance A/R Outstanding)
2.
Gross Sales (Net of Disallowance):
3.
Add: Patient Refunds
4.
Deduct:
a. Total Collections:
b. Total Bad Debt
5.
a. Calculated Net Ending A/R Balance [(1) + (2) + (3) - (4 a,b)]:
b. Reported Net Ending A/R Balance
c. Difference (If any)
6.
Reported Net Ending A/R
7.
Deduct:
a. Recovery Adjusted Total Defaults
b. Net Foreign Balance
c. Total Ineligibles
8.
Eligible Receivables [5b - 7c]:
9.
Deduct:
Excess Concentration:
Excess Rollforward Difference (>3% threshhold)
10.
Cross Age Computation
Deduct: Top 10 Obligors' Cross-Aged (50%) Receivables
11.
Net Receivables
12.
Excess Participation Interests (>17.5% threshhold)
13.
Net Pool Balance [(11) -(12)]:
14.
Aging
Current
One Month
Two Months
Three Months
Schedule:
Month
%
Prior
Prior
Prior
a.
1-60 Days Past Invoice (Net of Disallowance)
$0
b.
61-90 Days Past Invoice (Net of Disallowance)
$0
c.
91-120 Days Past Invoice (Net of Disallowance)
$0
d.
121-150 Days Past Invoice (Net of Disallowance)
$0
e.
151-180 Days Past Invoice (Net of Disallowance)
$0
f.
181+ Days Past Invoice (Net of Disallowance)
$0
g.
Total:
$0






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




103



--------------------------------------------------------------------------------




Quest Diagnostics Receivables, Inc.
For the Month Ended:


(Page 2)
II. Calculations Reflecting Current Activity
 
 
 
 
 
15. CP Proceeds Outstanding
 
 
16. Required Reserve %
 
 
17. Required Reserve [(16) x (14)]:
 
 
18. Funding Availability [(14) - (17)]:
 
 
 
 
 
III. Compliance
 
 
 
 
 
19. Asset Interest [(15) + (17)/(14)] < 100%
In Compliance
 
 
 
 
20. 3M Avg. Delinquency Ratio < %
In Compliance
 
Delinquency Ratio Current Month
 
 
 
Delinquency Ratio One Month Prior
 
 
 
Delinquency Ratio Two Months Prior
 
 
 
 
 
 
 
21. 3M Avg. Default Trigger Ratio < %
In Compliance
 
Default Ratio Current Month
 
 
 
Default Ratio One Month Prior
 
 
 
Default Ratio Two Months Prior
 
 
 
 
 
 
 
22. 3M Avg. Dilution Ratio < %
In Compliance
 
Dilution Ratio Current Month
 
 
 
Dilution Ratio One Month Prior
 
 
 
Dilution Ratio Two Months Prior
 
 
 
 
 
 
23. 3M Avg. Missing Information %<%
In Compliance
 
Missing Information % Current Month
 
 
 
Missing Information % One Month Prior
 
 
 
Missing Information % Two Months Prior
 
 
 
 
 
 
24. 3M Avg. Collections Ration >%
Out of Compliance
 
Collection Ratio Current Month
 
 
 
Collection Ratio One Month Prior
 
 
 
Collection Ratio Two Months Prior
 
 
 
 
 
 
 
25. Facility Limit [(15)<=$
 
In Compliance
 











2013 Oct - Quest Rev Clr Page 2





104



--------------------------------------------------------------------------------




Quest Diagnostics Receivables, Inc.
For the Month Ended:


(Page 3)


IV. Excess Concentration: (Calculation)


Eligible Receivables                    $0


Allowable Percentage        Max Allowable    Credit Rating
$0     NR/NR
$0     A3/P3
$0     A2/P2
$0     A1/P1
$0     A1+P1
 
Largest
Obligors
Short-Term Debt Rating
Allowable
Percentage
Total
Receivables
Allowable
Receivables
Excess Receivables
1
Obligor Name
 
 
 
 
 
2
Obligor Name
 
 
 
 
 
3
Obligor Name
 
 
 
 
 
4
Obligor Name
 
 
 
 
 
5
Obligor Name
 
 
 
 
 
6
Obligor Name
 
 
 
 
 
7
Obligor Name
 
 
 
 
 
8
Obligor Name
 
 
 
 
 
9
Obligor Name
 
 
 
 
 
10
Obligor Name
 
 
 
 
 
11
Obligor Name
 
 
 
 
 
12
Obligor Name
 
 
 
 
 
13
Obligor Name
 
 
 
 
 
14
Obligor Name
 
 
 
 
 
15
Obligor Name
 
 
 
 
 
16
Obligor Name
 
 
 
 
 
17
Obligor Name
 
 
 
 
 
18
Obligor Name
 
 
 
 
 
19
Obligor Name
 
 
 
 
 
20
Obligor Name
 
 
 
 
 
21
Obligor Name
 
 
 
 
 
22
Obligor Name
 
 
 
 
 
23
Obligor Name
 
 
 
 
 
24
Obligor Name
 
 
 
 
 
25
Obligor Name
 
 
 
 
 

 
Total
 
 
 
 
 



The undersigned hereby represents and warrants that the foregoing is a true and
Accurate accounting with respect to outstanding receivables as of
Accordance with the Credit and Security Agreement dated December 6, 2013 and
that all
Representations and warranties related to such Agreement are restated and
reaffirmed.


Signed:                                Date:                
Title:    Vice President & Treasurer                



105



--------------------------------------------------------------------------------




EXHIBIT 3.1(b)
FORM OF WEEKLY REPORT


Week Ended
Cash Collections
Requisitions Received
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








106



--------------------------------------------------------------------------------




EXHIBIT 5.1(h)
SUBSTANCE OF CORPORATE/UCC OPINIONS
•
All opinions should be addressed to the Agents and the Lenders and should permit
reliance thereon by (A) the Liquidity Banks and (B) S&P and Moody’s.

•
The opinion giver must be licensed to practice in the state whose law governs
the Amended and Restated Receivables Sale Agreement and the Third Amended and
Restated Credit and Security Agreement (i.e., New York)

•
Corporate/UCC opinions should address the following matters as to each of the
Loan Parties and Originators (collectively, the “Companies”)



1. Each of the Companies has been duly organized and is validly existing and in
good standing under the laws of ___________, with power and authority to conduct
its business as now conducted (or, in the case of the Borrower, proposed to be
conducted), to own, or hold under lease, its assets and to enter into the
Transaction Documents to which it is a party and perform its obligations
thereunder. Based solely on certificates from public officials, we confirm that
each of the Companies is qualified to do business in the following States:
______.
2. The execution, delivery and performance of the Transaction Documents to which
any of the Companies is a party and the execution and delivery of the Financing
Statements naming any of the Companies as debtor or seller have been duly
authorized by all necessary action of such Company, and such Transaction
Documents and Financing Statements have been duly executed and delivered by such
Company.
3. Each of the Transaction Documents constitutes a legally valid and binding
obligation of each of the Companies signatory thereto, enforceable against such
Company in accordance with its terms.
4. The execution and delivery of the Transaction Documents by each of the
Companies signatory thereto, and the performance of their respective obligations
do not: (a) violate any federal or [insert applicable state(s)] statute, rule or
regulation applicable to the Companies (including, without limitation,
Regulations T, U or X of the Board of Governors of the Federal Reserve System),
(b) violate the provisions of the Companies’ respective Organic Documents, (c)
result in the breach of or a default under, the creation of a lien under or the
acceleration of indebtedness pursuant to any indenture, credit agreement, lease,
note or other agreement, instrument or contract or any judgment, writ or other
court order, in any of the foregoing cases, which has been identified to you as
being material to any of the Companies, or (d) require any consents, approvals,
authorizations, registrations, declarations or filings by any of the Companies
under any federal or [insert applicable state(s)] statute, rule or regulation
applicable to any of the Companies of the [insert applicable states’
LLC/Corporate Statutes] except [(i)] the filing of the Financing Statements and
UCC-3 Amendments in the Office of the _______________ (the “Filing Office(s)”)[,
and (ii) those consents, approvals, authorizations, registrations, declarations
and filings set forth on Schedule __ hereto, each of which has already been
obtained or made].



107



--------------------------------------------------------------------------------




5. The provisions of the Receivables Sale Agreement are effective to create a
valid security interest (as defined in the New York UCC) in favor of the
Borrower and its assigns in that portion of the Receivables and Related Assets
which constitute accounts or general intangibles. The provisions of the Third
Amended and Restated Credit and Security Agreement are effective to create a
valid security interest (as defined above) in favor of the Administrative Agent
for the benefit of the Secured Parties in that portion of the Collateral which
constitutes accounts or general intangibles as security for the payment of the
Obligations.
6. Each of the Financing Statements is in appropriate form for filing in the
Filing Office specified on the face thereof. Upon proper filing of the Financing
Statements naming any of the Originators, as debtor, the Borrower, as secured
party and the Administrative Agent, as assignee of secured party, the security
interest of the Borrower and its assigns in that portion of the Receivables and
Related Assets transferred under the Receivables Sale Agreement constituting
accounts or general intangibles will be perfected and assigned of record to the
Administrative Agent. Upon proper filing of the Financing Statements naming the
Borrower, as debtor, and the Administrative Agent, as secured party, the
security interest of the Administrative Agent for the benefit of the Secured
Parties in that portion of the Collateral constituting accounts or general
intangibles will be perfected.
7. Based solely on our review of the Search Reports, and assuming (a) the proper
filing of the Financing Statements in the appropriate Filing Offices, and (b)
the absence of any intervening filings between the date and time of the Search
Reports and the date and time of the filing of the Financing Statements in the
Filing Offices, the security interests of the Administrative Agent for the
benefit of Secured Parties in the Collateral described in #6 above will be prior
to any other security interest granted by any of the Companies in such
collateral, the priority of which is determined solely by the filing of a
financing statement in the applicable Filing Office.
8. None of the Companies is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.



108



--------------------------------------------------------------------------------




SCHEDULE 6.1(n)
FEDERAL TAXPAYER ID NUMBER, CHIEF EXECUTIVE OFFICE, PRINCIPAL PLACE(S) OF
BUSINESS AND OTHER RECORDS LOCATION(S)
Federal Taxpayer I.D. No.:
22-3695703

Chief Executive Office:
300 Delaware Avenue, Suite 562

Wilmington, DE 19801
Principal Place of Business:
300 Delaware Avenue, Suite 562

Wilmington, DE 19801
Records Locations:
Above addresses plus the addresses listed on Schedule 2.1(o) to the Receivables
Sale Agreement.






109

